 

Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

Dated as of March 16, 2018,

 

Among

 

TRAVELPORT LIMITED,

as Holdings,

 

Travelport Finance (Luxembourg) S.À r.l.,

as the Borrower,

 

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

GOLDMAN SACHS BANK USA,

as Administrative Agent, Collateral Agent and an L/C Issuer,

 

and

 

THE OTHER LENDERS AND L/C ISSUERS PARTY HERETO FROM TIME TO TIME

 



 

 

GOLDMAN SACHS BANK USA,

 

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED,

 

CITIGROUP GLOBAL MARKETS LIMITED,

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

AND

 

UBS SECURITIES LLC 

 

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



   

 

 

TABLE OF CONTENTS

 

    Page       Article I   Definitions and Accounting Terms 1       SECTION 1.01
Defined Terms. 1 SECTION 1.02 Other Interpretive Provisions. 71 SECTION 1.03
Accounting Terms. 73 SECTION 1.04 Rounding. 74 SECTION 1.05 References to
Agreements, Laws, Etc. 74 SECTION 1.06 Times of Day. 74 SECTION 1.07 Timing of
Payment or Performance. 75 SECTION 1.08 Cumulative Credit Transactions. 75
SECTION 1.09 [Reserved]. 75 SECTION 1.10 Currency Equivalents Generally 75
SECTION 1.11 Fixed Amounts and Incurrence Based Amounts 76       Article II  
The Commitments and Credit Extensions 76       SECTION 2.01 The Loans. 76
SECTION 2.02 Borrowings, Conversions and Continuations of Loans. 77 SECTION 2.03
Letters of Credit. 78 SECTION 2.04 Reserved. 89 SECTION 2.05 Prepayments. 89
SECTION 2.06 Termination or Reduction of Commitments. 100 SECTION 2.07 Repayment
of Loans. 101 SECTION 2.08 Interest. 101 SECTION 2.09 Fees. 102 SECTION 2.10
Computation of Interest and Fees. 102 SECTION 2.11 Evidence of Indebtedness. 103
SECTION 2.12 Payments Generally. 103 SECTION 2.13 Sharing of Payments. 106
SECTION 2.14 Incremental Credit Extensions. 106 SECTION 2.15 Refinancing
Amendments. 113 SECTION 2.16 Extension of Term Loans; Extension of Revolving
Credit Loans. 114 SECTION 2.17 Defaulting Lenders. 117       Article III  
Taxes, Increased Costs Protection and Illegality 119       SECTION 3.01 Taxes.
119 SECTION 3.02 Illegality. 122 SECTION 3.03 Inability to Determine Rates. 123
SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. 124 SECTION 3.05 Funding Losses. 125

 



  i 

 

 

SECTION 3.06 Matters Applicable to All Requests for Compensation. 126 SECTION
3.07 Replacement of Lenders under Certain Circumstances. 127 SECTION 3.08
Survival. 129       Article IV   Conditions Precedent to Credit Extensions 129  
    SECTION 4.01 Conditions to Initial Credit Extension. 129 SECTION 4.02
Conditions to All Credit Extensions. 131       Article V   Representations and
Warranties 132       SECTION 5.01 Existence, Qualification and Power; Compliance
with Laws. 132 SECTION 5.02 Authorization; No Contravention. 132 SECTION 5.03
Governmental Authorization; Other Consents. 133 SECTION 5.04 Binding Effect. 133
SECTION 5.05 Financial Statements; No Material Adverse Effect. 133 SECTION 5.06
Litigation. 134 SECTION 5.07 [Reserved]. 134 SECTION 5.08 Ownership of Property;
Liens and Real Property. 134 SECTION 5.09 Environmental Matters. 134 SECTION
5.10 Taxes. 135 SECTION 5.11 ERISA Compliance. 135 SECTION 5.12 Subsidiaries;
Equity Interests. 136 SECTION 5.13 Margin Regulations; Investment Company Act.
136 SECTION 5.14 Disclosure. 136 SECTION 5.15 Labor Matters. 137 SECTION 5.16
[Reserved]. 137 SECTION 5.17 Intellectual Property; Licenses, Etc. 137 SECTION
5.18 Solvency. 138 SECTION 5.19 OFAC; USA PATRIOT Act; FCPA. 138 SECTION 5.20
[Reserved]. 138 SECTION 5.21 Security Documents. 138       Article VI  
Affirmative Covenants 139       SECTION 6.01 Financial Statements. 139 SECTION
6.02 Certificates; Other Information. 141 SECTION 6.03 Notices. 143 SECTION 6.04
Payment of Obligations. 143 SECTION 6.05 Preservation of Existence, Etc. 143
SECTION 6.06 Maintenance of Properties. 143 SECTION 6.07 Maintenance of
Insurance. 144 SECTION 6.08 Compliance with Laws. 144 SECTION 6.09 Books and
Records. 144 SECTION 6.10 Inspection Rights. 144 SECTION 6.11 Additional
Collateral; Additional Guarantors. 145

 



  ii 

 

 

SECTION 6.12 Compliance with Environmental Laws. 147 SECTION 6.13 Further
Assurances. 147 SECTION 6.14 Designation of Subsidiaries. 147 SECTION 6.15
Maintenance of Ratings. 148 SECTION 6.16 Post-Closing Covenants. 148      
Article VII   Negative Covenants 148       SECTION 7.01 Liens. 148 SECTION 7.02
Investments. 153 SECTION 7.03 Indebtedness. 156 SECTION 7.04 Fundamental
Changes. 161 SECTION 7.05 Dispositions 162 SECTION 7.06 Restricted Payments. 165
SECTION 7.07 Change in Nature of Business. 168 SECTION 7.08 Transactions with
Affiliates. 168 SECTION 7.09 Burdensome Agreements. 169 SECTION 7.10 Use of
Proceeds. 170 SECTION 7.11 Financial Covenant. 170 SECTION 7.12 Accounting
Changes. 170 SECTION 7.13 Prepayments, Etc. of Indebtedness. 170 SECTION 7.14
Permitted Activities. 171       Article VIII   Events of Default and Remedies
171       SECTION 8.01 Events of Default. 171 SECTION 8.02 Remedies Upon Event
of Default. 174 SECTION 8.03 Exclusion of Immaterial Subsidiaries. 174 SECTION
8.04 Application of Funds. 175 SECTION 8.05 Borrower’s Right to Cure. 176      
Article IX   Administrative Agent and Other Agents 176       SECTION 9.01
Appointment and Authorization of Agents. 176 SECTION 9.02 Delegation of Duties.
178 SECTION 9.03 Liability of Agents. 178 SECTION 9.04 Reliance by Agents. 179
SECTION 9.05 Notice of Default. 179 SECTION 9.06 Credit Decision; Disclosure of
Information by Agents. 179 SECTION 9.07 Indemnification of Agents. 180 SECTION
9.08 Agents in Their Individual Capacities. 181 SECTION 9.09 Successor Agents.
181 SECTION 9.10 Administrative Agent May File Proofs of Claim. 182 SECTION 9.11
Collateral and Guaranty Matters. 183 SECTION 9.12 Other Agents; Lead Arrangers.
184 SECTION 9.13 Withholding Tax Indemnity. 185

 



  iii 

 

 

SECTION 9.14 Appointment of Supplemental Agents. 185 SECTION 9.15 Lender Action;
Approved Counterparties. 186 SECTION 9.16 Intercreditor Agreements. 186 SECTION
9.17 Certain ERISA Matters. 187       Article X   Miscellaneous 189      
SECTION 10.01 Amendments, Etc. 189 SECTION 10.02 Notices and Other
Communications; Facsimile Copies. 192 SECTION 10.03 No Waiver; Cumulative
Remedies. 194 SECTION 10.04 Attorney Costs and Expenses. 194 SECTION 10.05
Indemnification by the Borrower. 195 SECTION 10.06 Payments Set Aside. 196
SECTION 10.07 Successors and Assigns. 196 SECTION 10.08 Confidentiality. 205
SECTION 10.09 Setoff. 206 SECTION 10.10 Interest Rate Limitation. 206 SECTION
10.11 Counterparts. 207 SECTION 10.12 Integration; Termination. 207 SECTION
10.13 Survival of Representations and Warranties. 207 SECTION 10.14
Severability. 207 SECTION 10.15 GOVERNING LAW. 208 SECTION 10.16 WAIVER OF RIGHT
TO TRIAL BY JURY. 208 SECTION 10.17 Binding Effect. 208 SECTION 10.18 USA
PATRIOT Act. 209 SECTION 10.19 No Advisory or Fiduciary Responsibility. 209
SECTION 10.20 Electronic Execution of Assignments. 210 SECTION 10.21 Effect of
Certain Inaccuracies. 210 SECTION 10.22 Judgment Currency 211 SECTION 10.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 211      
Article XI   Guaranty 212       SECTION 11.01 The Guaranty. 212 SECTION 11.02
Obligations Unconditional. 212 SECTION 11.03 Reinstatement. 213 SECTION 11.04
Subrogation; Subordination. 213 SECTION 11.05 Remedies. 214 SECTION 11.06
Instrument for the Payment of Money. 214 SECTION 11.07 Continuing Guaranty. 214
SECTION 11.08 General Limitation on Guarantee Obligations. 214 SECTION 11.09
Information. 214 SECTION 11.10 Release of Guarantors. 215 SECTION 11.11 Right of
Contribution. 215 SECTION 11.12 Cross-Guaranty. 216 SECTION 11.13 Limitations
with respect to the Luxembourg Guarantors. 216

 



  iv 

 

 

SCHEDULES

 

1.01A Commitments 1.01B Collateral Documents 1.01C Unrestricted Subsidiaries
1.01D Closing Date Intermediate Holding Companies 2.03 Existing Letters of
Credit 5.05 Certain Liabilities 5.06 Litigation 5.08 Ownership of Property
5.09(a) Environmental Matters 5.10 Taxes 5.11(a) ERISA Compliance 5.12
Subsidiaries and Other Equity Investments 6.16 Post-Closing Covenants 7.01(b)
Existing Liens 7.02(f) Existing Investments 7.02(y) Existing Joint Ventures
7.03(b) Existing Indebtedness 7.08 Transactions with Affiliates 7.09 Certain
Contractual Obligations 10.02 Administrative Agent’s Office, Certain Addresses
for Notices

 

EXHIBITS

 

Form of       A Committed Loan Notice B Letter of Credit Issuance Request C Term
Note D Revolving Credit Note E-1 Compliance Certificate E-2 Solvency Certificate
F-1 Assignment and Assumption F-2 Affiliated Lender Assignment and Assumption
F-3 Affiliated Lender Notice G Security Agreement H [Reserved] I Intercompany
Note J-1 First Lien Intercreditor Agreement J-2 Junior Lien Intercreditor
Agreement K-1 United States Tax Compliance Certificate (Foreign Non-Partnership
Lenders) K-2 United States Tax Compliance Certificate (Foreign Non-Partnership
Participants) K-3 United States Tax Compliance Certificate (Foreign Partnership
Lenders) K-4 United States Tax Compliance Certificate (Foreign Partnership
Participants) L Administrative Questionnaire M-1 Acceptance and Prepayment
Notice M-2 Discount Range Prepayment Notice M-3 Discount Range Prepayment Offer
M-4 Solicited Discounted Prepayment Notice M-5 Solicited Discounted Prepayment
Offer M-6 Specified Discount Prepayment Notice M-7 Specified Discount Prepayment
Response

 

  v 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as the same may be amended, modified, refinanced and/or
restated from time to time, this “Agreement”) is entered into as of March 16,
2018, among TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), Travelport Finance (Luxembourg) S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated and existing
under the laws of the Grand Duchy of Luxembourg, registered with the Luxembourg
Trade and Companies Register under number B 189.658, having its registered
office at 20, rue Eugène Ruppert, L-2453 Luxembourg and with a share capital of
USD 180,000 (the “Borrower”), the other Guarantors party hereto from time to
time, GOLDMAN SACHS BANK USA, as Administrative Agent, Collateral Agent and L/C
Issuer, and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

1. The Borrower has requested on the Closing Date that the Lenders extend credit
to the Borrower in the form of (i) the Initial Term Loans on the Closing Date in
an initial aggregate principal amount of $1,400,000,000 and (ii) a commitment to
provide loans on and after the Closing Date under a Revolving Credit Facility in
an initial aggregate principal amount of $150,000,000.

 

2.       The proceeds of the Initial Term Loans together with the proceeds of
(i) the Senior Notes and (ii) a portion of the Initial Revolving Borrowing will
be used on the Closing Date to consummate the Transactions, to pay the costs and
expenses related to the Transactions and for general corporate purposes. The
proceeds of the Revolving Credit Loans made after the Closing Date and Letters
of Credit will be used for on-lending to certain Restricted Subsidiaries of
Holdings, working capital and other general corporate purposes of the Borrower
and its Restricted Subsidiaries, including Capital Expenditures, Restricted
Payments and the financing of Permitted Acquisitions.

 

3.       The applicable Lenders have indicated their willingness to lend and the
L/C Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I

Definitions and Accounting Terms

 

SECTION 1.01   Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit M-1.

 



 1 

 

 

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries or to such Converted Restricted
Subsidiary and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable.

 

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

 

“Additional Lender” has the meaning set forth in Section 2.14(c).

 

“Additional Refinancing Lender” has the meaning set forth in Section 2.15(a).

 

“Administrative Agent” means Goldman Sachs Bank USA, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit L or such other form as may be supplied from time to time by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of
Holdings at such time (other than Holdings, the Borrower or any of its
Subsidiaries and other than any Debt Fund Affiliate) or a Non-Debt Fund
Affiliate of an Affiliate of Holdings at such time.

 

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(l)(i).

 

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(l)(iii).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Supplemental Agents (if any), the Lead Arrangers and the Joint Bookrunners.

 



 2 

 

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Starter Amount” means the greater of (1) $600,000,000 and (2) 100.0%
of Consolidated EBITDA.

 

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof incurred or
payable by the applicable borrower generally to all Lenders of such Indebtedness
in an amount equal to the sum of (a) the applicable margin; (b) OID and upfront
fees; provided that (i) OID and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity on a straight line basis (or, if less, the
stated life to maturity at the time of incurrence of the applicable
Indebtedness); and (ii) “All-In Yield” shall not include amendment fees,
arrangement fees, structuring fees, commitment fees, underwriting fees and any
similar fees payable to any lead arranger (or its affiliates) in connection with
the commitment or syndication of such Indebtedness, consent fees paid to
consenting Lenders, ticking fees on undrawn commitments and any other fees not
paid or payable generally to all Lenders in the primary syndication of such
Indebtedness and (c) the interest rate (exclusive of margin) after giving effect
to any Eurocurrency Rate or Base Rate floor.

 

“Applicable Asset Sale Percentage” means (a) 100.0% if the Consolidated First
Lien Net Leverage Ratio as of the most recently ended Test Period is greater
than 3.70 to 1.00, (b) 50.0% if the Consolidated First Lien Net Leverage Ratio
as of the most recently ended Test Period is less than or equal to 3.20 to 1.00
and greater than 2.7 to 1.00 and (c) 25.0% if the Consolidated First Lien Net
Leverage Ratio as of the most recently ended Test Period is less than or equal
to 2.7 to 1.00.

 

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

“Applicable ECF Percentage” means, for any fiscal year, (a) 50.0% if the
Consolidated First Lien Net Leverage Ratio as of the last day of such fiscal
year is greater than 3.65 to 1.00, (b) 25.0% if the Consolidated First Lien Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
3.65 to 1.00 and greater than 3.15 to 1.00 and (c) 0.0% if the Consolidated
First Lien Net Leverage Ratio as of the last day of such fiscal year is less
than or equal to 3.15 to 1.00.

 

“Applicable Period” has the meaning set forth in Section 10.21.

 

“Applicable Proceeds” has the meaning set forth in Section 2.05(b)(ii).

 

“Applicable Rate” means:

 

(a)       with respect to Initial Term Loans, a percentage per annum equal to,
(x) for Eurocurrency Rate Loans, 2.50% and (y) for Base Rate Loans, 1.50%.

 

(b)       with respect to the Revolving Credit Loans and Letter of Credit fees,
a percentage per annum equal to (x) for Eurocurrency Rate Loans and Letter of
Credit fees, 2.25%, and (y) for Base Rate Loans, 1.25% (each of the foregoing,
the “Initial Applicable Rate”); provided, that, in each case, if the Applicable
Rate with respect to the then outstanding Class(es) of Term Loans is less than
or equal to such Initial Applicable Rate, then, in each case, such Applicable
Rate with respect to the Revolving Credit Loans and Letters of Credit shall be
automatically reduced by an amount such that after giving effect to such
reduction, the Applicable Rates with respect to the Revolving Credit Loans and
Letters of Credit are 0.25% less than the Applicable Rates in effect for the
then outstanding Class(es) of Term Loans; provided further that under no
circumstance shall the Applicable Rate with respect to the Revolving Credit
Loans and Letters of Credit exceed the Initial Applicable Rate;

 



 3 

 

 

(c)       with respect to commitment fees on the unused Revolving Credit
Commitments, 0.375%.

 

Any increase or decrease in the Applicable Rate with respect to the Revolving
Credit Loans and Letters of Credit resulting from a change in the Applicable
Rate with respect to the then outstanding Class(es) of Term Loans shall become
effective as of the first Business Day immediately following the effectiveness
of the Applicable Rate on the then outstanding Class(es) of Term Loans; provided
that at the option of the Administrative Agent or the Required Lenders, the
Initial Applicable Rate shall apply as of the first Business Day after an Event
of Default under Section 8.01(a) or 8.01(f) shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders.

 

“Approved Counterparty” means (a) any Agent, Lender or any Affiliate of an Agent
or Lender at the time it entered into a Swap Contract or a Treasury Services
Agreement with Holdings or any Restricted Subsidiary, as applicable, in its
capacity as a party thereto, (b) any other Person identified in writing to the
Administrative Agent whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher at the time it entered into a
Swap Contract or a Treasury Services Agreement with Holdings or any Restricted
Subsidiary, as applicable, or (c) any other Person from time to time approved in
writing by the Administrative Agent (which approval shall not be unreasonably
withheld or delayed).

 

“Approved Currency” means each of Dollar, Sterling, euro, AUD or such other
currency acceptable to the Borrower, the Administrative Agent, each of the
Revolving Lenders and the L/C Issuer.

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Assignees” has the meaning set forth in Section 10.07(b).

 

“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit F-1 or (b) an Affiliated Lender Assignment and
Assumption, as the context may require.

 

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

 

“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees, expenses and disbursements of any law firm or other external legal
counsel.

 



 4 

 

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

“AUD” and “A$” mean the lawful currency of the Commonwealth of Australia as
quoted on the Reuters Screen BBSY Page.

 

“Audited Financial Statements” means the audited consolidated balance sheets of
Holdings as of each of December 31, 2017, 2016 and 2015 and related consolidated
statements of income, stockholders’ equity and cash flows of Holdings for the
fiscal years ended December 31, 2017, 2016 and 2015.

 

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

 

“Available Incremental Amount” has the meaning set forth in Section 2.14(d)(v).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the Prime Rate
in effect for such day and (c) the Eurocurrency Rate for deposits in Dollars for
a one-month Interest Period plus 1.00%. The Base Rate shall be deemed to be
0.00% per annum if the Base Rate calculated pursuant to the foregoing provisions
would otherwise be less than 0.00% per annum. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Base Rate
shall be determined without regard to clause (a) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurocurrency Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Rate or the Eurocurrency Rate, as the case may be.

 

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

 



 5 

 

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BFEA EURIBOR” has the meaning set forth in the definition of “EURIBO Rate.”

 

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning set forth in Section 6.02.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

 

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing of a
particular Class, as the context may require.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York or the Grand Duchy of Luxembourg, and (b) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means a day on which
dealings in deposits in the applicable Approved Currency are conducted by and
between banks in the applicable London interbank market, and (c) if such day
relates to any interest rate settings as to a Loan denominated in euros, any
fundings, disbursements, settlements and payments in euros in respect of any
such Loan or any other dealings in euros to be carried out pursuant to this
Agreement in respect of any such Loan, means any such day described in clause
(a) above that is also a TARGET Day.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by Holdings and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of Holdings and its Restricted Subsidiaries.

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

 



 6 

 

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of Holdings or its Restricted Subsidiaries either
existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
Holdings as capital lease obligations and (ii) that are subsequently
recharacterized as capital lease obligations or indebtedness due to a change in
accounting treatment or otherwise, shall for all purposes under this Agreement
(including, without limitation, the calculation of Consolidated Net Income and
Consolidated EBITDA) not be treated as capital lease obligations, Capitalized
Lease Obligations or Indebtedness.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings and
the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings and the
Restricted Subsidiaries.

 

“Cash Collateral” has the meaning set forth in Section 2.03(g).

 

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

 

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any Restricted Subsidiary:

 

(1) Dollars;

 

(2) such local currencies held by Holdings or any Restricted Subsidiary from
time to time in the ordinary course of business (including without limitation
Sterling, euro, AUD or any national currency of any participating member state
of the Economic and Monetary Union);

 

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

 

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 in the case of non-U.S. banks;

 



 7 

 

 

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(4) above;

 

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

 

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

 

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

 

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

 

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

 

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

 

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

 

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

 

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

 



 8 

 

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten (10)
Business Days following the receipt of such amounts.

 

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

 

“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

 

“Change of Control” shall be deemed to occur if:

 

(a)       any person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date) shall have acquired
beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act) of 35% or more on a fully diluted basis of the voting interest in Parent’s
Equity Interests;

 

(b)       a “change of control” (or similar event) shall occur under any
Indebtedness for borrowed money of Holdings and its Restricted Subsidiaries with
an aggregate outstanding principal amount in excess of the Threshold Amount;

 

(c)       Parent shall cease to own directly or indirectly 100% of the Equity
Interests of Holdings; or

 

(d)       Holdings shall cease to own directly or indirectly 100% of the Equity
Interests of the Borrower.

 

Notwithstanding the preceding or any provision of Section 13d-3 of the Exchange
Act, (i) a Person or group shall not be deemed to beneficially own Equity
Interests subject to a stock or asset purchase agreement, merger agreement,
option agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Equity Interests in connection with the transactions contemplated by such
agreement and (ii) the right to acquire Equity Interests (so long as such Person
does not have the right to direct the voting of the Equity Interests subject to
such right) or any veto power in connection with the acquisition or disposition
of Equity Interests will not cause a party to be a beneficial owner.

 

“City Code” has the meaning set forth in Section 1.03(c).

 



 9 

 

 

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Revolving Commitment Increases, Other
Revolving Credit Commitments, Initial Term Commitments, Incremental Term
Commitments, Refinancing Term Commitments of a given Refinancing Series or
Extended Term Loans of a given Extension Series and (c) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing, are Revolving Credit Loans, Revolving Credit Loans under
Revolving Commitment Increases, Revolving Credit Loans under Extended Revolving
Credit Commitments of a given Extension Series, Revolving Credit Loans under
Other Revolving Credit Commitments, Initial Term Loans, Incremental Term Loans,
Refinancing Term Loans of a given Refinancing Series or Extended Term Loans of a
given Extension Series. Revolving Credit Commitments, Incremental Revolving
Credit Commitments, Extended Revolving Credit Commitments, Other Revolving
Credit Commitments, Initial Term Commitments, Incremental Term Commitments or
Refinancing Term Commitments (and in each case, the Loans made pursuant to such
Commitments) that have different terms and conditions shall be construed to be
in different Classes. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have the same terms and conditions shall be construed to
be in the same Class. There shall be no more than an aggregate of three Classes
of revolving credit facilities and five Classes of term loan facilities under
this Agreement at any time outstanding.

 

“Closing Date” means March 16, 2018, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with Section
10.03.

 

“Closing Fees” means those fees required to be paid on the Closing Date.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” or similar term as defined in any
other Collateral Document (including any Non US Collateral Document) and (iii)
any other assets pledged or in which a Lien is granted or purported to be
granted, in each case, pursuant to any Collateral Document (including any Non US
Collateral Document).

 

“Collateral Agent” means Goldman Sachs Bank USA, in its capacity as collateral
agent or pledgee in its own name under any of the Loan Documents, or any
successor collateral agent.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)       the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or from
time to time pursuant to Section 6.11 or Section 6.13, subject to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
party thereto;

 

(b)       all Obligations shall have been unconditionally guaranteed pursuant to
the Guaranty by (i) Holdings, (ii) each Intermediate Holding Company, (iii) each
US Business Holding Company, (iv) any Electing Guarantor and (v) each direct and
indirect wholly-owned Restricted Subsidiary of Holdings (other than any Excluded
Subsidiary) organized in a Covered Jurisdiction;

 



 10 

 

 

(c)        the Obligations and the Guaranty shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the Borrower
and each Guarantor, and (ii) all Equity Interests of each other Restricted
Subsidiary (that is not an Excluded Subsidiary) directly owned by any Loan
Party, in each case, subject to exceptions and limitations otherwise set forth
in this Agreement, the Collateral Documents (to the extent appropriate in the
applicable jurisdiction) and the Intercreditor Agreements;

 

(d)       the Obligations and the Guaranty shall have been secured by a
perfected security interest in, and Mortgages on, (i) in the case of Holdings,
the Borrower and each US Guarantor, substantially all now owned or, in the case
of real property, fee owned, or at any time hereafter acquired tangible and
intangible assets of each such Loan Party thereof (including Equity Interests,
intercompany debt, accounts, inventory, equipment, investment property, contract
rights, intellectual property in the United States of America, other general
intangibles, Material Real Property and proceeds of the foregoing), in each
case, subject to exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction) and (ii) in the case of each other Loan Party, a pledge
of (x) the applicable Equity Interests referred to in clause (c) above and (y)
each intercompany promissory note or similar debt instrument representing
intercompany Indebtedness owed from a Restricted Subsidiary of Holdings to the
applicable Loan Party, subject to exceptions and limitations otherwise set forth
in this Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction);

 

(e)       subject to limitations and exceptions of this Agreement and the
Collateral Documents, to the extent a security interest in and Mortgages on any
Material Real Property are required pursuant to clause (d) above or under
Sections 6.11 or 6.13 (each, a “Mortgaged Property”), the Administrative Agent
shall have received (i) counterparts of a Mortgage with respect to such
Mortgaged Property duly executed and delivered by the record owner of such
property, together with evidence such Mortgage has been duly executed,
acknowledged and delivered by a duly authorized officer of each party thereto,
in form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien (subject only to Liens described in
clause (ii) below) on the property and/or rights described therein in favor of
the Collateral Agent for the benefit of the Secured Parties, and evidence that
all filing and recording taxes and fees have been paid or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent (it being
understood that if a mortgage tax will be owed on the entire amount of the
indebtedness evidenced hereby, then the amount secured by the Mortgage shall be
limited to 100% of the fair market value of the property (as reasonably
determined by the Borrower in good faith) at the time the Mortgage is entered
into if such limitation results in such mortgage tax being calculated based upon
such fair market value), (ii) fully paid American Land Title Association
Lender’s policies of title insurance (or marked-up title insurance commitments
having the effect of policies of title insurance) on the Mortgaged Property
naming the Collateral Agent as the insured for its benefit and that of the
Secured Parties and their respective successors and assigns (the “Mortgage
Policies”) issued by a nationally recognized title insurance company reasonably
acceptable to the Collateral Agent in form and substance and in an amount
reasonably acceptable to the Collateral Agent (not to exceed 100% of the fair
market value of the real properties covered thereby), insuring the Mortgages to
be valid subsisting first priority Liens on the property described therein, free
and clear of all Liens other than Liens permitted pursuant to Section 7.01 and
other Liens reasonably acceptable to the Collateral Agent, each of which shall
(A) to the extent reasonably necessary, include such coinsurance and reinsurance
arrangements (with provisions for direct access, if reasonably necessary) as
shall be reasonably acceptable to the Collateral Agent, (B) contain a “tie-in”
or “cluster” endorsement, if available under applicable law (i.e., policies
which insure against losses regardless of location or allocated value of the
insured property up to a stated maximum coverage amount), and (C) have been
supplemented by such endorsements as shall be reasonably requested by the
Collateral Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, doing business, non-imputation, public
road access, variable rate, environmental lien, subdivision, mortgage recording
tax, separate tax lot, revolving credit and so-called comprehensive coverage
over covenants and restrictions, to the extent such endorsements are available
in the applicable jurisdiction at commercially reasonable rates), (iii) opinions
of local counsel to the Loan Parties in states in which the Mortgaged Properties
are located, with respect to the enforceability and perfection of the Mortgages
and any related fixture filings, in form and substance reasonably satisfactory
to the Collateral Agent and (iv) no later than three Business Days prior to the
date on which a Mortgage is executed and delivered pursuant to this Agreement, a
completed “life of the loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property on which any
“building” (as defined in the Flood Insurance Laws) is located, duly executed
and acknowledged by the appropriate Loan Parties, together with evidence of
flood insurance as and to the extent required under Section 6.07 hereof.
Notwithstanding the foregoing, the Administrative Agent shall not enter into any
Mortgage in respect of any real property acquired by the Borrower or any other
Loan Party after the Closing Date until (1) the date that occurs 45 days after
the Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a Special Flood Hazard Area, (A) a notification to
the Borrower (or applicable Loan Party) of that fact and (if applicable)
notification to the Borrower (or applicable Loan Party) that flood insurance
coverage is not available and (B) evidence of the receipt by the Borrower (or
applicable Loan Party) of such notice; and (iii) if such notice is required to
be provided to the Borrower (or applicable Loan Party) and flood insurance is
available in the community in which such real property is located, evidence of
required flood insurance and (2) the Administrative Agent shall have received
written confirmation from the Lenders the that flood insurance due diligence and
flood insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably conditioned, withheld or delayed); and

 



 11 

 

 

(f)       after the Closing Date, each Restricted Subsidiary of Holdings that is
not then a Guarantor and not an Excluded Subsidiary shall become a Guarantor and
signatory to this Agreement pursuant to a joinder agreement in accordance with
Sections 6.11 or 6.13 and a party to the Collateral Documents in accordance with
Section 6.11; provided that notwithstanding the foregoing provisions, any
Subsidiary of Holdings that Guarantees (or is the borrower or issuer with
respect to) the Senior Notes or any Junior Financing or any Permitted
Refinancing of any of the foregoing shall be a Guarantor hereunder for so long
as it Guarantees such Indebtedness.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

 



 12 

 

 

(A)       the foregoing definition shall not require, unless otherwise stated in
this clause (A), the creation or perfection of pledges of, security interests
in, Mortgages on, or the obtaining of title insurance or taking other actions
with respect to the following: (i) other than in the case of Holdings, the
Borrower, the Intermediate Holding Companies, the US Business Holding Companies,
any Electing Guarantors and any Restricted Subsidiary organized under the laws
of a Covered Jurisdiction, any property or assets owned by any Foreign
Subsidiary or an Unrestricted Subsidiary, (ii) any lease, license or agreement
or any property subject to a purchase money security interest or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable Law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable Law notwithstanding such prohibition, (iii)
any interest in fee-owned real property other than Material Real Properties,
(iv) Excluded Contracts, Excluded Equipment and any interest in leased real
property (it being understood that no action shall be required with respect to
creation or perfection of security interests with respect to leases, including
any requirement to obtain or deliver landlord waivers, estoppels or collateral
access letters), (v) motor vehicles and other assets subject to certificates of
title except to the extent perfection of a security interest therein may be
accomplished by filing of financing statements in appropriate form in the
applicable jurisdiction under the Uniform Commercial Code, (vi) Margin Stock and
Equity Interests of any Person other than wholly-owned Subsidiaries that are
Restricted Subsidiaries, (vii) any trademark application filed in the United
States Patent and Trademark Office on the basis of the Borrower’s or any
Guarantor’s “intent to use” such mark and for which a form evidencing use of the
mark has not yet been filed with the United States Patent and Trademark Office,
to the extent that granting a security interest in such trademark application
prior to such filing would impair the enforceability or validity of such
trademark application or any registration that issues therefrom under applicable
federal Law, (viii) the creation or perfection of pledges of, or security
interests in, any property or assets that would result in material adverse tax
consequences to Holdings, any Intermediate Holding Company and any Restricted
Subsidiaries of Holdings, as determined in the reasonable judgment of the
Borrower in consultation with the Administrative Agent, (ix) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security in any such license, franchise, charter or authorization is
prohibited or restricted thereby after giving effect to the anti-assignment
provisions of the Uniform Commercial Code and other applicable Law, (x) pledges
and security interests prohibited or restricted by applicable Law whether on the
Closing Date or thereafter (including any requirement to obtain the consent of
any Governmental Authority or third party), (xi) all commercial tort claims in
an amount less than $10,000,000 in the aggregate, (xii) letter of credit rights,
except to the extent constituting a supporting obligation for other Collateral
as to which perfection of the security interest in such other Collateral is
accomplished solely by the filing of a Uniform Commercial Code financing
statement (or, in the case of Holdings or a Foreign Subsidiary that is a Loan
Party, without additional Collateral Documents beyond those otherwise required
by this Agreement and the other Loan Documents) (it being understood that no
actions shall be required to perfect a security interest in letter of credit
rights, other than the filing of a Uniform Commercial Code financing statement
or analogous procedures in the jurisdiction of organization with respect to
Foreign Subsidiary that is a Loan Party), (xiii) any particular assets if, in
the reasonable judgment of the Administrative Agent and the Borrower, the
burden, cost or consequences of creating or perfecting such pledges or security
interests in such assets or obtaining title insurance is excessive in relation
to the benefits to be obtained therefrom by the Lenders under the Loan
Documents, (xiv) cash and cash equivalents, deposit and securities accounts
(including securities entitlements and related assets) (in each case, other than
proceeds of Collateral as to which perfection may be accomplished solely by the
filing of a UCC financing statement (or, in the case of Holdings or a Foreign
Subsidiary that is a Loan Party, without additional Collateral Documents beyond
those otherwise required by this Agreement and the other Loan Documents) and
(xv) proceeds from any and all of the foregoing assets described in clauses (i)
through (xiv) above to the extent such proceeds would otherwise be excluded
pursuant to clauses (i) through (xiv) above;

 



 13 

 

 

(B)       (i) the foregoing definition shall not require control agreements with
respect to any cash, deposit accounts or securities accounts or any other assets
requiring perfection through control agreements; (ii) no actions in any non-U.S.
jurisdiction other than with respect to a Covered Jurisdiction in the case of a
Loan Party organized in such jurisdiction or required by the laws of any
non-U.S. jurisdiction shall be required in order to create any security
interests in assets located or titled outside of a Covered Jurisdiction, or to
perfect such security interests (it being understood that there shall be no
security agreements or pledge agreements, or share charge (or mortgage)
agreements governed under the laws of any jurisdiction other than a Covered
Jurisdiction) and (iii) except to the extent that perfection and priority may be
achieved by the filing of a financing statement under the Uniform Commercial
Code (or analogous procedures or delivery of customary notices and
acknowledgments under the applicable laws of a Covered Jurisdiction) with
respect to the Borrower or a Guarantor or delivery of possessory Collateral
required to be delivered pursuant to the Collateral Documents, the Loan
Documents shall not contain any requirements as to perfection or priority with
respect to any assets or property described in this clause (B);

 

(C)       the Collateral Agent in its discretion may grant extensions of time
for the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking other actions with respect to, particular
assets (including extensions beyond the Closing Date) or any other compliance
with the requirements of this definition where it reasonably determines in
writing, in consultation with the Borrower, that the creation or perfection of
security interests and Mortgages on, or obtaining of title insurance or taking
other actions, or any other compliance with the requirements of this definition
cannot be accomplished without undue delay, burden or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents;

 

(D)       Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in this Agreement and the Collateral Documents; and

 

(E)       general statutory limitations, financial assistance, corporate
benefit, capital maintenance rules, fraudulent preference, “thin capitalisation”
rules, retention of title claims and similar principles may limit the ability of
a Foreign Subsidiary to provide a Guaranty or Collateral or may require that the
Guaranty or Collateral be limited by an amount or otherwise, in each case as
reasonably determined by the Borrower and the Administrative Agent.

 



 14 

 

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, in the case of the Borrower or any
Non-US Guarantor as of the Closing Date, each of the collateral documents set
forth on Part II of Schedule 1.01B hereto (collectively with the Holdings Pledge
Agreement and any Collateral Documents governed by Laws other than the United
States or any subdivision thereof entered into after the Closing Date, the
“Non-US Collateral Documents”), each of the Mortgages, the Holdings Pledge
Agreement, collateral assignments, security agreements, pledge agreements,
intellectual property security agreements or other similar agreements delivered
to the Administrative Agent or the Collateral Agent pursuant to Section 4.01,
Section 6.11 or Section 6.13, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties.

 

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment of a
given Refinancing Series as the context may require.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of Holdings.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company Parties” means the collective reference to Holdings and its Restricted
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

 

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

 

(1) increased (without duplication) by the following, in each case (other than
with respect to clauses (h) and (k)) to the extent deducted (and not added back)
in determining Consolidated Net Income for such period:

 

(a) provision for taxes based on income, profits or capital gains of Holdings
and the Restricted Subsidiaries, including, without limitation, federal, state,
franchise and similar taxes (such as the Delaware franchise tax) and foreign
withholding taxes (including any future taxes or other levies which replace or
are intended to be in lieu of such taxes and any penalties and interest related
to such taxes or arising from tax examinations), and the net tax expense
associated with any adjustments made pursuant to clauses (1) through (15) of the
definition of “Consolidated Net Income”; plus

 



 15 

 

 

(b) Fixed Charges for such period (including (x) net losses on Swap Obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, (y) bank fees and other financing fees and (z) costs of surety bonds
in connection with financing activities, plus amounts excluded from Consolidated
Interest Expense as set forth in clauses (1)(q) through (y) in the definition
thereof); plus

 

(c) the total amount of depreciation and amortization expense and capitalized
fees related to any Qualified Securitization Financing of Holdings or any of its
Subsidiaries, including the amortization of intangible assets, deferred
financing costs, debt issuance costs, commissions, fees and expenses and
Capitalized Software Expenditures of Holdings and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP; plus

 

(d) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), costs and expenses for Permitted Tax
Restructurings, start-up or initial costs for any project or new production
line, division or new line of business or other business optimization expenses
or reserves including, without limitation, data center consolidation
initiatives, severance costs, costs relating to initiatives aimed at
profitability improvement, costs or reserves associated with improvements to IT
and accounting functions, integration and facilities opening costs or any
one-time costs incurred in connection with acquisitions and investments and
costs related to the closure and/or consolidation of facilities; plus

 

(e) any other non-cash charges, including any non-cash write-offs or write-downs
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (A) Holdings may elect not to add back such non-cash charge in
the current period and (B) to the extent Holdings elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

 

(f) the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary; plus

 

(g) the amount of any fees, compensation and indemnities and expenses paid to
the members of the board of directors (or the equivalent thereof) of the
Borrower or any of its parent entities; plus

 



 16 

 

 

(h) the amount of (x) pro forma “run rate” cost savings, operating expense
reductions and synergies related to the Transactions generated from actions that
have been taken or with respect to which substantial steps have been taken or
are expected to be taken (in the good faith determination of Holdings) within 24
months after the Closing Date (including from any actions taken in whole or in
part prior to the Closing Date), net the amount of actual benefits realized
during such period from such actions and (y) pro forma “run rate” cost savings,
operating expense reductions and synergies related to mergers and other business
combinations, acquisitions, investments, dispositions, divestitures,
restructurings, operating improvements, cost savings initiatives and other
transactions or similar initiatives generated from actions that have been taken
or with respect to which substantial steps have been taken (in each case,
including prior to the Closing Date) or are expected to be taken (in the good
faith determination of Holdings) within 24 months after a merger or other
business combination, acquisition, investment, disposition or divestiture is
consummated or generated by actions (including restructurings, operating
improvements, cost savings initiatives and other transactions or similar
initiatives) that have been taken or with respect to which substantial steps
have been taken or are expected to be taken (in the good faith determination of
Holdings), in each case, calculated on a pro forma basis as though such cost
savings, operating expense reductions, and synergies had been realized on the
first day of such period, as if such cost savings, operating expense reductions
and synergies were realized during the entirety of such period, net of the
amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings, operating expense reductions and synergies
are reasonably identifiable and factually supportable in the good faith judgment
of Holdings and (B) no cost savings, operating expense reductions or synergies
shall be added pursuant to this clause (h) to the extent duplicative of any
synergies, expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period or any period; plus

 

(i) the amount of loss or discount on sale of receivables, Securitization Assets
and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Financing; plus

 

(j) any costs or expense incurred by Holdings or a Restricted Subsidiary or a
parent entity of Holdings to the extent paid by Holdings pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such cost or expenses are funded with cash proceeds contributed
to the capital of Holdings or net cash proceeds of an issuance of Equity
Interest of Holdings (other than Disqualified Equity Interest) solely to the
extent that such net cash proceeds are excluded from the calculation of
Cumulative Credit; plus

 

(k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

 

(l) any net losses, charges, expenses, costs or other payments (including all
fees, expenses or charges related thereto) (i) from disposed, abandoned or
discontinued operations, (ii) in respect of facilities no longer used or useful
in the conduct of the business of Holdings or a Restricted Subsidiary,
abandoned, closed, disposed or discontinued operations and any losses on
disposal of abandoned, closed or discontinued operations and (iii) attributable
to business dispositions or asset dispositions (other than in the ordinary
course of business) as determined in good faith by Holdings; plus

 



 17 

 

 

(m) 100% of the increase in Deferred Revenue as of the end of such period from
Deferred Revenue as of the beginning of such period (or minus 100% of any such
decrease); plus

 

(n) amortization of development advance payments which were made with the
objective of increasing the number of clients, or improving customer loyalty;
plus;

 

(o) [reserved]; plus

 

(p) the amount of net cost savings and net cash flow effect of revenue
enhancements related to New Contracts projected by Holdings in good faith to be
realized as a result of specified actions taken or to be taken prior to or
during such period (which cost savings or revenue enhancements shall be subject
only to certification by management of Holdings and shall be calculated on a Pro
Forma Basis as though such cost savings or revenue enhancements had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) such cost
savings or revenue enhancements are reasonably identifiable and factually
supportable, (B) such actions have been taken or are to be taken within 12
months after the date of determination to take such action and (C) no cost
savings or revenue enhancements shall be added pursuant to this clause (p) to
the extent duplicative of any expenses or charges relating to such cost savings
or revenue enhancements that are included in clause (d) above with respect to
such period; provided that the aggregate amount of add backs made relating to
New Contracts in respect of which no revenues have been received during such
period pursuant to this clause (p) shall not exceed an amount equal to 5% of
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended prior to the determination date (without giving effect to any
adjustments pursuant to this clause (p)),

 

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

 

(a) non-cash gains increasing Consolidated Net Income of Holdings for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

 

(b) any net income from disposed, abandoned, closed or discontinued operations
or attributable to business dispositions or asset dispositions (other than in
the ordinary course of business) as determined in good faith by Holdings.

 



 18 

 

 

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by Holdings or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed by Holdings or such Restricted Subsidiary during such
period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) for the purposes of the
definition of the term “Permitted Acquisition”, compliance with the covenant set
forth in Section 7.11 and the calculation of Consolidated First Lien Net
Leverage Ratio, Consolidated Secured Net Leverage Ratio, Consolidated Total Net
Leverage Ratio and Fixed Charge Coverage Ratio, but without limiting the
adjustments included in the definition of Consolidated EBITDA, an adjustment in
respect of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent. There shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of or, closed or classified as discontinued operations (but
if such operations are classified as discontinued due to the fact that they are
subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of) by Holdings or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each a “Converted Unrestricted Subsidiary”), based on the actual
Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer, disposition or conversion).

 

“Consolidated First Lien Net Debt” means Consolidated Total Net Debt minus the
sum of (i) the portion of Indebtedness of Holdings or any Restricted Subsidiary
included in Consolidated Total Net Debt that is not secured by any Lien on
property or assets of Holdings or any Restricted Subsidiary and (ii) the portion
of Indebtedness of Holdings or any Restricted Subsidiary included in
Consolidated Total Net Debt that is secured by Liens on property or assets of
Holdings or any Restricted Subsidiary, which Liens are expressly subordinated or
junior to the Liens securing the Obligations or any Permitted First Priority
Credit Agreement Refinancing Debt.

 

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Interest Expense” means, for any period:

 



 19 

 

 

(1) the sum, without duplication, of consolidated interest expense of Holdings
and its Restricted Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income (including
(a) amortization of OID resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Swap Obligations or other derivative instruments pursuant
to GAAP), (d) the interest component of Capitalized Lease Obligations, and
(e) net payments, if any made (less net payments, if any, received), pursuant to
interest rate Swap Obligations with respect to Indebtedness, and excluding (i)
costs associated with obtaining Swap Obligations, (ii) any expense resulting
from the discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting in connection
with the Transactions or any acquisition, (iii) penalties and interest relating
to taxes, (iv) any “additional interest” or “liquidated damages” with respect to
the Senior Notes or other securities for failure to timely comply with
registration rights obligations, (v) amortization or expensing of deferred
financing fees, amendment and consent fees, debt issuance costs, commissions,
fees and expenses and discounted liabilities, (vi) any expensing of bridge,
commitment and other financing fees and any other fees related to the
Transactions or any acquisitions after the Closing Date including annual agency
fees paid pursuant to the administrative agents and collateral agents under this
Agreement or other credit facilities, (vii) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any Qualified
Securitization Financing and (viii) any accretion of accrued interest on
discounted liabilities and any prepayment premium or penalty); plus

 

(2) consolidated capitalized interest of Holdings and its Restricted
Subsidiaries for such period, whether paid or accrued; less

 

(3) interest income of Holdings and its Restricted Subsidiaries for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by Holdings
to be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

 

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to any multi-year strategic initiatives), Transaction
Expenses, restructuring and duplicative running costs, relocation costs,
integration costs, facility consolidation and closing costs, severance costs and
expenses, one-time compensation charges, costs and expenses for Permitted Tax
Restructurings, costs relating to pre-opening and opening costs for facilities,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, retention charges, system
establishment costs and implementation costs) and operating expenses
attributable to the implementation of cost-savings initiatives, and curtailments
or modifications to pension and post-retirement employee benefit plans shall be
excluded;

 

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

 



 20 

 

 

(3) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

 

(4) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions (including, for the
avoidance of doubt, bulk subscriber contract sales) or abandonments or the sale
or other disposition of any Equity Interests of any Person other than in the
ordinary course of business shall be excluded;

 

(5) the net income for such period of any Person that is not a Subsidiary of
Holdings, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting shall be excluded; provided that Consolidated Net
Income of Holdings shall be increased by the amount of dividends or
distributions or other payments (other than Excluded Contributions) that are
actually paid in cash (or to the extent converted into cash) to Holdings or a
Restricted Subsidiary thereof in respect of such period;

 

(6) the net income for such period of any Restricted Subsidiary (other than the
Borrower or any Guarantor) shall be excluded to the extent that the declaration
or payment of dividends or similar distributions by that Restricted Subsidiary
of its net income is not at the date of determination permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Restricted Subsidiary or its stockholders (other than
restrictions in this Agreement), unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that the Consolidated Net Income of Holdings and its Restricted Subsidiaries
will be increased by the amount of dividends or other distributions or other
payments actually paid in Cash Equivalents (or to the extent converted into Cash
Equivalents) to Holdings or a Restricted Subsidiary thereof in respect of such
period, to the extent not already included therein (other than Excluded
Contributions);

 

(7) effects of adjustments (including the effects of such adjustments pushed
down to Holdings and its Restricted Subsidiaries) in Holdings’ consolidated
financial statements pursuant to GAAP (including in the inventory (including any
impact of changes to inventory valuation policy methods, including changes in
capitalization of variances), property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Transactions or any consummated acquisition or joint venture investment or the
amortization or write-off or write-down of any amounts thereof, net of taxes,
shall be excluded;

 

(8) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments shall be excluded;

 

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

 

(10) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans, roll-over, acceleration, or payout of Equity Interests by
management, other employees or business partners of Holdings or any of its
direct or indirect parent companies, shall be excluded;

 



 21 

 

 

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of the Senior Notes and other securities and the syndication and
incurrence of any Facility), issuance of Equity Interests, refinancing
transaction or amendment or modification of any debt instrument (including any
amendment or other modification of the Senior Notes and other securities and any
Facility) and including, in each case, any such transaction consummated on or
prior to the Closing Date and any such transaction undertaken but not completed,
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful or
consummated (including, for the avoidance of doubt the effects of expensing all
transaction related expenses in accordance with Financial Accounting Standards
Board Accounting Standards Codification 805), shall be excluded;

 

(12) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within twenty four months after the closing of
any acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of modifications of
accounting policies shall be excluded; provided that amounts paid in respect of
such accruals and reserves shall be deducted from Consolidated Net Income when
paid in cash;

 

(13) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as Holdings has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

 

(14) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

 

(15) the following items shall be excluded:

 

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

 

(b) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gains or losses are non-cash
items,

 



 22 

 

 

(c) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

 

(d) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, and

 

(e) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments;

 

(16) [reserved]; and

 

(17) if such Person is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes for such period or any portion
thereof, the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) shall be included in calculating Consolidated Net Income as
though such amounts had been paid as taxes directly by such Person for such
period.

 

In addition, to the extent not already included in the Consolidated Net Income
of Holdings and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement to the extent such expenses and charges reduced Consolidated Net
Income.

 

“Consolidated Secured Net Debt” means Consolidated Total Net Debt minus the sum
of the portion of Indebtedness of Holdings or any Restricted Subsidiary included
in Consolidated Total Net Debt that is not secured by any Lien on property or
assets of Holdings or any Restricted Subsidiary.

 

“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of (i) Indebtedness of Holdings and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any Permitted Acquisition), consisting of Indebtedness for
borrowed money plus (ii) purchase money indebtedness, Attributable Indebtedness
and debt obligations evidenced by promissory notes, bonds, debentures, loan
agreements or similar instruments, minus (b) the aggregate amount of
all unrestricted cash and Cash Equivalents on the balance sheet of Holdings and
its Restricted Subsidiaries as of such date; provided that Consolidated Total
Net Debt shall not include Indebtedness (i) in respect of letters of credit,
except to the extent of unreimbursed amounts thereunder; provided that any
unreimbursed amount under commercial letters of credit shall not be counted as
Consolidated Total Net Debt until three Business Days after such amount is drawn
and (ii) of Unrestricted Subsidiaries; it being understood, for the avoidance of
doubt, that obligations under Swap Contracts do not constitute Consolidated
Total Net Debt.

 



 23 

 

 

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Working Capital” means, with respect to Holdings and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting. For purposes of
calculating Excess Cash Flow, any changes to Consolidated Working Capital due to
non-cash adjustments of Current Assets and/or Current Liabilities shall be
ignored.

 

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning set forth in the definition of “Affiliate.”

 

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

 

“Covered Jurisdiction” means each of (a) the United States (any state thereof or
the District of Columbia), (b) the United Kingdom, (c) Bermuda, (d) Luxembourg,
(e) any jurisdiction in which any Intermediate Holding Company is organized and
(f) to the extent the Borrower or any Guarantor (or Person that would otherwise
be required to become a Guarantor) is reorganized or formed in a new
jurisdiction in connection with a Permitted Tax Restructuring, such jurisdiction
or organization or reorganization unless such Person would otherwise constitute
an Excluded Subsidiary.

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has a
maturity no earlier, and in the case of Refinancing Term Loans, a Weighted
Average Life to Maturity equal to or greater, than the Refinanced Debt, (ii)
such Indebtedness shall not have a greater principal amount than the principal
amount of the Refinanced Debt plus accrued interest, fees, premiums (if any) and
penalties thereon and reasonable fees and expenses associated with the
refinancing, (iii) the covenants and events of default are, in the good faith
determination of the Borrower, not materially less favorable (when taken as a
whole) to the Borrower than the covenants and events of default applicable to
the Refinanced Debt being refinanced or replaced (except for (x) pricing,
premiums, fees, rate floors and prepayment and redemption terms and (y)
covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of incurrence of such Indebtedness); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such covenants and
events of default satisfy the requirement of this clause (iii) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five (5)
Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)) unless the Lenders of the
Term Loans receive the benefit of such more restrictive terms (it being
understood that to the extent any more restrictive terms are added for the
benefit of any such Credit Agreement Refinancing Indebtedness, no consent shall
be required from the Administrative Agent or any of the Lenders to the extent
that such more restrictive terms are also added for the benefit of any
corresponding existing Facility), and (iv) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, and all commitments thereunder terminated, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

 



 24 

 

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)       the greater of (x) $245,000,000 and (y) 40% of Consolidated EBITDA;
plus

 

(b)       an amount (which shall not be less than zero) equal to 50% of
Consolidated Net Income for the period from the first day of the fiscal quarter
of Holdings during which the Closing Date occurred to and including the last day
of the most recently ended fiscal quarter of Holdings for which internal
consolidated financial statements of Holdings are available (or, in the case
such Consolidated Net Income for such period is in deficit, minus 100% of such
deficit), plus

 

(c)       to the extent not otherwise reflected in Consolidated Net Income, the
cumulative amount of cash and Cash Equivalent proceeds (other than Excluded
Contributions) from (i) the sale of Equity Interests (other than any
Disqualified Equity Interests and other than any Designated Equity Contribution)
of Holdings or any direct or indirect parent of Holdings after the Closing Date
and on or prior to such time (including upon exercise of warrants or options)
which proceeds have been contributed as common equity to the capital of the
Borrower, (ii) the common Equity Interests of Holdings or any direct or indirect
parent of Holdings (other than Disqualified Equity Interests of the Borrower and
other than any Designated Equity Contribution) issued upon conversion of
Indebtedness (other than Indebtedness that is contractually subordinated to the
Obligations) of Holdings or any Restricted Subsidiary of Holdings owed to a
Person other than a Loan Party or a Restricted Subsidiary of a Loan Party, in
each case, not previously applied for a purpose other than use in the Cumulative
Credit (including, for the avoidance of doubt, for the purposes of Section
7.03(m)(ii)); plus

 



 25 

 

 

(d)       to the extent not otherwise reflected in Consolidated Net Income, 100%
of the aggregate amount of contributions to the common capital (other than from
a Restricted Subsidiary and other than any Designated Equity Contribution) of
Holdings received in cash and Cash Equivalents after the Closing Date (other
than Excluded Contributions), in each case, not previously applied for a purpose
other than use in the Cumulative Credit (including, for the avoidance of doubt,
for the purposes of Section 7.03(m)(ii)); plus

 

(e)       100% of the aggregate amount received by Holdings or any Restricted
Subsidiary of Holdings in cash and Cash Equivalents from:

 

(A)       the sale (other than to Holdings or any Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or any minority investments, or

 

(B)       any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of any minority investment (except to the extent increasing
Consolidated Net Income and excluding Excluded Contributions), or

 

(C)       any interest, returns of principal payments and similar payments by an
Unrestricted Subsidiary or received in respect of any minority investments
(except to the extent increasing Consolidated Net Income), plus

 

(f)       in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, Holdings or
a Restricted Subsidiary, the fair market value of the Investments of Holdings
and the Restricted Subsidiaries in such Unrestricted Subsidiary at the time of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) so long as such Investments were originally made
pursuant to Section 7.02(n)(y), plus

 

(g)       to the extent not already included in Consolidated Net Income, an
amount equal to any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by Holdings or any Restricted
Subsidiary in respect of any Investments made pursuant to Section 7.02(n)(y);
plus

 

(h)        100% of the aggregate amount of any Declined Proceeds; plus

 

(i)       the amount of any Net Proceeds received by Holdings or a Restricted
Subsidiary from a Disposition that would otherwise be required to be used to
prepay Term Loans in accordance with Section 2.05(b) but for the Applicable
Asset Sale Percentage being less than 100%; minus

 

(j)       any amount of the Cumulative Credit used to make Investments pursuant
to Section 7.02(n)(y) after the Closing Date and prior to such time, minus

 

(k)       any amount of the Cumulative Credit used to pay dividends or make
distributions pursuant to Section 7.06(h)(y) after the Closing Date and prior to
such time, minus

 



 26 

 

 

(l)        any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.13(a) after
the Closing Date and prior to such time.

 

“Current Assets” means, with respect to Holdings and the Restricted Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) of Holdings and the Restricted Subsidiaries that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
Holdings and its Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, assets held for sale or of discontinued operations, loans
(permitted) to third parties, pension assets, deferred bank fees and derivative
financial instruments.

 

“Current Liabilities” means, with respect to Holdings and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities of Holdings and the Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries as current liabilities at such date of
determination, other than (a) the current portion of any Indebtedness, (b)
accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is past due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals for liabilities of discontinued
operations, loans (permitted) from third parties, pension liabilities, and
derivative financial instruments, (e) accruals of any costs or expenses related
to restructuring reserves, and (f) any Revolving Credit Exposure or Revolving
Credit Loans.

 

“Debt Fund Affiliate” means any Affiliate of Holdings that is a bona fide debt
fund, financial institution or an investment vehicle or managed account that is
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course and with
respect to which Holdings does not, directly or indirectly, possess the power to
direct or cause the direction of the investment policies of such Affiliate.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including in case of the Borrower (a) a winding-up, administration or
dissolution including, without limitation, bankruptcy (faillite), insolvency,
voluntary or involuntary liquidation, composition with creditors (concordat
préventif de faillite), moratorium or reprieve from payment (sursis de
paiement), controlled management (gestion controlee), fraudulent conveyance
(action paulienne), general settlement with creditors, reorganization or similar
laws affecting the rights of creditors generally and/or (b) a receiver,
administrative receiver, administrator, trustee, custodian, sequestrator,
conservator or similar officer being appointed, including, without limitation, a
juge délégué, commissaire, juge-commissaire, mandataire ad hoc, administrateur
provisoire, liquidateur or curateur.

 

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(ix).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 



 27 

 

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Credit Loans that are Base Rate
Loans plus (c) 2.0% per annum; provided that with respect to the overdue
principal or interest in respect of a Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan, plus 2.0% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

 

“Deferred Revenue” means the amount of long or short term deferred revenue of
Holdings and its Restricted Subsidiaries, on a consolidated basis, determined in
accordance with GAAP.

 

“Designated Equity Contribution” has the meaning set forth in Section 8.05(a).

 

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

 

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit M-2.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M-3, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

 

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

 

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.05(a)(v)(A).

 



 28 

 

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to Holdings and the Restricted Subsidiaries in the definition of Consolidated
EBITDA (and in the component definitions used therein) were references to such
Sold Entity or Business and its Subsidiaries or such Converted Unrestricted
Subsidiary and its Subsidiaries) or such Converted Unrestricted Subsidiary, all
as determined on a consolidated basis for such Sold Entity or Business or such
Converted Unrestricted Subsidiary.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination or expiration of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer)), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Equity Interests and other
than as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the expiration or termination of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer)), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of issuance
of such Equity Interests; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Holdings (or any direct or
indirect parent thereof), the Borrower or the Restricted Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by Holdings or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 



 29 

 

 

“Disqualified Lenders” means (a) such Persons that have been specified in
writing to the Administrative Agent prior to March 16, 2018, as being
“Disqualified Lenders” and made available to any Lender upon request and (b) any
Person who is a bona fide competitor identified in writing to the Administrative
Agent prior to the date hereof, as such list of bona fide competitors may be
updated by the Borrower (by furnishing such updates to the Administrative Agent
in writing) from time to time thereafter, and (c) any Affiliate of each such
Person referred to in clause (a) or (b) that is identified in writing to the
Administrative Agent from time to time and in each case, any Affiliate of each
such Person that is clearly identifiable on the basis of such Affiliate’s name
(in each case, other than bona fide fixed income investors or debt funds that
are engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of
business). No updates to the list of Disqualified Lenders shall be deemed to
retroactively disqualify any Person that has previously validly acquired an
assignment or participation in respect of any Loans from continuing to hold or
vote such previously acquired assignments and participations on the terms set
forth herein for Lenders that are not Disqualified Lenders; provided that any
such Person will deemed to become a Disqualified Lender as soon as such Person
ceases to hold any such Loans hereunder.

 

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time:

 

(1) with respect to any Loan (i) denominated in Dollars, the principal amount
thereof then outstanding (or in which such participation is held) and (ii) if
denominated in an Approved Currency other than Dollars, the principal amount
thereof then outstanding (or in which such participation is held) converted to
Dollars in accordance with Section 1.10; and

 

(2) with respect to any L/C Obligation, (i) if denominated in Dollars, the
amount thereof and (ii) if denominated in an Approved Currency other than
Dollars, the amount thereof converted to Dollars in accordance with Section 1.10
and Section 2.03(p).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electing Guarantor” means any Excluded Subsidiary that at the option, and in
the sole discretion, of Holdings has been designated as a Guarantor.

 

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

 



 30 

 

 

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to, any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA; (d) the filing by the PBGC of a notice
of intent to terminate any Pension Plan, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, respectively, or the commencement of proceedings by the PBGC to terminate
a Pension Plan or Multiemployer Plan; (e) appointment of a trustee to administer
any Pension Plan or Multiemployer Plan; (f) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code or
Section 302, 303 or 304 of ERISA, whether or not waived; (g) any Foreign Benefit
Event; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party, any Restricted Subsidiary or any ERISA Affiliate.

 



 31 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EURIBO Rate” means, with respect to any Eurocurrency Rate Loan denominated in
euro for any Interest Period, the rate per annum equal to the Banking Federation
of the European Union EURIBO Rate (“BFEA EURIBOR”), as published by Reuters (or
another commercially available source providing quotations of BFEA EURIBOR as
designated by the Administrative Agent from time to time) for such Interest
Period at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period, for deposits in euro (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; provided that, to the extent that the EURIBO Rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “EURIBO Rate” shall
be the rate which results from interpolating on a linear basis between (a) the
EURIBO Rate for the longest period (for which a EURIBO Rate is available) which
is less than the Interest Period of that Loan and (b) the EURIBO Rate for the
shortest period (for which a EURIBO Rate is available) which exceeds the
Interest Period of that Loan, at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period. Notwithstanding
the foregoing, the EURIBO Rate in respect of any applicable Interest Period
shall be deemed to be not less than 0.00% per annum in all cases.

 

“euro” means the single currency of participating member states of the economic
and monetary union in accordance with the Treaty of Rome 1957, as amended by the
Single European Act 1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty
of 1998.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loans
denominated in any Approved Currency other than euros, for any Interest Period,
the London Interbank Offered Rate (“LIBOR”) as administered by ICE Benchmark
Administration (or any other authority that takes over the administration of
such rate) for the relevant Approved Currency for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, to the extent that the Eurocurrency Rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurocurrency Rate” shall be the rate which results from interpolating on a
linear basis between (a) the Eurocurrency Rate for the longest period (for which
a Eurocurrency Rate is available) which is less than the Interest Period of that
Loan and (b) the Eurocurrency Rate for the shortest period (for which a
Eurocurrency Rate is available) which exceeds the Interest Period of that Loan,
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period. If the “Eurocurrency Rate” is not
ascertainable after the application of such interpolation, Section 3.03 shall
determine the Eurocurrency Rate. Notwithstanding the foregoing, the Eurocurrency
Rate in respect of any applicable Interest Period shall be deemed to be not less
than 0.00% per annum in all cases.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate or EURIBO Rate, as applicable.

 

“Event of Default” has the meaning set forth in Section 8.01.

 



 32 

 

 

“Excess Cash Flow” means, for any period, an amount equal to (a) the sum,
without duplication, of (i) Consolidated Net Income for such period, (ii) an
amount equal to the amount of all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income, (iii) decreases in Consolidated
Working Capital and long-term accounts receivable of Holdings and its Restricted
Subsidiaries for such period (other than any such decreases arising from
acquisitions or dispositions by Holdings and its Restricted Subsidiaries
completed during such period or the application of purchase accounting), and
(iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Holdings and its Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income, minus (b) the sum, without duplication, of (i) an
amount equal to the amount of all non-cash credits included in arriving at such
Consolidated Net Income and cash charges included in clauses (1) through (17) of
the definition of “Consolidated Net Income”, (ii) without duplication of amounts
deducted pursuant to clause (xi) below in prior periods, the amount of Capital
Expenditures or acquisitions of intellectual property to the extent not expensed
and Capitalized Software Expenditures accrued or made in cash or accrued during
such period, except to the extent that such Capital Expenditures, Capital
Software Expenditures or acquisitions were financed with the proceeds of an
incurrence or issuance of other Indebtedness of Holdings or its Restricted
Subsidiaries (other than revolving loans), (iii) the aggregate amount of all
principal payments of Indebtedness of Holdings or its Restricted Subsidiaries
during such period (including (A) the principal component of payments in respect
of Capitalized Leases, (B) the amount of any scheduled repayment of Term Loans
pursuant to Section 2.07 and Senior Notes pursuant to the Senior Notes
Indenture, and (C) any mandatory prepayment of Term Loans pursuant to Section
2.05(b)(ii) to the extent required due to a Disposition that resulted in an
increase to Consolidated Net Income and not in excess of the amount of such
increase but excluding (X) all other prepayments of Term Loans, (Y) all
prepayments and repayments of Revolving Credit Loans and (Z) all prepayments in
respect of any other loans under a revolving credit facility other than the
Revolving Credit Facility, except in the case of clauses (Y) and (Z), to the
extent there is an equivalent permanent reduction in commitments thereunder), in
each case, except to the extent financed with the proceeds of an incurrence or
issuance of other Indebtedness of Holdings or its Restricted Subsidiaries (other
than revolving loans), (iv) an amount equal to the aggregate net non-cash gain
on Dispositions by Holdings and its Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income, (v) increases in
Consolidated Working Capital and long-term accounts receivable of Holdings and
its Restricted Subsidiaries for such period (other than any such increases
arising from acquisitions or dispositions by Holdings and its Restricted
Subsidiaries during such period or the application of purchase accounting), (vi)
cash payments by Holdings and its Restricted Subsidiaries during such period in
respect of long-term liabilities of Holdings and its Restricted Subsidiaries,
except to the extent financed with the proceeds of an incurrence or issuance of
other Indebtedness of Holdings or its Restricted Subsidiaries (other than
revolving loans), (vii) without duplication of amounts deducted pursuant to
clause (xi) below in prior fiscal periods, the amount of Permitted Acquisitions,
Investments (other than Investments in cash and cash equivalents) and other
acquisitions made by Holdings and its Restricted Subsidiaries during such period
pursuant to Section 7.02 (other than Section 7.02(a) or (c)) except to the
extent that such Permitted Acquisitions, Investments and acquisitions were
financed with the proceeds of an incurrence or issuance of other Indebtedness of
Holdings or its Restricted Subsidiaries (other than revolving loans), (viii) the
amount of Restricted Payments paid during such period pursuant to Section
7.06(i) (clauses (i), (ii) or (iii) only) or Section 7.06(g), except to the
extent financed with the proceeds of an incurrence or issuance of other
Indebtedness of Holdings or its Restricted Subsidiaries (other than revolving
loans), (ix) the aggregate amount of expenditures actually made by Holdings and
its Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period, except to the extent financed with the proceeds of
an incurrence or issuance of other Indebtedness of Holdings or its Restricted
Subsidiaries (other than revolving loans), (x) the aggregate amount of any
premium, make-whole or penalty payments actually paid in cash by Holdings and
its Restricted Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness, except to the extent financed
with the proceeds of an incurrence or issuance of other Indebtedness of Holdings
or its Restricted Subsidiaries (other than revolving loans), (xi) without
duplication of amounts deducted from Excess Cash Flow in prior periods, the
aggregate consideration required to be paid in cash by Holdings and its
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
acquisitions that constitute Investments permitted under this Agreement or
Capital Expenditures or acquisitions of intellectual property to the extent
expected to be consummated or made, plus any restructuring cash expenses,
pension payments or tax contingency payments that have been added to Excess Cash
Flow pursuant to clause (a)(ii) above required to be made, in each case during
the period of four consecutive fiscal quarters of Holdings following the end of
such period; provided that to the extent the aggregate amount of proceeds
utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of intellectual property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters, (xii) the amount of cash taxes
paid in such period to the extent they exceed the amount of tax expense deducted
in determining Consolidated Net Income for such period (provided that any such
taxes were not deducted in determining Consolidated Net Income in a prior
period), (xiii) cash expenditures in respect of Swap Contracts during such
fiscal year to the extent not deducted in arriving at such Consolidated Net
Income, except to the extent financed with the proceeds of an incurrence or
issuance of other Indebtedness of Holdings or its Restricted Subsidiaries (other
than revolving loans) and (xiv) any payment of cash to be amortized or expensed
over a future period and recorded as a long-term asset, except to the extent
financed with the proceeds of an incurrence or issuance of other Indebtedness of
Holdings or its Restricted Subsidiaries (other than revolving loans) (it being
understood that the amortization or expense of such payment shall not reduce
Excess Cash Flow in any future period). Notwithstanding anything in the
definition of any term used in the definition of Excess Cash Flow to the
contrary, all components of Excess Cash Flow shall be computed for Holdings and
its Restricted Subsidiaries on a consolidated basis.

 



 33 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the applicable Administrative Agent or the L/C Issuer,
as the case may be, and the Borrower, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the applicable Administrative Agent or the L/C Issuer, as the case
may be, in the market where its foreign currency exchange operations in respect
of such currency are then being conducted, at or about 10:00 a.m. (New York City
time) on such date for the purchase of Dollars for delivery two Business Days
later.

 

“Excluded Contract” means, at any date, any rights or interest of the Borrower
or any Guarantor under any agreement, contract, license, instrument, document or
other general intangible (referred to solely for purposes of this definition as
a “Contract”) to the extent that such Contract by the terms of a restriction in
favor of a Person who is not the Borrower or any Guarantor, or any requirement
of law, prohibits, or requires any consent or establishes any other condition
for or would terminate because of an assignment thereof or a grant of a security
interest therein by the Borrower or a Guarantor; provided that (i) rights under
any such Contract otherwise constituting an Excluded Contract by virtue of this
definition shall be included in the Collateral to the extent permitted thereby
or by Section 9-406 or Section 9-408 of the Uniform Commercial Code and (ii) all
proceeds paid or payable to any of the Borrower or any Guarantor from any sale,
transfer or assignment of such Contract and all rights to receive such proceeds
shall be included in the Collateral.

 



 34 

 

 

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by Holdings after the Closing Date from:

 

(1) contributions to its common equity capital;

 

(2) dividends, distributions, fees and other payments (A) from Unrestricted
Subsidiaries and any of their Subsidiaries, (B) received in respect of any
minority investments and (C) from any joint ventures that are not Restricted
Subsidiaries; and

 

(3) the sale (other than to a Subsidiary of Holdings or to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of Holdings or any of its Subsidiaries) of Equity Interests (other
than Disqualified Equity Interests and preferred stock) of Holdings;

 

in each case to the extent designated as Excluded Contributions by Holdings
within 180 days of the date such capital contributions are made, such dividends,
distributions, fees or other payments are paid, or the date such Equity
Interests are sold, as the case may be; provided such amounts may only be
designated as Excluded Contributions by Holdings to the extent such amounts were
Not Otherwise Applied prior to such date.

 

“Excluded Equipment” means, at any date, any equipment or other assets of the
Borrower or any Guarantor which is subject to, or secured by, a Capitalized
Lease Obligation or a purchase money obligation if and to the extent that (i) a
restriction in favor of a Person who is not Holdings or any Restricted
Subsidiary of Holdings contained in the agreements or documents granting or
governing such Capitalized Lease Obligation or purchase money obligation
prohibits, or requires any consent or establishes any other conditions for or
would result in the termination of such agreement or document because of an
assignment thereof, or a grant of a security interest therein, by the Borrower
or any Guarantor and (ii) such restriction relates only to the asset or assets
acquired by the Borrower or any Guarantor with the proceeds of such Capitalized
Lease Obligation or purchase money obligation and attachments thereto,
improvements thereof or substitutions therefor; provided that all proceeds paid
or payable to any of the Borrower or any Guarantor from any sale, transfer or
assignment or other voluntary or involuntary disposition of such assets and all
rights to receive such proceeds shall be included in the Collateral to the
extent not otherwise required to be paid to the holder of any Capitalized Lease
Obligations or purchase money obligations secured by such assets.

 



 35 

 

 

“Excluded Subsidiary” means (a) any Subsidiary of Holdings that is not, directly
or indirectly, a wholly-owned Subsidiary of Holdings, (b) any Subsidiary of a
Guarantor that does not have total assets in excess of 5.0% of Total Assets or
5.0% of revenues for Holdings and its Restricted Subsidiaries in each case,
individually or in the aggregate with all other Subsidiaries excluded via this
clause (b), (c) any Subsidiary that is prohibited by applicable Law or
Contractual Obligations (other than any Contractual Obligation in favor of
Holdings or any of its Restricted Subsidiaries) existing on the Closing Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval, license or authorization has been obtained), (d) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent, in consultation with the Borrower, the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a Guaranty shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (e) any direct or indirect Foreign Subsidiary of
Holdings other than Restricted Subsidiaries organized under the laws of a
Covered Jurisdiction, (f) any not-for-profit Subsidiaries, (g) any Unrestricted
Subsidiaries, (h) any Securitization Subsidiary or Subsidiary of a
Securitization Subsidiary, (i) [reserved], (j) [reserved], (k) any captive
insurance subsidiaries, and (l) special purpose entities; provided that,
notwithstanding the foregoing, “Excluded Subsidiary” shall not include (i) any
Intermediate Holding Company, any US Business Holding Company or the Borrower,
(ii) any Electing Guarantor for so long as such Electing Guarantor constitutes
an Electing Guarantor in accordance with the terms of this Agreement, (iii) any
Subsidiary of Holdings that constitutes a guarantor under the Senior Notes
Documents or any Junior Financing or (iv) any Guarantor referenced in the
proviso of clause (f) of the definition of “Collateral and Guarantee
Requirements”.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Approved Counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to the Swap for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

 

“Existing Letters of Credit” means those letters of credit in existence on the
Closing Date and listed on Schedule 2.03 hereto.

 

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

 

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

 

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

 



 36 

 

 

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

 

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

 

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

 

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning set forth in Section 2.16(d).

 

“Extension Election” has the meaning set forth in Section 2.16(c).

 

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

 

“Facility” means the Initial Term Loans, a given Class of Incremental Term
Loans, a given Refinancing Series of Refinancing Term Loans, a given Extension
Series of Extended Term Loans, the Revolving Credit Facility, a given Class of
Incremental Revolving Credit Commitments, a given Refinancing Series of Other
Revolving Credit Commitments, a given Extension Series of Extended Revolving
Credit Commitments, as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the Closing Date (and any amended or successor version
thereof that is substantively comparable), any current or future Treasury
Regulations or other official administrative guidance promulgated thereunder and
any intergovernmental agreements entered into in connection with the
implementation thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published for any day that is a Business Day, the
average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“Financial Covenant” means the covenant set forth in Section 7.11.

 

“Financial Covenant Event of Default” has the meaning provided in
Section 8.01(b).

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 



 37 

 

 

“First Lien Intercreditor Agreement” means the pari passu intercreditor
agreement, dated as of the Closing Date and substantially in the form of Exhibit
J-1, among the Borrower and the Guarantors from time to time party thereto, the
Administrative Agent, the Collateral Agent, U.S. Bank, National Association, as
trustee under the Senior Notes and the other parties thereto (including, one or
more collateral agents or representatives for the holders of Indebtedness that
is permitted under Section 7.03 to be, and intended to be, secured on a pari
passu basis with the Liens securing the Obligations), as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement, and which shall also include any
replacement intercreditor agreement entered into in accordance with the terms
hereof.

 

“Fixed Amounts” has the meaning set forth in Section 1.11.

 

“Fixed Charge Coverage Ratio” means, with respect to Holdings and its Restricted
Subsidiaries for any period, the ratio of Consolidated EBITDA for such period to
the Fixed Charges for such period. In the event that Holdings or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, repays, retires or extinguishes
any Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility unless such Indebtedness has been permanently repaid and has not
been replaced) or issues or redeems Disqualified Equity Interests or preferred
stock subsequent to the commencement of the period for which the Fixed Charge
Coverage Ratio is being calculated but prior to or simultaneously with the event
for which the calculation of the Fixed Charge Coverage Ratio is made (the “Fixed
Charge Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio
shall be calculated giving Pro Forma Effect to such incurrence, assumption,
guarantee, redemption, repayment, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Equity Interests or preferred
stock, as if the same had occurred at the beginning of the applicable
four-quarter period; provided, however, that the pro forma calculation of Fixed
Charges shall not give effect to any Indebtedness being incurred on such date
(or expected to be incurred thereafter) pursuant to Section 7.03.

 

For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by Holdings or any of its Restricted Subsidiaries during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Fixed Charge Coverage Ratio Calculation Date shall be
calculated on a Pro Forma Basis assuming that all such Investments,
acquisitions, Dispositions, mergers, amalgamations, consolidations and
discontinued operations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into Holdings or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, Disposition, merger, amalgamation, consolidation or discontinued
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving Pro Forma Effect
thereto for such period as if such Investment, acquisition, Disposition, merger,
amalgamation, consolidation or discontinued operation had occurred at the
beginning of the applicable four-quarter period.

 

“Fixed Charges” means, with respect to Holdings and its Restricted Subsidiaries
for any period, the sum of, without duplication:

 

(1)       Consolidated Interest Expense for such period;

 



 38 

 

 

(2)       all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of preferred stock during such
period; and

 

(3)       all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Equity Interests
during such period.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from applicable Governmental Authority or (b) the failure to make the
required contributions or payments, under any applicable Law, on or before the
due date for such contributions or payments.

 

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(xi).

 

“Foreign Pension Plan” means any benefit plan established or maintained outside
of the United States that under applicable Law is required to be funded through
a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of
Holdings that is not a US Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender with respect
to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the outstanding
L/C Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (ii) GAAP shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB ASC Topic 825 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of the Borrower or any of its Subsidiaries
at “fair value,” as defined therein, and Indebtedness shall be measured at the
aggregate principal amount thereof, and (iii) the accounting for operating
leases and capital leases under GAAP as in effect on the date hereof (including,
without limitation, Accounting Standards Codification 840) shall apply for the
purposes of determining compliance with the provisions of this Agreement,
including the definition of Capitalized Leases and obligations in respect
thereof.

 



 39 

 

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning set forth in Section 10.07(i).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

“Guarantors” means, collectively, (i) Holdings, (ii) each Intermediate Holding
Company and each US Business Holding Company, (iii) the direct and indirect
wholly owned Restricted Subsidiaries of Holdings (other than any Excluded
Subsidiary) organized in a Covered Jurisdiction, (iv) any Electing Guarantors
and (v) those Restricted Subsidiaries of Holdings that issue a Guaranty of the
Obligations after the Closing Date pursuant to Section 6.11 or otherwise, at the
option of the Borrower, issues a Guaranty of the Obligations after the Closing
Date.

 



 40 

 

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

 

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Holdings Pledge Agreement” means that certain Pledge Agreement dated as of the
Closing Date by and among Travelport Holdings Limited and the Administrative
Agent (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time).

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

 

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

 

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

 

“Incremental Base Amount” has the meaning set forth in Section 2.14(d)(v).

 

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

 

“Incremental Equivalent Amount” has the meaning set forth in Section 7.03(q).

 

“Incremental Equivalent Debt” has the meaning set forth in Section 7.03(q).

 

“Incremental Equivalent Starter Amount” means the Aggregate Starter Amount less
any amounts incurred under (x) the Ratio Starter Amount and (y) the Incremental
Starter Amount.

 

“Incremental Facility” has the meaning set forth in Section 2.14(a).

 

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

 

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

 

“Incremental Loan” has the meaning set forth in Section 2.14(b).

 

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

 

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

 

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

 



 41 

 

 

“Incremental Revolving Credit Loan” has the meaning set forth in
Section 2.14(b).

 

“Incremental Revolving Facility” has the meaning set forth in Section 2.14(a).

 

“Incremental Starter Amount” means the Aggregate Starter Amount less any amounts
incurred under (x) the Ratio Starter Amount and (y) the Incremental Equivalent
Starter Amount.

 

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

 

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

 

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

 

“Incremental Term Facility” has the meaning set forth in Section 2.14(a).

 

“Incurrence Based Amounts” has the meaning set forth in Section 1.11.

 

“Incurrence Based Incremental Amount” has the meaning set forth in Section
2.14(d)(v).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)       the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

 

(c)       net obligations of such Person under any Swap Contract;

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

 

(e)       indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

(f)       all Attributable Indebtedness;

 

(g)       all obligations of such Person in respect of Disqualified Equity
Interests;

 

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of Holdings appearing upon the balance sheet of Holdings solely
by reason of push-down accounting under GAAP shall be excluded; and

 



 42 

 

 

(h)       to the extent not otherwise included above, all Guarantees of such
Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of Holdings and its Restricted Subsidiaries,
exclude (i) all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms), (ii) intercompany transfer
pricing and marketing re-charge fees and (iii) intercompany royalty and/or
licensing agreements (including, cash collection arrangements in respect of
airline revenue), in each case made in the ordinary course of business or for
cash management purposes and (C) exclude obligations under or in respect of
Qualified Securitization Financing, operating leases or sale lease-back
transactions (except any resulting Capitalized Lease Obligations). The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith. Notwithstanding anything in this definition to the contrary, Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) Taxes attributable to the failure by any Agent or Lender to deliver the
documentation required to be delivered pursuant to Section 3.01(d), (iii) any
branch profits Taxes imposed by the United States or any similar Tax, imposed by
any jurisdiction described in clause (i) above, (iv) in the case of any Lender
(other than an assignee pursuant to a request by the Borrower under Section
3.07), any Tax that is in effect on the date such Lender becomes a party to this
Agreement, or designates a new Lending Office, except to the extent such Lender
(or its assignor, if any) was entitled immediately prior to the time of
designation of a new Lending Office (or assignment) to receive additional
amounts with respect to such Tax pursuant to Section 3.01, (v) any withholding
Taxes imposed under FATCA, and (vi) any U.S. federal backup withholding imposed
as a result of a failure by a Lender that is a United States person as defined
in Section 7701(a)(30) of the Code to deliver the form described in Section
3.01(d)(i) and (vii) Luxembourg Taxes required to be deducted or withheld
pursuant to the European Union Council Directive 2003/48/EC of 3 June 2003 on
taxation of savings income in the form of interest payments, as amended, and
several agreements concluded between Luxembourg and certain associated or
dependent territories of the European Union and the Luxembourg law dated 23
December 2005 as amended on savings paid to Luxembourg resident individuals. For
the avoidance of doubt, the term “Lender” for purposes of this definition shall
include each L/C Issuer.

 



 43 

 

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Information” has the meaning set forth in Section 10.08.

 

“Initial Default” has the meaning set forth in Section 1.02(h).

 

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans on the Closing Date; provided that, without limitation, Letters of Credit
may be issued on the Closing Date to backstop or replace letters of credit,
guarantees and performance or similar bonds outstanding on the Closing Date
(including deemed issuances of Letters of Credit under this Agreement resulting
from existing issuers of letters of credit outstanding on the Closing Date
agreeing to become L/C Issuers under this Agreement).

 

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Term Lender’s name in
Schedule 1.01A under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The initial aggregate amount of the
Initial Term Commitments is $1,400,000,000.

 

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

 

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I.

 

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan, the last Business
Day of each February, May, August and November and the Maturity Date of the
Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or, to the extent agreed by the
Administrative Agent, less than one month thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:

 



 44 

 

 

(i)       any Interest Period that would otherwise end on a day that is not a
Business Day shall, subject to clause (iii) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)       any Interest Period (other than an Interest Period having a duration
of less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)       no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Intermediate Holding Company” means each Subsidiary of Holdings as of the
Closing Date set forth on Schedule 1.01D hereto and after the Closing Date each
other Restricted Subsidiary of Holdings that, directly or indirectly, owns any
of the issued and outstanding Equity Interests of the Borrower (unless and until
such Person ceases to own any of the issued and outstanding Equity Interests of
the Borrower).

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan (including by way of a listed Eurobond), advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person excluding, in the case of Holdings and its Restricted Subsidiaries,
(i) intercompany loans, advances, or Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms), (ii) intercompany
transfer pricing and marketing re-charge fees and (iii) intercompany royalty
and/or licensing agreements (including, cash collection arrangements in respect
of airline revenue), in each case made in the ordinary course of business or for
cash management purposes or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning set forth in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Joint Bookrunners” means Goldman Sachs Bank USA, Bank of America Merrill Lynch
International Limited, Morgan Stanley Senior Funding, Inc., UBS Securities LLC
and Citigroup Global Markets Limited, in their respective capacities as joint
bookrunners under this Agreement.

 



 45 

 

 

“Junior Financing” has the meaning set forth in Section 7.13(a).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent and the Collateral
Agent are hereby authorized to enter into) among the Administrative Agent, the
Collateral Agent and one or more collateral agents or representatives for the
holders of permitted Indebtedness issued or incurred pursuant to Sections 7.03
that is intended to be secured on a basis junior to the Obligations. Wherever in
this Agreement, an Other Debt Representative is required to become party to the
Junior Lien Intercreditor Agreement, if the related Indebtedness is the initial
Indebtedness incurred by Holdings or any Restricted Subsidiary to be secured by
a Lien on a basis junior to the Liens securing the Obligations, then the
Borrower, Holdings, each Intermediate Holding Company, the Subsidiary
Guarantors, the Collateral Agent and the Other Debt Representative for such
Indebtedness shall execute and deliver the Junior Lien Intercreditor Agreement.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, constitutions, guidelines, regulations, ordinances,
codes and administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. All L/C
Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

 



 46 

 

 

“L/C Issuer” means (a) with respect to standby letters of credit, Goldman Sachs
Bank USA; Morgan Stanley Senior Funding, Inc.; UBS AG, Stamford Branch;
Citibank, N.A., London and Bank of America, N.A. and (b) with respect to standby
letters of credit and, to the extent agreed to by such Lender, commercial
letters of credit, any other Lender that becomes an L/C Issuer in accordance
with Sections 2.03(k) or 10.07(k), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. If there is more than one L/C Issuer at any given time, the term L/C
Issuer shall refer to the relevant L/C Issuer(s).

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.03(l). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“LCA Election” has the meaning set forth in Section 1.03(c).

 

“LCA Test Date” has the meaning set forth in Section 1.03(c).

 

“Lead Arrangers” means Goldman Sachs Bank USA, Bank of America Merrill Lynch
International Limited, Morgan Stanley Senior Funding, Inc., UBS Securities LLC
and Citigroup Global Markets Limited, in their respective capacities as joint
lead arrangers under this Agreement.

 

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer, and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.”

 

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within one
Business Day after the date of such refusal or failure; (ii) the failure of any
Lender to pay over to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, unless subject to a good faith dispute; (iii) a
Lender has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations, or has made a public statement to
that effect with respect to its funding obligations, under the Revolving Credit
Facility or under other agreements generally in which it commits to extend
credit; (iv) a Lender has failed, within three Business Days after request by
the Administrative Agent, to confirm that it will comply with its funding
obligations under the Revolving Credit Facility; (v) a Lender has admitted in
writing that it is insolvent or such Lender becomes subject to a Lender-Related
Distress Event or (vi) a Lender has become the subject of a Bail-In Action. Any
determination by the Administrative Agent that a Lender Default has occurred
under any one or more of clauses (i) through (vi) above shall be conclusive and
binding absent manifest error, and the applicable Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to the Borrower, each L/C Issuer and each Lender.

 



 47 

 

 

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit and may be issued in an Approved Currency;
provided that in no event shall Goldman Sachs Bank USA or Morgan Stanley Senior
Funding, Inc. be obligated to issue commercial letters of credit.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Issuance Request” means a letter of credit request
substantially in the form of Exhibit B.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the aggregate amount of the Revolving Credit Commitments;
provided that (i) no individual L/C Issuer shall issue Letters of Credit under
the Revolving Credit Facility in excess of one-fourth of the Letter of Credit
Sublimit then in effect (unless otherwise consented to by the Administrative
Agent and the applicable L/C Issuer) and (ii) UBS AG, Stamford Branch, as an L/C
Issuer shall have no obligation to issue Letters of Credit under the Revolving
Credit Facility in excess of $12,500,000 (unless otherwise consented to by the
Administrative Agent and the applicable L/C Issuer). The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

 

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

 

“LIBOR Successor Rate” has the meaning set forth in Section 3.03(b).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 



 48 

 

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Limited Condition Transaction” means any acquisition or investment by one or
more of Holdings and its Restricted Subsidiaries of or in any assets, business
or Person permitted by this Agreement, in each case, that Holdings or a
Restricted Subsidiary is contractually committed to consummate and whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or, a Revolving Credit Loan (including any
Incremental Term Loan and any extensions of credit under any Revolving
Commitment Increase).

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) each Intercreditor Agreement to the extent then
in effect, (v) each Letter of Credit Issuance Request and (vi) any Refinancing
Amendment, Incremental Amendment or Extension Amendment.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Management Stockholders” means the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.

 

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

 

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of Parent on the date of the
declaration of a Restricted Payment multiplied by (ii) the arithmetic mean of
the closing prices per share of such common Equity Interests on the principal
securities exchange on which such common Equity Interests are traded for the 30
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Restricted Subsidiaries, taken as a whole, (b) material adverse
effect on the ability of the Loan Parties, taken as a whole, to fully and timely
perform any of their payment obligations under any Loan Document to which any of
the Loan Parties is a party or (c) material adverse effect on the rights and
remedies available to the Lenders or any Agent under any Loan Document.

 

“Material IP” means the intellectual property rights that are (i) material
(individually or in the aggregate) to the business of Holdings or any of its
Restricted Subsidiaries and (ii) owned by Holdings or any of its Subsidiaries.

 



 49 

 

 

“Material Real Property” means any fee owned Real Property located in the United
States that is owned by any Loan Party with a fair market value in excess of
$10,000,000 (at the Closing Date or, with respect to Real Property acquired
after the Closing Date, at the time of acquisition, in each case, as reasonably
estimated by the Borrower in good faith).

 

“Maturity Date” means (i) with respect to the Initial Term Loans, the date that
is seven years after the Closing Date, (ii) with respect to the Revolving Credit
Commitments, September 2, 2022, (iii) with respect to any tranche of Extended
Term Loans or Extended Revolving Credit Commitments, the final maturity date
applicable thereto as specified in the applicable Extension Request accepted by
the respective Lender or Lenders, (iv) with respect to any Refinancing Term
Loans or Other Revolving Credit Commitments, the final maturity date applicable
thereto as specified in the applicable Refinancing Amendment and (v) with
respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Incremental Amendment; provided, in each case, that if such date is
not a Business Day, then the applicable Maturity Date shall be the next
succeeding Business Day.

 

“Maximum Rate” has the meaning set forth in Section 10.10.

 

“MFN Protection” has the meaning set forth in Section 2.14(e)(iii).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

 

“Mortgaged Property” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

 

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds to secure
debt, hypothecs and mortgages made by the Loan Parties in favor or for the
benefit of the Collateral Agent on behalf of the Secured Parties creating and
evidencing a Lien on a Mortgaged Property in form and substance reasonably
satisfactory to the Collateral Agent with such terms and provisions as may be
required by the applicable Laws of the relevant jurisdiction, and any other
mortgages executed and delivered pursuant to Sections 6.11 and 6.13, in each
case, as the same may from time to time be amended, restated, supplemented, or
otherwise modified.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, any Restricted Subsidiary or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six years, has made or been obligated to make contributions.

 



 50 

 

 

“Net Proceeds” means:

 

(a)       100% of the cash proceeds actually received by Holdings or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by a Lien (other than a Lien that ranks pari passu with or
subordinated to the Liens securing the Obligations) on the asset subject to such
Disposition or Casualty Event and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (iii) in the case of any Disposition or
Casualty Event by a non-wholly-owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of Holdings or a wholly-owned Restricted Subsidiary as a result
thereof, (iv) Taxes paid or reasonably estimated to be payable as a result
thereof, and (v) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any Taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by Holdings or any of the Restricted
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction); provided that Holdings may
reinvest any portion of such proceeds in assets used or useful for its business
(which shall include any Investment permitted by this Agreement) within 18
months of such receipt and such portion of such proceeds shall not constitute
Net Proceeds except to the extent not, within 18 months of such receipt, so
reinvested or contractually committed to be so reinvested (it being understood
that if any portion of such proceeds are not so used within such 18-month period
but within such 18-month period are contractually committed to be used, then
upon the termination of such contract or if such Net Proceeds are not so used
within 180 days after the end of such 18-month period, such remaining portion
shall constitute Net Proceeds as of the date of such termination or expiry
without giving effect to this proviso; it being further understood that such
proceeds shall constitute Net Proceeds notwithstanding any investment notice if
there is a Specified Default at the time of a proposed reinvestment unless such
proposed reinvestment is made pursuant to a binding commitment entered into at a
time when no Specified Default was continuing); provided, further, that no
proceeds realized in a single transaction or series of related transactions
shall constitute Net Proceeds (x) unless such proceeds shall exceed $15,000,000
and (y) the aggregate net proceeds excluded under clause (x) exceeds $30,000,000
in any fiscal year (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Proceeds under this clause (a)), and

 

(b)       100% of the cash proceeds from the incurrence, issuance or sale by
Holdings or any of the Restricted Subsidiaries of any Indebtedness, net of all
Taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or any Restricted Subsidiary shall
be disregarded.

 



 51 

 

 

“New Contracts” means binding new agreements or amendments to existing
agreements with customers.

 

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

 

“Non-Debt Fund Affiliate” means any Affiliate of Holdings other than (a) Parent
(or any direct or indirect parent thereof or any Subsidiary of Parent (or such
direct or indirect parent thereof), (b) any Debt Fund Affiliates and (c) any
natural person.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

 

“Non-US Collateral Documents” has the meaning set forth in the definition of
Collateral Documents.

 

“Non-US Guarantor” means each Guarantor other than a US Guarantor.

 

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b) or to make a mandatory prepayment
or redemption of any Credit Agreement Refinancing Indebtedness or any pari passu
Indebtedness, (b) was not previously (and is not concurrently being) applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was or is (or may have been) contingent on receipt of such
amount or utilization of such amount for a specified purpose and (c) was not
utilized pursuant to Section 8.05. The Borrower shall promptly notify the
Administrative Agent of any application of such amount as contemplated by (b)
above.

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (y)
obligations of any Loan Party or any Restricted Subsidiary arising under any
Secured Hedge Agreement or any Treasury Services Agreement (excluding any
Excluded Swap Obligations). Without limiting the generality of the foregoing,
the Obligations of the Loan Parties under the Loan Documents (and of their
Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
Notwithstanding the foregoing, the obligations of Holdings or any Restricted
Subsidiary under any Secured Hedge Agreement or any Treasury Services Agreement
shall be secured and guaranteed pursuant to the Collateral Documents and the
Guaranty only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed. Notwithstanding the foregoing, Obligations of any
Guarantor shall in no event include any Excluded Swap Obligations of such
Guarantor.

 



 52 

 

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

 

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

 

“OID” means original issue discount.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction,
including, with respect to any Person organized under the laws of Luxembourg,
the articles of association (statuts)); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).

 

“Other Debt Representative” means, with respect to any series Indebtedness
permitted to be incurred hereunder on a pari passu or junior Lien basis to the
Lien securing the Obligations, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

 

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

 

“Other Taxes” has the meaning set forth in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Term Loans and Revolving
Credit Loans on any date, the aggregate outstanding Principal Amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans and Revolving Credit Loans (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing), as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the aggregate outstanding Principal
Amount thereof on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding unpaid drawings under any
Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

 



 53 

 

 

“Overnight Rate” means, for any day, the Federal Funds Rate.

 

“Parent” means Travelport Worldwide Limited, a Bermuda exempted company.

 

“Parent IPO” means that certain initial public offering of common Equity
Interests consummated by Parent on September 25, 2014.

 

“Participant” has the meaning set forth in Section 10.07(f).

 

“Participant Register” has the meaning set forth in Section 10.07(f).

 

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

 

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

 

“Permitted Earlier Maturity Indebtedness” means, with respect to any Incremental
Term Loans, Permitted Ratio Debt and any Incremental Equivalent Debt permitted
to be incurred hereunder, up to an aggregate principal amount not to exceed the
greater of $250,000,000 and 50% of Consolidated EBITDA.

 

“Permitted First Lien Ratio Debt” has the meaning set forth in the definition of
“Permitted Ratio Debt.”

 

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

 

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by Holdings in
the form of one or more tranches of loans not under this Agreement; provided
that (i) such Indebtedness is secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Liens securing the
Obligations and is not secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than Loan
Parties or (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal (other than customary offers to repurchase
upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default) on or prior to the date that is
the Latest Maturity Date at the time such Indebtedness is incurred or issued.

 



 54 

 

 

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of secured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower and/or the other Loan
Parties in the form of one or more series of senior secured notes (whether
issued in a public offering, Rule 144A, private placement or otherwise);
provided that (i) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Liens securing
the Obligations and is not secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than Loan
Parties, (iii) such Indebtedness does not mature or have scheduled amortization
or payments of principal (other than customary offers to repurchase upon a
change of control, asset sale or event of loss and a customary acceleration
right after an event of default) on or prior to the date that is the Latest
Maturity Date at the time such Indebtedness is incurred or issued, (iv) the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(v) an Other Debt Representative acting on behalf of the holders of such
Indebtedness shall have become party to each Intercreditor Agreement. Permitted
First Priority Refinancing Notes will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Permitted Intercompany Activities” means any transactions between or among
Holdings and its Subsidiaries (for the avoidance of doubt, including
Unrestricted Subsidiaries) that are entered into in the ordinary course of
business of Holdings and its Subsidiaries and, in the good faith judgment of the
Borrower are necessary or advisable in connection with the ownership or
operation of the business of Holdings and its Subsidiaries, including, but not
limited to, (i) payroll, cash management, purchasing, insurance and hedging
arrangements and (ii) management, technology and licensing arrangements.

 

“Permitted Junior Secured Ratio Debt” has the meaning set forth in the
definition of “Permitted Ratio Debt”.

 

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case on or prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Person other than the Loan Parties, and (iii) to the extent secured, the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent).

 



 55 

 

 

“Permitted Ratio Debt” means Indebtedness of Holdings or any Restricted
Subsidiary so long as immediately after giving Pro Forma Effect thereto and to
the use of the proceeds thereof (but without netting the proceeds thereof) no
Event of Default shall be continuing or result therefrom, in the aggregate
amount not to exceed the sum of (A) the Ratio Starter Amount plus (B) additional
unlimited amounts subject to (x) if such Indebtedness is secured on a pari passu
basis with the Liens securing the Obligations (such Indebtedness, the “Permitted
First Lien Ratio Debt”), the Consolidated First Lien Net Leverage Ratio is no
greater than either (1) 3.75 to 1.00 or (2) if such Permitted First Lien Ratio
Debt is incurred in connection with a Permitted Acquisition or other similar
Investment permitted hereunder, the First Lien Net Leverage Ratio in effect
immediately prior to the making of such Permitted Acquisition or similar
Investment, (y) if such Indebtedness is secured on a junior lien basis with the
Liens securing the Obligations (such Indebtedness, the “Permitted Junior Secured
Ratio Debt”), the Consolidated Secured Net Leverage Ratio is no greater than
either (1) 4.40 to 1.00 or (2) if such Permitted Junior Secured Ratio Debt is
incurred in connection with a Permitted Acquisition or other similar Investment
permitted hereunder, the Consolidated Secured Net Leverage Ratio in effect
immediately prior to the making of such Permitted Acquisition or similar
Investment and (z) if such Indebtedness is unsecured (such Indebtedness, the
“Permitted Unsecured Ratio Debt”), at the election of the Borrower, either
(I)(1) the Fixed Charge Coverage Ratio is no less than 2.00 to 1.00 or (2) if
such Permitted Unsecured Ratio Debt is incurred in connection with a Permitted
Acquisition or other similar Investment permitted hereunder, the Fixed Charge
Coverage Ratio in effect immediately prior to the making of such Permitted
Acquisition or similar Investment or (II) the Consolidated Total Net Leverage
Ratio is no greater than (1) 5.20 to 1.00 or (2) if such Permitted Unsecured
Debt is incurred in connection with a Permitted Acquisition or other similar
Investment permitted hereunder, the Consolidated Total Net Leverage Ratio in
effect immediately prior to the making of such Permitted Acquisition or similar
Investment, in each case, as of the last day of the most recently ended Test
Period; provided that, such Indebtedness shall (A) in the case of Permitted
First Lien Ratio Debt, have a maturity date that is after the Latest Maturity
Date at the time such Indebtedness is incurred, and in the case of Permitted
Junior Secured Ratio Debt or Permitted Unsecured Ratio Debt, have a maturity
date that is at least ninety-one (91) days after the Latest Maturity Date at the
time such Indebtedness is incurred (in each case, other than with respect to
Permitted Ratio debt that constitutes Permitted Earlier Maturity Indebtedness);
provided that the foregoing requirements of this clause (A) shall not apply to
the extent such Indebtedness constitutes a customary bridge facility, so long as
the long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged satisfies the requirements of this clause (A) and such
conversion or exchange is subject only to conditions customary for similar
conversions or exchange, (B) in the case of Permitted First Lien Ratio Debt,
have a Weighted Average Life to Maturity not shorter than the longest remaining
Weighted Average Life to Maturity of the Facilities (other than with respect to
Permitted Ratio Debt that constitutes Permitted Earlier Maturity Indebtedness);
provided that the foregoing requirements of this clause (B) shall not apply to
the extent such Indebtedness constitutes a customary bridge facility, so long as
the long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged satisfies the requirements of this clause (B) and such
conversion or exchange is subject only to conditions customary for similar
conversions or exchange, and, in the case of Permitted Junior Secured Ratio Debt
or Permitted Unsecured Ratio Debt, shall not be subject to scheduled
amortization prior to maturity, (C) if such Indebtedness is incurred or
guaranteed on a secured basis by a Loan Party on a junior Lien basis to the
Liens securing the Obligations, an Other Debt Representative acting on behalf of
the holders of such Indebtedness shall have become party to the Junior Lien
Intercreditor Agreement and, if such Indebtedness is secured on a pari passu
basis to the Liens securing the Obligations, and the Other Debt Representative
acting on behalf of the holders of such Indebtedness shall have become party to
the First Lien Intercreditor Agreement and (D) have covenants and events of
default that in the good faith determination of the Borrower are not materially
less favorable (when taken as a whole) to the Borrower than the covenants and
events of default of the Loan Documents (when taken as a whole); provided that a
certificate of the Borrower as to the satisfaction of the conditions described
in this clause (D) delivered at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements of this
clause (D), shall be conclusive unless the Administrative Agent notifies the
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees))
unless (I) the Lenders of the Term Loans receive the benefit of such more
restrictive terms or (II) any such provisions apply after the Latest Maturity
Date at the time of incurrence of such Indebtedness or shall otherwise be
reasonably satisfactory to the Administrative Agent (it being understood that to
the extent any more restrictive terms are added for the benefit of any such
Permitted Ratio Debt, no consent shall be required from the Administrative Agent
or any of the Lenders to the extent that such more restrictive terms are also
added for the benefit of any existing Facility); provided, further, that any
Permitted Ratio Debt incurred by a Restricted Subsidiary that is not a Loan
Party, together with any Indebtedness incurred by a Restricted Subsidiary that
is not a Loan Party pursuant to Sections 7.03(g), 7.03(q), 7.03(v) or any
Permitted Refinancing of any of the foregoing by a Restricted Subsidiary that is
not a Loan Party, may not exceed in the aggregate at any time outstanding the
greater of (i) $200,000,000 and (ii) 35% of Consolidated EBITDA, in each case
determined at the time of incurrence.

 



 56 

 

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
7.03(e), such modification, refinancing, refunding, renewal, replacement or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing and (d) if such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is Junior Financing, (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (ii) such modification, refinancing, refunding,
renewal, replacement or extension is incurred by the Person who is the obligor
of the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended and (iii) if the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended was subject to an Intercreditor Agreement, the
holders of such modified, refinanced, refunded, renewed, replaced or extended
Indebtedness (if such Indebtedness is secured) or their representative on their
behalf shall become party to such Intercreditor Agreement.

 

“Permitted Second Priority Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness incurred by the Borrower in the
form of one or more series of second lien (or other junior lien) secured notes
or second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) such Indebtedness may be secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness,” (iii) an Other Debt Representative
acting on behalf of the holders of such Indebtedness shall have become party to
the Junior Lien Intercreditor Agreement as a “Second Priority Representative”
thereunder, and (iv) such Indebtedness meets the Permitted Other Debt
Conditions. Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 



 57 

 

 

“Permitted Tax Restructuring” means any re-organizations and other activities
related to tax planning and tax re-organization (as determined by the Borrower
in good faith) entered into after the date hereof among Holdings and its
Restricted Subsidiaries so long as such Permitted Tax Restructuring does not
materially impair the security interests of the Lenders and is otherwise not
materially adverse to the Lenders and, after giving effect to such Permitted Tax
Restructuring, Holdings and its Restricted Subsidiaries otherwise comply with
Section 6.11.

 

“Permitted Unsecured Ratio Debt” has the meaning set forth in the definition of
“Permitted Ratio Debt”.

 

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness and (ii) meets the Permitted Other
Debt Conditions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than a Multiemployer Plan, sponsored, maintained or
contributed to by any Loan Party or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning set forth in Section 6.02.

 

“Pledged Debt” means, collectively, (a) “Pledged Debt” (as defined in the
Security Agreement) and (b) any other Collateral constituting “Pledged Debt,”
“Receivables,” “Intercompany Debt Documents” or terms of similar import (as
defined in any other Collateral Document).

 

“Pledged Equity” means, collectively, (a) “Pledged Equity” (as defined in the
Security Agreement) and (b) any other Collateral consisting of Equity Interests.
For the avoidance of doubt, Pledged Equity shall not include any Equity
Interests included in the definition of “Excluded Assets” (as defined in the
Security Agreement).

 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the first anniversary of the date on which such
Permitted Acquisition or conversion is consummated.

 

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 



 58 

 

 

“Principal Amount” means the stated or principal amount of each Loan or Letter
of Credit or L/C Obligation with respect thereto, or the Dollar Equivalent
thereof, as applicable.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by Holdings in good faith as a result of (a) actions that
have been taken during such Post-Acquisition Period or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of Holdings) within 24 months after the date such Permitted
Acquisition or conversion is consummated for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of Holdings and
the Restricted Subsidiaries; provided that (i) at the election of Holdings, such
Pro Forma Adjustment shall not be required to be determined for any Acquired
Entity or Business or Converted Restricted Subsidiary to the extent the
aggregate consideration paid in connection with such acquisition or the fair
market value of such Converted Restricted Subsidiary, as applicable, was less
than $25,000,000, and (ii) so long as such actions are taken during such
Post-Acquisition Period or such revenue is accrued or costs are incurred during
such Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional revenue or costs, as
applicable, will be accrued or incurred during the entirety of such Test Period;
provided, further, that any such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such Test
Period.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of a Disposition of all or substantially all Equity Interests in
any Subsidiary of Holdings or any division, product line, or facility used for
operations of Holdings or any of its Subsidiaries, shall be excluded, and (ii)
in the case of a Permitted Acquisition or Investment described in the definition
of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by Holdings or any of
the Restricted Subsidiaries in connection therewith (without giving effect to
the netting of any cash proceeds of such Indebtedness to the extent such
proceeds are being utilized in connection with any such Specified Transaction),
and if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination; provided that (I)
without limiting the application of the Pro Forma Adjustment pursuant to (A)
above, the foregoing pro forma adjustments may be applied to any such test
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (as determined by Holdings in good faith) (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
Holdings and the Restricted Subsidiaries and (z) factually supportable or (ii)
otherwise consistent with the definition of Pro Forma Adjustment and (II) when
calculating the Consolidated First Lien Net Leverage Ratio for purposes of
(i) the definition of “Applicable Rate”, (ii) the Applicable ECF Percentage,
(iii) the Applicable Asset Sale Percentage and (iv) determining actual
compliance (and not Pro Forma Compliance or compliance on a Pro Forma Basis)
with Section 7.11, the events that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

 



 59 

 

 

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning set forth in Section 6.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

 

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (x) the board of
directors of the Borrower shall have determined in good faith that such
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Securitization Subsidiary and (y) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower). The grant of a security interest in any Securitization
Assets of the Borrower or any of its Restricted Subsidiaries (other than a
Securitization Subsidiary) to secure Indebtedness under this Agreement prior to
engaging in any Securitization Financing shall not be deemed a Qualified
Securitization Financing.

 



 60 

 

 

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

 

“Ratio Starter Amount” means the Aggregate Starter Amount less any amounts
incurred under (x) the Incremental Starter Amount and (y) the Incremental
Equivalent Starter Amount.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

 

“Refinancing” means the repayment in full of all third party Indebtedness of
Parent and its Subsidiaries existing prior to the consummation of the
Transactions (other than existing capital leases and letters of credit and any
Indebtedness of Holdings and its Subsidiaries set forth on Schedule 7.03(b))
with the proceeds of the Initial Term Loans, the Senior Notes, the issuance of
certain Letters of Credit hereunder on the Closing Date and the termination and
release of all commitments, security interests and guarantees in connection
therewith.

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

 

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In Yield and, in the case
of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

 

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

 

“Register” has the meaning set forth in Section 10.07(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 



 61 

 

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating
into, onto or through the Environment.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Term Loans with the net cash
proceeds of issuances, offerings or placement of debt obligations, or
refinancing or repayment pursuant to Section 3.07(a)(y)(I) of Initial Term Loans
substantially concurrently with the incurrence of, or conversion of the loans
thereunder into, new senior secured term loans that have an effective All-In
Yield (with the comparative determinations to be made by the Administrative
Agent consistent with generally accepted financial practices) that is less than
the All-In Yield of such Initial Term Loans so repaid, refinanced, substituted
or replaced, including without limitation, as may be effected through any
amendment, amendment and restatement or other modifications to this Agreement
relating to the interest rate for, or weighted average yield of, such Term Loans
or the incurrence of any Replacement Term Loans, in each case other than in
connection with a Change of Control or a Transformative Transaction.

 

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice and, (b) with respect to an L/C Credit Extension, a Letter of Credit
Issuance Request.

 

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility.

 

“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations under such
Facility being deemed “held” by such Lender for purposes of this definition) and
(b) the aggregate unused Commitments under such Facility; provided that the
unused Commitments of, and the portion of the Total Outstandings under such
Facility held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Facility Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition), (b)
aggregate unused Term Commitments and (c) aggregate unused Revolving Credit
Commitments; provided that the unused Term Commitment and unused Revolving
Credit Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, and all L/C Obligations (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
unused Revolving Credit Commitment of, and the portion of the Outstanding Amount
of all Revolving Credit Loans, and all L/C Obligations held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Credit Lenders.

 



 62 

 

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer (or, in the case of a Luxembourg S.à r.l., a manager) of a Loan
Party and, as to any document delivered on the Closing Date, any secretary or
assistant secretary (or, in the case of a Luxembourg S.à r.l., a manager) of
such Loan Party and any other officer or employee of the applicable Loan Party
whose signature is included on an incumbency certificate or similar certificate,
attaching resolutions authorizing such officer or employee to sign such
documents and otherwise reasonably satisfactory to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Investment” means any Investment that is not otherwise permitted
pursuant to Section 7.02.

 

“Restricted Payment” means (1) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of
Holdings or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings’ or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof) and (2) Restricted
Investment.

 

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary. For the avoidance of doubt, Restricted Subsidiary shall
include each Intermediate Holding Company, each US Business Holding Company and
the Borrower. Unless otherwise specified, all references herein to a “Restricted
Subsidiary” or to “Restricted Subsidiaries” shall refer to a Restricted
Subsidiary or Restricted Subsidiaries of Holdings.

 

“Reversion Date” has the meaning set forth in Article VII.

 

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

 

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) and, (b) purchase participations in L/C Obligations in respect
of Letters of Credit, in an aggregate Principal Amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01A under the caption “Revolving Credit Commitments” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.14). The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $150,000,000 on the Closing
Date, as such amount may be adjusted from time to time in accordance with the
terms of this Agreement.

 



 63 

 

 

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding Principal Amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share or other applicable share
provided for under this Agreement of the amount of the L/C Obligations at such
time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

 

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans, Other Revolving Credit
Loans or Extended Revolving Credit Loans, as the context may require.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D hereto, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender to the Borrower.

 

“S&P” means Standard & Poor’s Ratings Financial Services, LLC, a subsidiary of
S&P Global Inc., and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Sanction(s)” means any international economic or financial sanctions or trade
embargoes or other comprehensive prohibitions against transaction activity
pursuant to anti-terrorism laws or export control laws administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between Holdings or any Restricted Subsidiary and
any Approved Counterparty.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuers, any Approved Counterparty party to a
Secured Hedge Agreement or Treasury Services Agreement, the Supplemental Agents
and each co-agent or sub-agent appointed by the Administrative Agent or
Collateral Agent from time to time pursuant to Section 9.02.

 



 64 

 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment and any other assets related thereto
(including bank accounts and books and records but excluding Material IP)
subject to a Qualified Securitization Financing and the proceeds thereof.

 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

 

“Securitization Financing” means any of one or more receivables or
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to Holdings
or any of its Restricted Subsidiaries (other than a Securitization Subsidiary)
pursuant to which the Borrower or any of its Restricted Subsidiaries sells,
contributes or grants a security interest in such accounts receivable or
Securitization Assets or assets related thereto (excluding Material IP) to
either (a) a Person that is not Holdings or a Restricted Subsidiary or (b) a
Securitization Subsidiary that in turn sells, contributes or grants a security
interest in such accounts receivable or Securitization Assets or assets related
thereto to a Person that is not Holdings or a Restricted Subsidiary.

 

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Securitization Financings and ancillary
activities directly in support thereof.

 

“Security Agreement” means the US Security Agreement substantially in the form
of Exhibit G, dated as of the Closing Date, among Holdings, the Borrower, the US
Guarantors and the Collateral Agent.

 

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

 

“Senior Notes” means $745,000,000 in aggregate principal amount of Travelport
Corporate Funding PLC’s 6.00% senior secured notes due 2026 issued pursuant to
the Senior Notes Indenture on the Closing Date.

 

“Senior Notes Documents” means the Senior Notes Indenture and the other
transaction documents referred to therein (including the related guarantee, each
Intercreditor Agreement to the extent then in effect, the notes, the purchase
agreement, mortgages, collateral assignments, security agreements, pledge
agreements, intellectual property security agreements or other similar
agreements).

 

“Senior Notes Indenture” means the indenture, dated as of the Closing Date,
among Travelport Corporate Funding PLC, as issuer, the guarantors party thereto
and the trustee referred to therein pursuant to which the Senior Notes are
issued, as such indenture may be amended or supplemented from time to time.

 



 65 

 

 

“Similar Business” means (1) any business conducted or proposed to be conducted
by Holdings or any of its Restricted Subsidiaries on the Closing Date, and any
reasonable extension thereof, or (2) any business or other activities that are
reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which
Holdings and its Restricted Subsidiaries are engaged or propose to be engaged on
the Closing Date.

 

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

 

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit M-4.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M-5, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

“SPC” has the meaning set forth in Section 10.07(i).

 

“Special Flood Hazard Area” has the meaning set forth in Section 6.07(b).

 

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

 

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

 



 66 

 

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit M-6.



 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit M-7, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

 

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

 

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in any Equity Interests of
Holdings other than Disqualified Equity Interests.

 

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

 

“Specified Representations” means those representations and warranties made by
any Loan Party (after giving effect to the applicable Permitted Acquisition) in
Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.02(b)(iii) (to the extent
such conflict has not resulted, and would not reasonably be expected to result,
in a Material Adverse Effect (as such term or similar definition is defined in
the main transaction agreement governing the applicable Permitted Acquisition),
5.04, 5.13, 5.18 and 5.21).

 

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase in respect of which the
terms of this Agreement require any test to be calculated on a “Pro Forma Basis”
or after giving “Pro Forma Effect”; provided that Revolving Commitment Increases
and Incremental Revolving Credit Commitments, for purposes of this “Specified
Transaction” definition, shall be deemed to be fully drawn.

 

“Sterling” or “£” means freely transferable lawful money of the United Kingdom
(expressed in pounds sterling).

 

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings. For the avoidance of doubt, any entity
that is owned at a 50.0% or less level (as described above) shall not be a
“Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’ or any Restricted Subsidiary’s financial
statements.

 



 67 

 

 

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

“Successor Company” has the meaning set forth in Section 7.04(d).

 

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

 

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.

 

“Tax Group” has the meaning set forth in Section 7.06(i)(iii).

 

“Taxes” has the meaning set forth in Section 3.01(a).

 



 68 

 

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01, an
Incremental Amendment, a Refinancing Amendment or an Extension.

 

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to an Assignment and Assumption,
(ii) an Incremental Amendment, (iii) a Refinancing Amendment or (iv) an
Extension.

 

“Term Lender” means, at any time, any Lender that has an Initial Term
Commitment, a Term Commitment or a Term Loan at such time.

 

“Term Loan Standstill Period” has the meaning set forth in Section 8.01(b).

 

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

 

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

 

“Term Loans” means any Initial Term Loan or any Incremental Term Loan,
Refinancing Term Loan or Extended Term Loan designated as a “Term Loan”, as the
context may require.

 

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans of each Class made by such Term Lender.

 

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01(a) or (b), as applicable.

 

“Threshold Amount” means $100,000,000.

 

“Total Assets” means the total assets of Holdings and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of Holdings delivered pursuant to Sections 6.01(a) or
(b).

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transactions” means, collectively, (a) the funding of the Initial Term Loans
and any Initial Revolving Borrowing and the execution and delivery of Loan
Documents entered into on the Closing Date, (b) the Refinancing, (c) the
issuance of the Senior Notes and the execution and delivery of Senior Notes
Documents entered into on the Closing Date, (d) the payment of Transaction
Expenses and (e) the consummation of any other transaction in connection with
the foregoing.

 



 69 

 

 

“Transaction Expenses” means any fees or expenses incurred or paid, Holdings,
the Borrower or any of its (or their) Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions related
to the Facilities and any OID or upfront fees), this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby.

 

“Transferred Guarantor” has the meaning set forth in Section 11.10.

 

“Transformative Transaction” means any acquisition, dissolution, merger or
consolidation that is either (a) not permitted by this Agreement immediately
prior to the consummation of such transaction or (b) if permitted by this
Agreement immediately prior to the consummation of such transaction, would not
provide Holdings and its Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith.

 

“Treasury Services Agreement” means any agreement between Holdings or any
Subsidiary and any Approved Counterparty relating to treasury, depository,
credit card, debit card, stored value cards, purchasing or procurement cards and
cash management services or automated clearinghouse transfer of funds or any
similar services.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of Holdings as of June 30, 2017 and September 30, 2017 and related consolidated
statements of income, stockholders’ equity and cash flows of Holdings as of June
30, 2017 and September 30, 2017.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibits K-1, K-2, K-3 and K-4 hereto, as applicable.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (a) as of the Closing Date, each Subsidiary of
Holdings listed on Schedule 1.01C, (b) any Subsidiary of Holdings designated by
the board of directors of Holdings as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date and (c) any Subsidiary of an
Unrestricted Subsidiary.

 

“US Business Holding Company” means each Subsidiary of Holdings as of the
Closing Date set forth on Schedule 1.01D hereto and after the Closing Date each
other Restricted Subsidiary of Holdings that, directly or indirectly, owns any
of the issued and outstanding Equity Interests of the any US Subsidiary (unless
and until such Person ceases to own any of the issued and outstanding Equity
Interests of any US Subsidiary).

 



 70 

 

 

“US Subsidiary” means any Restricted Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.

 

“US Guarantor” means each US Subsidiary that constitutes a Guarantor.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Differential” has the meaning set forth in Section 2.14(e)(iii).

 

SECTION 1.02 Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)       The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

 

(b)       The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(c)       Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(d)       The term “including” is by way of example and not limitation.

 



 71 

 

 

(e)       The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(f)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(g)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

(h)       With respect to any Default or Event of Default, the words “exists”,
“is continuing” or similar expressions with respect thereto shall mean that the
Default or Event of Default has occurred and has not yet been cured or waived.
If, prior to the taking of any action under Section 8.02 (or the occurrence of
any event set forth in the proviso thereto), any Default or Event of Default
occurs due to (i) the failure by any Loan Party to take any action by a
specified time, such Default or Event of Default shall be deemed to have been
cured at the time, if any, that the applicable Loan Party takes such action or
(ii) the taking of any action by any Loan Party that is not then permitted by
the terms of this Agreement or any other Loan Document, such Default or Event of
Default shall be deemed to be cured on the earlier to occur of (x) the date on
which such action would be permitted at such time to be taken under this
Agreement and the other Loan Documents pursuant to an applicable amendment or
waiver permitting such action and (y) the date on which such action is unwound
or otherwise modified to the extent necessary for such revised action to be
permitted at such time by this Agreement and the other Loan Documents; provided
that , subject in all respects to subsection (iv) of this Section 1.02(h), an
Event of Default resulting from the failure to deliver a notice pursuant to such
Section 6.03(a) shall cease to exist and be cured in all respects if the Default
or Event of Default giving rise to such notice requirement shall have ceased to
exist and/or be cured.

 

Notwithstanding anything to the contrary in this Section 1.02(h), an Event of
Default (the “Initial Default”) may not be cured pursuant to this Section
1.02(h):

 

(i)  if the taking of any action by any Loan Party or Subsidiary of a Loan Party
that is not permitted during, and as a result of, the continuance of such
Initial Default directly results in the cure of such Initial Default and the
applicable Loan Party or Subsidiary had actual knowledge at the time of taking
any such action that the Initial Default had occurred and was continuing,

 

(ii) in the case of an Event of Default under Section 8.01(i) or (k) that
directly results in material impairment of the rights and remedies of the
Lenders, Collateral Agent and Administrative Agent under the Loan Documents and
that is incapable of being cured,

 

(iii) in the case of an Event of Default under Section 8.01(c) arising due to
the failure to perform or observe Section 6.07 that directly results in a
material adverse effect on the ability of the Borrower and the other Loan
Parties (taken as a whole) to perform their respective payment obligations under
any Loan Document to which the Borrower or any of the other Loan Parties is a
party;

 



 72 

 

 

(iv) in the case of an Initial Default for which (i) the Borrower failed to give
notice to the Agent and the Lenders of such Initial Default in accordance with
Section 6.03(a) of this Agreement and (ii) the Borrower had actual knowledge of
such failure to give such notice; or

 

(v) if the Initial Default had an adverse effect on the Lenders, Collateral
Agent or Administrative Agent.

 

(i)       With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document any reference to "Bank
of America Merrill Lynch International Limited" is a reference to its successor
in title Bank of America Merrill Lynch International Designated Activity Company
(including, without limitation, its branches) pursuant to and with effect from
the merger between Bank of America Merrill Lynch International Limited and Bank
of America Merrill Lynch International Designated Activity Company that takes
effect in accordance with Chapter II, Title II of Directive (EU) 2017/1132
(which repeals and codifies the Cross-Border Mergers Directive (2005/56/EC)) as
implemented in the United Kingdom and Ireland. Notwithstanding anything to the
contrary in any Loan Document, a transfer of rights and obligations from Bank of
America Merrill Lynch International Limited to Bank of America Merrill Lynch
International Designated Activity Company pursuant to such merger shall be
permitted.

 

SECTION 1.03 Accounting Terms.

 

(a)       All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.

 

(b)       For purposes of determining whether Holdings, the Borrower and its
Restricted Subsidiaries comply with any exception to Article VII (other than the
Financial Covenant) where compliance with any such exception is based on a
financial ratio or metric being satisfied as of a particular point in time, it
is understood that (a) compliance shall be measured at the time when the
relevant event is undertaken, as such financial ratios and metrics are intended
to be “incurrence” tests and not “maintenance” tests and (b) correspondingly,
any such ratio and metric shall only prohibit Holdings, the Borrower and its
Restricted Subsidiaries from creating, incurring, assuming, suffering to exist
or making, as the case may be, any new, for example, Liens, Indebtedness or
Investments, but shall not result in any previously permitted, for example,
Liens, Indebtedness or Investments ceasing to be permitted hereunder.

 



 73 

 

 

(c)       Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated First Lien Net Leverage Ratio, Consolidated Secured Net Leverage
Ratio, Fixed Charge Coverage Ratio and Consolidated Total Net Leverage Ratio
shall be calculated with respect to such period and such Specified Transaction
on a Pro Forma Basis; provided that, for any Specified Transaction that is
consummated in connection with a Limited Condition Transaction, at the option of
the Borrower (the Borrower’s election to exercise such option in connection with
any Limited Condition Transaction, an “LCA Election”) the date of determination
for calculation of any such ratios shall be deemed to be either (a) the date the
definitive agreements for such Limited Condition Transaction are entered into,
or (b) solely in connection with an acquisition to which the United Kingdom City
Code on Takeovers and Mergers (the “City Code”) applies, the date on which a
“Rule 2.7 announcement” of a firm intention to make an offer in respect of such
target company is made in compliance with the City Code (the “LCA Test Date”)
and if, after giving pro forma effect to the Limited Condition Transaction and
the Specified Transactions to be entered into in connection therewith as if they
had occurred at the beginning of the most recent date of determination ending
prior to the LCA Test Date, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with. For the avoidance of doubt,
if the Borrower has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated EBITDA or Total Assets of the Borrower or the
Person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the relevant transaction or action is permitted
to be consummated or taken. If the Borrower has made an LCA Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any other
Specified Transaction on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement for, or “Rule 2.7
announcement” in respect of, as applicable, such Limited Condition Transaction
is terminated or expires without consummation of such Limited Condition
Transaction, any such ratio or basket shall be calculated on a Pro Forma Basis
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof and any associated Lien) have been consummated.

 

SECTION 1.04 Rounding.

 

Any financial ratios required to be maintained by Holdings pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

SECTION 1.05 References to Agreements, Laws, Etc.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

 

SECTION 1.06 Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 



 74 

 

 

SECTION 1.07 Timing of Payment or Performance.

 

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

 

SECTION 1.08 Cumulative Credit Transactions.

 

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

 

SECTION 1.09 [Reserved].

 

SECTION 1.10 Currency Equivalents Generally.

 

(a)       Any amount specified in this Agreement (other than in Articles II, IX
and X or as set forth in paragraph (b) of this Section 1.10) or any of the other
Loan Documents to be in Dollars shall also include the equivalent of such amount
in any currency other than Dollars, such equivalent amount to be determined at
the rate of exchange quoted by the Reuters World Currency Page for the
applicable currency at 11:00 a.m. (London time) on such day (or, in the event
such rate does not appear on any Reuters World Currency Page, by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agents or the L/C Issuer, as the case may be,
and the Borrower, or, in the absence of such agreement, such rate shall instead
be the arithmetic average of the spot rates of exchange of the Administrative
Agents or the L/C Issuer, as the case may be, in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later); provided that the
determination of any Dollar Equivalent with respect to a Letter of Credit shall
be made in accordance with Section 2.03(p). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.10 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.

 

(b)       For purposes of determining compliance under Sections 7.02, 7.05,
7.06, 7.11, 7.12 or 7.13 or for calculating the Consolidated First Lien Net
Leverage Ratio, Consolidated Secured Net Leverage Ratio and Consolidated Total
Net Leverage Ratio, any amount in a currency other than Dollars will be
converted to Dollars based on the average Exchange Rate for such currency for
the most recent twelve-month period immediately prior to the date of
determination determined in a manner consistent with that used in calculating
Consolidated EBITDA for the applicable period.

 



 75 

 

 

SECTION 1.11 Fixed Amounts and Incurrence Based Amounts

 

Notwithstanding anything to the contrary herein, with respect to any amounts
incurred (including the incurrence of any Incremental Base Amount) or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that does not require compliance with a financial ratio or test
(including, without limitation, pro forma compliance with any Fixed Charge
Coverage Ratio test, any Consolidated First Lien Net Leverage Ratio test, any
Consolidated Total Net Leverage Ratio test, Consolidated Secured Net Leverage
Ratio test, and/or any other financial ratio or test) (any such amounts, the
“Fixed Amounts”) substantially concurrently with any amounts incurred (including
the incurrence of any Incurrence Based Incremental Amount) or transactions
entered into (or consummated) in reliance on a provision of this Agreement that
requires compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall, in each case, be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence Based
Amounts in connection with such substantially concurrent incurrence.

 

Article II

The Commitments and Credit Extensions

 

SECTION 2.01 The Loans.

 

(a)       The Initial Term Loan Borrowings. Subject to the terms and conditions
set forth herein, each Term Lender severally agrees to make to the Borrower on
the Closing Date loans denominated in Dollars in an aggregate amount not to
exceed the amount of such Term Lender’s Initial Term Commitment. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Initial Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

 

(b)       The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in an Approved Currency to the Borrower from its
applicable Lending Office (each such loan, a “Revolving Credit Loan”) from time
to time as elected by the Borrower pursuant to Section 2.02, on any Business Day
during the period from the Closing Date until the Maturity Date with respect to
such Revolving Credit Lender’s applicable Revolving Credit Commitment, in an
aggregate Principal Amount not to exceed at any time outstanding the amount of
such Lender’s Revolving Credit Commitment at such time; provided that after
giving effect to any Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 



 76 

 

 

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

 

(a)       Each Term Borrowing, each Revolving Credit Borrowing, each conversion
of Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. New York City time (i) three Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans, and (ii) 10:00 a.m. New York City
time on the Business Day of a requested date of any Borrowing of Base Rate
Loans; provided that the notice referred to in subclause (i) above may be
delivered no later than one (1) Business Day prior to the Closing Date in the
case of initial Credit Extensions. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Except as provided in
Section 2.14(a), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a minimum principal amount of $2,000,000, or
a whole multiple of $500,000 in excess thereof. Except as provided in Sections
2.03(c), 2.14(a), each Borrowing of or conversion to Base Rate Loans shall be in
a minimum principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing of a particular
Class, a Revolving Credit Borrowing, a conversion of Term Loans of any Class or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans of a Class or Revolving
Credit Loans are to be converted, (v) in the case of a Revolving Credit
Borrowing, the relevant Approved Currency in which such Revolving Credit
Borrowing is to be denominated and (vi) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify an
Approved Currency of a Loan in a Committed Loan Notice, such Loan shall be made
in Dollars. If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as or
converted to (x) in the case of any Loan denominated in Dollars, Base Rate Loans
or (y) in the case of any Loan denominated in an Approved Currency, Eurocurrency
Rate Loans in the Approved Currency having an Interest Period of one month, as
applicable. Any such automatic conversion to Base Rate Loans or one-month
Eurocurrency Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurocurrency Rate Loans. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one (1) month.

 

(b)       Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and Approved Currency) of its
Pro Rata Share or other applicable share provided for under this Agreement of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion or continuation described
in Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m. (New York
City time) on the Business Day specified in the applicable Committed Loan
Notice. Each Lender may, at its option, make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect in any manner the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

 



 77 

 

 

(c)       Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith.

 

(d)       The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

 

(e)       After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than fifteen (15) Interest Periods in
effect.

 

(f)       The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

SECTION 2.03 Letters of Credit.

 

(a)       The Letter of Credit Commitment. (i) Subject to the terms and
conditions set forth herein, (A) each L/C Issuer agrees, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date to issue Letters of Credit at
sight denominated in any Approved Currency for the account of the Borrower or
any Subsidiary of the Borrower and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment or (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof. Existing Letters
of Credit may not be renewed or extended upon the current expiry date thereof
but may be replaced with new Letters of Credit pursuant to the terms of this
Section 2.03.

 



 78 

 

 

(ii)       An L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

 

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

 

(B)       subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless (1) each Appropriate Lender has approved of such
expiration date or (2) the L/C Issuer thereof has approved of such expiration
date and the Outstanding Amount of L/C Obligations in respect of such requested
Letter of Credit has been Cash Collateralized or backstopped pursuant to
arrangements reasonably satisfactory to such L/C Issuer;

 

(C)       the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
have approved such expiry date;

 

(D)       the issuance of such Letter of Credit would violate any Laws binding
upon such L/C Issuer;

 

(E)       the L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency; or

 

(F)       any Revolving Credit Lender is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

 

(iii)        An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(iv)        Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and any Letter of Credit Issuance
Request (and any other document, agreement or instrument entered into by such
L/C Issuer and the Borrower or in favor of such L/C Issuer) pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to each L/C Issuer.

 



 79 

 

 

(b)       Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Issuance Request, appropriately completed and signed by a Responsible
Officer of the Borrower or his/her delegate or designee. Such Letter of Credit
Issuance Request must be received by the relevant L/C Issuer and the
Administrative Agent not later than 1:00 p.m. (New York City time) at least
three Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such other date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Issuance Request shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the relevant
Approved Currency in which such Letter of Credit is to be denominated; (d) the
expiry date thereof; (e) the name and address of the beneficiary thereof; (f)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (g) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (h) such other matters as the
relevant L/C Issuer may reasonably request. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Issuance
Request shall specify in form and detail reasonably satisfactory to the relevant
L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

 

(ii)       Promptly after receipt of any Letter of Credit Issuance Request, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Issuance Request from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or, if applicable, the Subsidiary, or enter into the applicable amendment, as
the case may be. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Letter of Credit.

 

(iii)       If the Borrower so requests in any applicable Letter of Credit
Issuance Request, the relevant L/C Issuer shall agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the relevant L/C Issuer to prevent any such extension at least once in each
twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a
number of days (the “Non-Extension Notice Date”) prior to the last day of such
twelve month period to be agreed upon by the relevant L/C Issuer and the
Borrower at the time such Letter of Credit is issued. Unless otherwise directed
by the relevant L/C Issuer, the Borrower shall not be required to make a
specific request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such extension if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is three (3) Business
Days before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

 



 80 

 

 

(iv)       Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)       Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Approved Currency, the Borrower shall reimburse the L/C Issuer
in such Approved Currency, unless the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Approved Currency, the L/C Issuer shall notify the Company of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 1:00 p.m. (New York City time), in the
case of a drawing in Dollars, or 11:00 a.m. (New York City time), in the case of
a drawing in an Approved Currency, on the next Business Day immediately
following any payment by an L/C Issuer under a Letter of Credit that the
Borrower receives notice thereof (each such date, an “Honor Date”), the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing in the relevant Approved Currency; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with this Section 2.03 that such payment be financed with
a Revolving Credit Borrowing under the Revolving Credit Facility in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Revolving
Credit Borrowing. If the Borrower fails to so reimburse such L/C Issuer by such
time, such L/C Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify each Appropriate Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof) (the “Unreimbursed Amount”), and the amount of
such Appropriate Lender’s Pro Rata Share or other applicable share provided for
under this Agreement thereof. In such event, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans or Eurocurrency Rate Loans, as applicable, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if promptly confirmed in writing; provided that the lack of such a
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.

 



 81 

 

 

(ii)       Each Appropriate Lender (including any Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
in Dollars at the Administrative Agent’s Office for Dollar-denominated payments
in an amount equal to its Pro Rata Share or other applicable share provided for
under this Agreement of the Unreimbursed Amount not later than 2:00 p.m. (New
York City time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Appropriate Lender that so makes funds available shall be
deemed to have made a Revolving Credit Loan that is a Base Rate Loan or
Eurocurrency Rate Loan, as applicable, to the Borrower in such amount. The
Administrative Agent shall promptly remit the funds so received to the relevant
L/C Issuer in Dollars.

 

(iii)       With respect to any Unreimbursed Amount in respect of any Letter of
Credit that is not fully refinanced by a Revolving Credit Borrowing of Base Rate
Loans or Eurocurrency Rate Loans, as applicable, because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest (which begins to accrue upon funding by the L/C Issuer) at the
Default Rate for Revolving Credit Loans. In such event, each Appropriate
Lender’s payment to the Administrative Agent for the account of the relevant L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

 

(iv)       Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

 

(v)       Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 



 82 

 

 

(vi)       If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect, plus any reasonable administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(vii)       The L/C Issuer shall determine the Dollar Equivalent of the L/C
Obligations in respect of a Letter of Credit denominated in an Approved Currency
as of the Honor Date.

 

(d)       Repayment of Participations. (i) If, at any time after an L/C Issuer
has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share or other applicable share provided for under this Agreement hereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)       If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

 

(e)       Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 



 83 

 

 

(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)       any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)       any exchange, release or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit;

 

(vi)       any adverse change in the relevant exchange rates or in the
availability of the relevant Approved Currency to the Borrower or any Subsidiary
or in the relevant currency markets generally; and

 

(vii)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

 

(f)       Role of L/C Issuers. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Lenders holding a majority of the Revolving
Credit Commitments, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Issuance Request.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vii) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit, in each case as determined in a final and non-appealable
judgment by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 



 84 

 

 

(g)       Cash Collateral. If (i) as of the Letter of Credit Expiration Date,
any Letter of Credit may for any reason remain outstanding and partially or
wholly undrawn, (ii) any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02 or (iii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to 103% of such Outstanding Amount determined as of the date of such Event
of Default or the Letter of Credit Expiration Date), and shall do so not later
than 2:00 p.m., New York City time on (x) in the case of the immediately
preceding clauses (i) and (ii), (1) the Business Day that the Borrower receives
notice thereof, if such notice is received on such day prior to 12:00 noon, New
York City time or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice and (y) in
the case of the immediately preceding clause (iii), the Business Day on which an
Event of Default set forth under Section 8.01(f) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day. At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or any L/C Issuer, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders) in an amount not
less than 103% of the aggregate amount of the relevant L/C Obligations.
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuers and the
Revolving Credit Lenders of the applicable Facility, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in a Cash Collateral Account and
may be invested in readily available Cash Equivalents as directed by the
Borrower. If at any time the Administrative Agent determines that any funds held
as Cash Collateral are expressly subject to any right or claim of any Person
other than the Administrative Agent (on behalf of the Secured Parties) or that
the total amount of such funds is less than 103% of the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the Cash Collateral Account, an amount equal to the excess
of (a) 103% of such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds 103% of the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this Section 2.03(g) is cured or otherwise waived by the Required
Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower.

 



 85 

 

 

(h)       Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of the Revolving Credit Lenders for the applicable
Revolving Credit Facility (in accordance with their Pro Rata Share or other
applicable share provided for under this Agreement) a Letter of Credit fee in
Dollars for each Letter of Credit issued pursuant to this Agreement equal to the
Applicable Rate for Revolving Credit Loans times the Dollar Equivalent of the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided, however, any Letter of Credit fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of Credit pursuant to Section 2.17(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. Such
Letter of Credit fees shall be computed on a quarterly basis in arrears. Such
Letter of Credit fees shall be due and payable in Dollars on the first Business
Day after the end of each February, May, August and November, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in any Applicable Rate for Revolving Credit Loans during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by such Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(i)       Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by it
equal to 0.125% per annum of the Dollar Equivalent of the aggregate face amount
of such Letter of Credit. Such fronting fees shall be computed on a quarterly
basis in arrears. Such fronting fees shall be due and payable in Dollars on the
first Business Day after the end of each February, May, August and November,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
in Dollars, with respect to each Letter of Credit issued by it the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

 

(j)       Conflict with Letter of Credit Issuance Request. Notwithstanding
anything else to the contrary in this Agreement or any Letter of Credit Issuance
Request, in the event of any conflict between the terms hereof and the terms of
any Letter of Credit Issuance Request, the terms hereof shall control.

 



 86 

 

 

(k)        Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

 

(l)        Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

(m)       Reporting. Each L/C Issuer will report in writing to the
Administrative Agent (i) on the first Business Day of each calendar month, the
aggregate face amount of Letters of Credit issued by it and outstanding as of
the last Business Day of the preceding calendar month (and on such other dates
as the Administrative Agent may request), (ii) on or prior to each Business Day
on which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

 

(n)       Provisions Related to Letters of Credit in respect of Extended
Revolving Credit Commitments. If the Letter of Credit Expiration Date in respect
of any tranche of Revolving Credit Commitments occurs prior to the expiry date
of any Letter of Credit or in connection with the establishment of any Extended
Revolving Credit Commitments or Other Revolving Credit Commitments, then (i) if
consented to by the L/C Issuer which issued such Letter of Credit, if one or
more other tranches of Revolving Credit Commitments in respect of which the
Letter of Credit Expiration Date shall not have so occurred are then in effect,
such Letters of Credit for which consent has been obtained shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c) and (d)) under (and ratably participated in by Lenders pursuant
to) the Revolving Credit Commitments in respect of such non-terminating tranches
up to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and (ii)
to the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.03(g). Upon the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit may be reduced as agreed between
the L/C Issuers and the Borrower, without the consent of any other Person.

 



 87 

 

 

(o)       Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

 

(p)       Currency Equivalents. Each determination of the Dollar Equivalent of
any L/C Obligations denominated in an Approved Currency other than Dollars shall
be based on the Exchange Rate (x) on the date of the related Letter of Credit
Application for purposes of the initial such determination for any L/C
Obligations and (y) on the fourth Business Day prior to the date as of which
such Dollar Equivalent is to be determined, for purposes of any subsequent
determination.

 

(q)       Policy Limitations. No L/C Issuer nor any Affiliate thereof shall have
any obligation to issue any Letter of Credit that would violate any policies of
such L/C Issuer or such Affiliate applicable to Letters of Credit generally; it
being agreed and understood by such L/C Issuer or such Affiliate thereof that
such entity shall act in good faith and use commercially reasonable efforts to
not change such policies after the Closing Date in a manner that would limit its
obligations under this Agreement (except as required by law, regulation, rule or
regulatory guidance).

 

(r)       Replacement of an L/C Issuer. An L/C Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of an L/C Issuer. From and after the
effective date of any such replacement, (x) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer being replaced under this
Agreement with respect to Letters of Credit to be issued thereafter and (y)
references herein to the term “L/C Issuer” shall be deemed to refer to such
successor or to any previous L/C Issuer, or to such successor and all current
and previous L/C Issuers, as the context shall require. After the replacement of
an L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(s)       Resignation of an L/C Issuer. Subject to the appointment and
acceptance of a successor L/C Issuer, any L/C Issuer may resign as an L/C Issuer
at any time upon thirty days’ prior written notice to the Administrative Agent,
the Borrower and the Lenders, in which case, such L/C Issuer shall be replaced
in accordance with Section 2.03(q) above.

 

(t)       Existing Letters of Credit. The parties hereto agree that the Existing
Letters of Credit shall be deemed Letters of Credit for all purposes under this
Agreement, without any further action by the Borrower.

 



 88 

 

 

SECTION 2.04 Reserved.

 

SECTION 2.05 Prepayments.

 

(a)       Optional. (i) The Borrower, upon written notice to the Administrative
Agent by the Borrower, may voluntarily prepay at any time or from time to time
Term Loans of any Class and Revolving Credit Loans in whole or in part without
premium or penalty (subject to Section 2.05(a)(iv)); provided that (1) such
notice must be received by the Administrative Agent not later than 1:00 p.m. New
York City time (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) one (1) Business Day prior to any prepayment of
Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
minimum Principal Amount of $2,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (3) any prepayment of Base Rate Loans shall be in a minimum
Principal Amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or, in each case, if less, the entire Principal Amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon to such date, together with any additional amounts required
pursuant to Section 3.05. In the case of each prepayment of the Loans pursuant
to this Section 2.05(a), the Borrower may in its sole discretion select the
Borrowing or Borrowings (and the application of such prepayment to scheduled
maturities of principal payments) to be repaid, and such payment shall be paid
to the Appropriate Lenders in accordance with their respective Pro Rata Shares
or other applicable share as provided for under this Agreement.

 

(ii)       [Reserved].

 

(iii)       Notwithstanding anything to the contrary contained in this
Agreement, subject to the payment of any amounts owing pursuant to Section 3.05,
the Borrower may rescind any notice of prepayment under Sections 2.05(a)(i) or
2.05(a)(ii) if such prepayment is conditioned on the consummation of another
concurrent transaction, which such transaction shall not be consummated or shall
otherwise be delayed. Each prepayment of any Class of Term Loans pursuant to
this Section 2.05(a) shall be applied in an order of priority to repayments
thereof required pursuant to Section 2.07(a) as directed by the Borrower and,
absent such direction, shall be applied in direct order of maturity to
repayments thereof required pursuant to Section 2.07(a).

 

(iv)       In the event that, prior to six months following the Closing Date,
the Borrower (x) prepays, refinances, substitutes or replaces any Initial Term
Loans pursuant to a Repricing Transaction (including, for avoidance of doubt,
any prepayment made pursuant to Section 2.05(b)(iii) that constitutes a
Repricing Transaction), or (y) effects any amendment, amendment and restatement
or other modification of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders, (I) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal amount of the Initial Term Loans so
prepaid, refinanced, substituted or replaced and (II) in the case of clause (y),
a fee equal to 1.00% of the aggregate principal amount of the applicable Initial
Term Loans amended or otherwise modified pursuant to such amendment. If, prior
to six months following the Closing Date, any Term Lender that is a
Non-Consenting Lender and is replaced pursuant to Section 3.07(a) in connection
with any amendment, amendment and restatement or other modification of this
Agreement resulting in a Repricing Transaction, such Term Lender (and not any
Person who replaces such Term Lender pursuant to Section 3.07(a)) shall receive
its pro rata portion (as determined immediately prior to it being so replaced)
of the prepayment premium or fee described in the preceding sentence. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.

 



 89 

 

 

(v)        Notwithstanding anything in any Loan Document to the contrary, so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom and no proceeds of Revolving Credit Borrowings are applied to
fund any such repayment, any Company Party may prepay the outstanding Term Loans
(which shall, for the avoidance of doubt, be automatically and permanently
canceled immediately upon such prepayment) (or Holdings or any of its
Subsidiaries may purchase such outstanding Term Loans and immediately cancel
them) on the following basis:

 

(A)       Any Company Party shall have the right to make a voluntary prepayment
of Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v); provided that no Company Party shall initiate any
action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three Business Days shall have passed since the
date the Company Party was notified that no Term Lender was willing to accept
any prepayment of any Term Loan at the Specified Discount, within the Discount
Range or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

 

(B)       (1)     Subject to the proviso to subsection (A) above, any Company
Party may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. (New York City time),
on the third Business Day after the date of delivery of such notice to such
Lenders (the “Specified Discount Prepayment Response Date”).

 



 90 

 

 

(2)       Each Term Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Term Loans at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount and the tranches of such
Lender’s Term Loans to be prepaid at such offered discount. Each acceptance of a
Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender shall
be irrevocable. Any Term Lender whose Specified Discount Prepayment Response is
not received by the Auction Agent by the Specified Discount Prepayment Response
Date shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

 

(3)       If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2) above; provided that if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Company Party and such Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 



 91 

 



 

(C)     (1)    Subject to the proviso to subsection (A) above, any Company Party
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. (New York City time), on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Discount Range Prepayment Response Date”). Each Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender
is willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

(2)       The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

 



 92 

 

 

(3)       If there is at least one Participating Lender, the relevant Company
Party will prepay the respective outstanding Term Loans of each Participating
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at a discount
to par greater than or equal to the Applicable Discount exceeds the Discount
Range Prepayment Amount, prepayment of the principal amount of the relevant Term
Loans for those Participating Lenders whose Submitted Discount is a discount to
par greater than or equal to the Applicable Discount (the “Identified
Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Discount
Range Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Company Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Term Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

 



 93 

 

 

(D)    (1)    Subject to the proviso to subsection (A) above, any Company Party
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of such Company Party, to (x) each
Term Lender and/or (y) each Lender with respect to any Class of Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by a Company Party shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m. (New York City time), on the third Business Day after the
date of delivery of such notice to such Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

 

(2)       The Auction Agent shall promptly provide the relevant Company Party
with a copy of all Solicited Discounted Prepayment Offers received on or before
the Solicited Discounted Prepayment Response Date. Such Company Party shall
review all such Solicited Discounted Prepayment Offers and select the largest of
the Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 



 94 

 

 

(3)       Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
Party at the Acceptable Discount in accordance with this Section 2.05(a)(v)(D).
If the Company Party elects to accept any Acceptable Discount, then the Company
Party agrees to accept all Solicited Discounted Prepayment Offers received by
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount. Each Term Lender that has submitted a Solicited
Discounted Prepayment Offer with an Offered Discount that is greater than or
equal to the Acceptable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Offered Amount (subject to any required
pro rata reduction pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Company Party will
prepay outstanding Term Loans pursuant to this subsection (D) to each Qualifying
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the relevant Company Party of the Discounted Prepayment Effective
Date and Acceptable Prepayment Amount comprising the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the tranches to be prepaid to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Term Lender to be
prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
Identified Qualifying Lender of the Solicited Discount Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to such Company Party and Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to such Company Party shall be due and payable by such Company Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

(E)     In connection with any Discounted Term Loan Prepayment, the Company
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Company Party in connection therewith.

 



 95 

 

  

(F)     If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Company Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Company Party shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. (New York City time) on the Discounted Prepayment Effective Date
and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Loans on a pro rata basis across such
installments. The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a)(v) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, and shall be applied to the relevant Loans of such Lenders in
accordance with their respective Pro Rata Share. The aggregate principal amount
of the tranches and installments of the relevant Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment. In connection with each prepayment pursuant
to this Section 2.05(a)(v), the relevant Company Party shall waive any right to
bring any action against the Administrative Agent, in its capacity as such, in
connection with any such Discounted Term Loan Prepayment.

 

(G)       To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

 

(H)       Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(v), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next Business Day.

 

(I)       Each of the Company Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

 

(J)       Each Company Party shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by such Company Party to
make any prepayment to a Lender, as applicable, pursuant to this
Section 2.05(a)(v) shall not constitute a Default or Event of Default under
Section 8.01 or otherwise).

 



 96 

 

 

(b)       Mandatory. (i) Within five (5) Business Days after financial
statements have been delivered pursuant to Section 6.01(a) (commencing with the
fiscal year ending December 31, 2019) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(a), the Borrower shall cause to be
offered to be prepaid in accordance with clause (b)(ix) below, an aggregate
principal amount of Term Loans in an amount equal to (A) the Applicable ECF
Percentage of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements minus (B) the sum of (1) all voluntary prepayments,
repurchases or redemptions of Term Loans made during such fiscal year or after
year-end and prior to when such Excess Cash Flow prepayment is made (including,
in the case of Term Loans prepaid pursuant to (x) Section 2.05(a)(v), the actual
purchase price paid in cash pursuant to a “Dutch Auction” and (y) Section
10.07(l), the actual purchase price paid in cash pursuant to open-market
purchases), (2) all voluntary prepayments, repurchases or redemptions of
Revolving Credit Loans during such fiscal year or after year-end and prior to
when such Excess Cash Flow prepayment is made to the extent the Revolving Credit
Commitments are permanently reduced by the amount of such payments and (3) all
voluntary prepayments, repurchases or redemptions of Senior Notes during such
fiscal year or after year-end and prior to when such Excess Cash Flow payment is
made, in the case of each of the immediately preceding clauses (1), (2) and (3),
except to the extent financed with the proceeds of an incurrence or issuance of
other Indebtedness of Holdings or its Restricted Subsidiaries (other than
revolving loans) and, without duplication of any deduction from Excess Cash Flow
in any prior period; provided that repayments pursuant to this Section
2.05(b)(i) shall only be required if the amount of Excess Cash Flow for such
fiscal year is greater than the greater of $30,000,000 and 5% of Consolidated
EBITDA (and only such excess amount shall be applied to the payment thereof).

 

(ii)       If (x) Holdings or any of its Restricted Subsidiaries Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Sections 7.05 (a), (b), (c), (d), (e), (g), (h)(i), (i), (l), (n),
(o), (p), (r), (s), (t) or (u)), or (y) any Casualty Event occurs, which results
in the realization or receipt by Holdings or Restricted Subsidiary of Net
Proceeds, the Borrower shall cause to be offered to be prepaid in accordance
with clause (b)(ix) below, on or prior to the date which is ten (10) Business
Days after the date of the realization or receipt by Holdings or any Restricted
Subsidiary of such Net Proceeds, subject to clause (b)(xi) below, an aggregate
principal amount of Term Loans in an amount equal to the Applicable Asset Sale
Percentage of all Net Proceeds received (such amount, the “Applicable
Proceeds”); provided that no such prepayment shall be required if at the time
that any such prepayment would be required, the Borrower is required to offer to
repurchase any Senior Notes or other Indebtedness outstanding at such time that
is secured by a Lien on the Collateral ranking pari passu with the Liens
securing the Term Loans pursuant to the terms of the documentation governing
such Senior Notes or other Indebtedness with the Net Proceeds of such
Disposition or Casualty Event (such Indebtedness together with the Senior Notes
required to be offered to be so repurchased, “Other Applicable Indebtedness”),
in which case the Borrower may apply the Applicable Proceeds (on a pro rata
basis determined on the basis of the aggregate outstanding principal amount of
the Term Loans and Other Applicable Indebtedness at such time) and the remaining
Net Proceeds so received to the prepayment of such Other Applicable
Indebtedness; provided, further, that (A) the portion of the Applicable Proceeds
(but not the other Net Proceeds received) allocated to the Other Applicable
Indebtedness shall not exceed the amount of Applicable Proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of the Applicable Proceeds shall be allocated
to the Term Loans in accordance with the terms hereof to the prepayment of the
Term Loans and to the repurchase or prepayment of Other Applicable Indebtedness,
and the amount of prepayment of the Term Loans that would have otherwise been
required pursuant to this Section 2.05(b)(ii) shall be reduced accordingly and
(B) to the extent the holders of Other Applicable Indebtedness decline to have
such indebtedness repurchased or prepaid, the declined amount shall promptly
(and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.

 



 97 

 

 

(iii)       If Holdings or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (other than Indebtedness not prohibited
under Section 7.03 (excluding Section 7.03(t)), the Borrower shall cause to be
offered to be prepaid in accordance with clause (b)(x) below an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt by Holdings or such Restricted Subsidiary of such Net Proceeds.

 

(iv)       [reserved].

 

(v)       If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the Maturity Date with respect thereto), the
Borrower shall promptly prepay or cause to be promptly prepaid (in any event,
within five Business Days) Revolving Credit Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(v) unless after the prepayment in full of the
Revolving Credit Loans such aggregate Outstanding Amount exceeds the aggregate
Revolving Credit Commitments then in effect.

 

(vi)       Except with respect to Loans incurred in connection with any
Refinancing Amendment, Term Loan Extension Request, Revolver Extension Request
or any Incremental Amendment (which may be prepaid on a less than pro rata basis
in accordance with its terms), (A) each prepayment of Term Loans pursuant to
this Section 2.05(b) shall be applied to each Class of Term Loans (as determined
by the Borrower among such Classes) then outstanding (provided that (i) any
prepayment of Term Loans with the Net Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt, and (ii) any Class of Incremental Term Loans may specify that one or more
other Classes of Term Loans and Incremental Term Loans may be prepaid prior to
such Class of Incremental Term Loans); (B) with respect to each Class of Term
Loans, each prepayment pursuant to clauses (i) through (iv) of this
Section 2.05(b) shall be applied to the scheduled installments of principal
thereof following the date of prepayment as directed by the Borrower (without
premium or penalty) and, absent such direction, shall be applied in direct order
of maturity to repayments thereof; and (C) each such prepayment shall be paid to
the Lenders in accordance with their respective Pro Rata Shares of such
prepayment.

 

(vii)     The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
through (iv) of this Section 2.05(b) at least four (4) Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

 



 98 

 

 

(viii)    Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date prior to the last day of an Interest Period therefor, any amounts
owing in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

 

(ix)       Term Opt-out of Prepayment. With respect to each prepayment of Term
Loans required pursuant to Section 2.05(b), (A) each Lender of Term Loans will
have the right to refuse such offer of prepayment by giving written notice of
such refusal to the Administrative Agent within one (1) Business Day after such
Lender’s receipt of notice from the Administrative Agent of such offer of
prepayment (and the Borrower shall not prepay any Term Loans of such Lender on
the date that is specified in clause (B) below), (B) the Borrower will make all
such prepayments not so refused upon the fourth Business Day after delivery of
notice by the Borrower pursuant to Section 2.05(b)(vii) and (C) any prepayment
refused by Lenders of Term Loans (such refused amounts, the “Declined Proceeds”)
may be retained by the Borrower.

 

(x)       In connection with any mandatory prepayments by the Borrower of the
Term Loans pursuant to this Section 2.05(b), such prepayments shall be applied
on a pro rata basis to the then outstanding Term Loans of the applicable Class
or Classes being prepaid irrespective of whether such outstanding Term Loans are
Base Rate Loans or Eurocurrency Rate Loans; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.05(b)(ix), then, with respect to such mandatory prepayment, the amount
of such mandatory prepayment within any tranche of Term Loans shall be applied
first to Term Loans of such tranche that are Base Rate Loans to the full extent
thereof before application to Term Loans of such tranche that are Eurocurrency
Rate Loans in a manner that minimizes the amount of any payments required to be
made by the Borrower pursuant to Section 3.05.

 



 99 

 

 

(xi)       Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, the United Kingdom or
Luxembourg, the portion of such Net Proceeds or Excess Cash Flow so affected
will not be required to be applied to repay Term Loans at the times provided in
this Section 2.05 but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States or Luxembourg (the Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow that, in
each case, would otherwise be required to be used to make an offer of prepayment
pursuant to Sections 2.05(b)(i) or 2.05(b)(ii), is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Proceeds or Excess Cash Flow will be promptly (and in any event
not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.05 and (ii) to the extent
that the Borrower has determined in good faith that repatriation of any of or
all the Net Proceeds of any Foreign Disposition or Foreign Subsidiary Excess
Cash Flow would have material adverse tax cost consequences with respect to such
Net Proceeds or Excess Cash Flow, such Net Proceeds or Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary; provided that in
the case of this clause (ii), on or before the date on which any such Net
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Section 2.05(b) or any such Excess Cash
Flow would have been required to be applied to prepayments pursuant to Section
2.05(b), the Borrower applies an amount equal to such Net Proceeds or Excess
Cash Flow to such reinvestments or prepayments, as applicable, as if such Net
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Proceeds or Excess Cash Flow had been
repatriated (or, if less, the Net Proceeds or Excess Cash Flow that would be
calculated if received by such Foreign Subsidiary); provided that any such
prepayment pursuant to this clause (ii) shall be deemed a mandatory prepayment
made pursuant to Section 2.05(b) and not a voluntary prepayment for purposes of
calculating Excess Cash Flow or any Excess Cash Flow prepayment under Section
2.05(b)(i).

 

SECTION 2.06 Termination or Reduction of Commitments.

 

(a)       Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $5,000,000, or any whole multiple of $1,000,000, in excess thereof or,
if less, the entire amount thereof and (iii) if, after giving effect to any
reduction of the Commitments, the Letter of Credit Sublimit exceeds the amount
of the Revolving Credit Facility, such sublimit shall be automatically reduced
by the amount of such excess. The amount of any such Commitment reduction shall
not otherwise be applied to the Letter of Credit Sublimit unless otherwise
specified by the Borrower. Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

 

(b)       Mandatory. The Initial Term Commitment of each Term Lender of each
Class shall be automatically and permanently reduced to $0 upon the funding of
Initial Term Loans of such Class to be made by it on the Closing Date. The
Revolving Credit Commitment of each Class shall automatically and permanently
terminate on the Maturity Date with respect to such Class of Revolving Credit
Commitments.

 



 100 

 

 

(c)       Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions of the Letter of Credit Sublimit or
the unused Commitments of any Class under this Section 2.06. Upon any reduction
of unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

SECTION 2.07 Repayment of Loans.

 

(a)       Term Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Term Lenders (i) on the last Business Day of each
February, May, August and November, commencing with August 31, 2018, an
aggregate principal amount of Initial Term Loans incurred on the Closing Date
equal to 0.25% of the aggregate principal amount of all Initial Term Loans
outstanding on the Closing Date (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05) and (ii) on the Maturity Date for the Initial Term Loans,
the aggregate principal amount of all Initial Term Loans outstanding on such
date. In the event any Incremental Term Loans, Refinancing Term Loans or
Extended Term Loans are made, such Incremental Term Loans, Refinancing Term
Loans or Extended Term Loans, as applicable, shall be repaid by the Borrower in
the amounts and on the dates set forth in the Incremental Amendment, Refinancing
Amendment or Extension Amendment with respect thereto and on the applicable
Maturity Date thereof.

 

(b)       Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the applicable
Maturity Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

 

SECTION 2.08 Interest.

 

(a)       Subject to the provisions of Section 2.08(b), (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)       During the continuance of a Default under Section 8.01(a), the
Borrower shall pay interest on past due amounts owing by it hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws; provided that no interest at
the Default Rate shall accrue or be payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Accrued and unpaid interest on such
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)       Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 



 101 

 

 

SECTION 2.09 Fees.

 

In addition to certain fees described in Sections 2.03(h) and (i):

 

(a)       Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender under the applicable Revolving
Credit Facility in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement, a commitment fee in Dollars equal to the
Applicable Rate with respect to Revolving Credit Loan commitment fees, times the
actual daily amount by which the aggregate Revolving Credit Commitment for the
applicable Facility exceeds the sum of (A) the Outstanding Amount of Revolving
Credit Loans for such Facility and (B) the Outstanding Amount of L/C Obligations
for such Facility; provided that any commitment fee accrued with respect to any
of the Commitments of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender,
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided, further, that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. The commitment fee on each
Revolving Credit Facility shall accrue at all times from the Closing Date until
the Maturity Date for the Revolving Credit Commitments, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each
February, May, August and November, commencing with the first such date during
the first full fiscal quarter to occur after the Closing Date and on the
Maturity Date for the Revolving Credit Commitments. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(b)       Other Fees. The Borrower shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

 

SECTION 2.10 Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans shall be made on the basis of a
year of three hundred sixty-five (365) days, or three hundred sixty-six (366)
days, as applicable, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred sixty (360) day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 



 102 

 

 

SECTION 2.11 Evidence of Indebtedness.

 

(a)       The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

(b)       In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

(c)       Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

SECTION 2.12 Payments Generally.

 

(a)       All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to an
Approved Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office for
Dollar-denominated payments and in Same Day Funds not later than 1:00 p.m. New
York City time on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder in an Approved Currency
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in such Approved Currency and in Same Day Funds not later than 2:00 p.m.
(London time) (or, if earlier, 9:00 a.m. New York City time) on the dates
specified herein. If, for any reason, the Borrower is prohibited by any Law from
making any required payment hereunder in an Approved Currency, the Borrower
shall make such payment in Dollars at the Exchange Rate for such Approved
Currency payment amount. The Administrative Agent will promptly distribute to
each Appropriate Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s applicable Lending Office. All payments received by the
Administrative Agent after the time specified above shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

 



 103 

 

 

(b)       Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

 

(c)       Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

 

(i)       if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate, plus any reasonable administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing; and

 

(ii)       if any Lender failed to make such payment (including, without
limitation, failure to fund participations in respect of any Letter of Credit),
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in Same Day Funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Overnight
Rate, plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing. When such
Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount (including, without limitation, failure to
fund participations in respect of any Letter of Credit) forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 



 104 

 

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)       If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(e)       The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

 

(f)       Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)       Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

 



 105 

 

 

SECTION 2.13 Sharing of Payments.

 

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations
held by it, any payment (whether voluntary, involuntary, through the exercise of
any right of setoff, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders,
at a cash price equal to the par amount thereof, plus all accrued and unpaid
interest and fees thereon, such participations in the Loans made by them and/or
such subparticipations in the participations in L/C Obligations held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such Loans or such participations, as the case
may be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. For avoidance of doubt, the provisions of this
paragraph shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

SECTION 2.14 Incremental Credit Extensions.

 

(a)       Incremental Commitments. The Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request (A) one or more new commitments which may
be in the same Facility as any outstanding Term Loans of an existing Class of
Term Loans (a “Term Loan Increase”) or a new Class of Term Loans (each, an
“Incremental Term Facility”, collectively with any Term Loan Increase, the
“Incremental Term Commitments”) and/or (B) one or more increases in the amount
of the Revolving Credit Commitments or any Incremental Revolving Facility (a
“Revolving Commitment Increase”) or the establishment of one or more new
revolving credit commitments (each, an “Incremental Revolving Facility” and
collectively with any Incremental Term Facility, an “Incremental Facility” and
any such new commitments, collectively with any Revolving Commitment Increases,
the “Incremental Revolving Credit Commitments” and the Incremental Revolving
Credit Commitments, collectively with any Incremental Term Commitments, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders.

 



 106 

 

 

(b)       Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Credit
Commitments of any Class are effected through the establishment of one or more
new revolving credit commitments (including through any Revolving Commitment
Increase), subject to the satisfaction of the terms and conditions in this
Section 2.14, (i) each Incremental Revolving Credit Lender of such Class shall
make its Commitment available to the Borrower (when borrowed, an “Incremental
Revolving Credit Loan” and collectively with any Incremental Term Loan, an
“Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Credit
Loans of such Class made pursuant thereto. Notwithstanding the foregoing,
Incremental Term Loans may have identical terms to any of the Term Loans and be
treated as the same Class as any of such Term Loans and Incremental Revolving
Credit Loans (and any related Commitments of such Incremental Revolving Credit
Loans) may have identical terms to any of the Revolving Credit Loans (and
related Commitments) and be treated as the same Class as any of such Revolving
Credit Loans (and any related Commitments of such Incremental Revolving Credit
Loans (and related Commitments)) .

 

(c)       Incremental Loan Request. Each Incremental Loan Request from the
Borrower pursuant to this Section 2.14 shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Incremental Revolving
Credit Commitments. Incremental Term Loans may be made, and Incremental
Revolving Credit Commitments may be provided, by any existing Lender (but each
existing Lender will not have an obligation to make any Incremental Commitment,
nor will the Borrower have any obligation to approach any existing lenders to
provide any Incremental Commitment) or by any other bank or other financial
institution or institutional lender (any such other bank or other financial
institution or other institutional lender being called an “Additional Lender”)
(each such existing Lender or Additional Lender providing such, an “Incremental
Revolving Credit Lender” or “Incremental Term Lender,” as applicable, and,
collectively, the “Incremental Lenders”); provided that the Administrative
Agent, and each L/C Issuer shall have consented (not to be unreasonably withheld
or delayed) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Incremental Revolving Credit Commitments to the extent
such consent, if any, would be required under Section 10.07(b) for an assignment
of Loans or Revolving Credit Commitments, as applicable, to such Lender or
Additional Lender.

 

(d)       Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions:

 

(i)       (x) if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition or similar Investment, no Event of Default under
Sections 8.01(a) or (f) shall have occurred and be continuing at the time of
entering into a definitive agreement in respect thereof, or (y) if otherwise, no
Event of Default shall have occurred and be continuing or would exist after
giving effect to such Incremental Commitments;

 

(ii)      after giving effect to such Incremental Commitments, the conditions of
Section 4.02(i) shall be satisfied (it being understood that all references to
“the date of such Credit Extension” or similar language in such Section 4.02
shall be deemed to refer to the effective date of such Incremental Amendment);
provided that (a) if the proceeds of such Incremental Commitments are being used
to finance a Permitted Acquisition or similar Investment, (x) the reference in
4.02(i) to the accuracy of the representations and warranties shall refer to the
accuracy of the representations and warranties that would constitute Specified
Representations and (y) the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Permitted Acquisition and (b) the
requirement to deliver a Committed Loan Notice may be waived;

 



 107 

 

 

(iii)     [reserved];

 

(iv)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $10,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in the next sentence);

 

(v)      the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed the sum of (A) Incremental Starter
Amount plus (B) all voluntary prepayments, repurchases, redemptions and other
retirements of Term Loans and voluntary prepayments of Revolving Credit Loans
accompanied by corresponding voluntary permanent reductions of Commitments in
respect of such Revolving Credit Loans prior to or simultaneous with the
Incremental Facility Closing Date, including through (x) “Dutch Auctions” open
to all Lenders of the applicable Class on a pro rata basis in accordance with
‎Section 2.05(a)(v) or (y) open-market purchases pursuant to Section 10.07(l),
which shall be credited to the extent of the principal amount retired in
connection with such “Dutch Auction” or open-market purchase (excluding
voluntary prepayments, repurchases, redemptions and other retirements of
Incremental Term Loans and all voluntary prepayments of Revolving Credit Loans
accompanied by corresponding voluntary permanent reductions of Incremental
Revolving Credit Commitments, to the extent funded with a contemporaneous
incurrence of long-term funded Indebtedness (other than revolving loans))
(collectively, the “Incremental Repayment Amount” and together with the
Incremental Starter Amount, the “Incremental Base Amount”), plus (C) additional
unlimited amounts (including at any time prior to the utilization of amounts
under clauses (A) and (B) above) so long as (i) if such Indebtedness is secured
on a pari passu basis with the Liens securing the Obligations, the Consolidated
First Lien Net Leverage Ratio, determined on a Pro Forma Basis as of the last
day of the most recently ended period of four consecutive fiscal quarters for
which financial statements are internally available, does not exceed either (a)
3.75 to 1.00 or (b) in the case of any Incremental Facility incurred to
consummate a Permitted Acquisition or other permitted Investment, the
Consolidated First Lien Net Leverage Ratio in effect immediately prior thereto,
(ii) if such Indebtedness is secured on a junior basis to Liens securing the
Obligations, the Consolidated Secured Net Leverage Ratio, determined on a Pro
Forma Basis as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements are internally
available, does not exceed either (a) 4.15 to 1.00 or (b) in the case of any
Incremental Facility incurred to consummate a Permitted Acquisition or other
permitted Investment, the Consolidated Secured Net Leverage Ratio in effect
immediately prior thereto or (iii) if such Indebtedness is contractually
subordinated in right of payment to the Obligations or unsecured, either (1) the
Consolidated Total Net Leverage Ratio does not exceed either (a) 4.95 to 1.00 or
(b) in the case of any Incremental Facility incurred to consummate a Permitted
Acquisition or other permitted Investment, the Consolidated Total Net Leverage
Ratio in effect immediately prior thereto or (2) the Fixed Charge Coverage Ratio
is no less than either (a) 2.00 to 1.00 or (b) in the case of any Incremental
Facility incurred to consummate a Permitted Acquisition or other permitted
Investment, the Fixed Charge Coverage Ratio in effect immediately prior thereto,
in each case determined on a Pro Forma Basis as of the last day of the most
recently ended period of four consecutive fiscal quarters for which financial
statements are internally available as if any Incremental Term Loans under such
Incremental Commitments had been outstanding on the last day of such period, and
without netting the cash proceeds of any such Incremental Loans (the amounts
pursuant to this clause (C) are herein referred to as the “Incurrence Based
Incremental Amount” and together with the Incremental Base Amount, herein
referred to as the “Available Incremental Amount”)); and

 



 108 

 

 

(vi)       such other conditions as the Borrower, each Incremental Lender
providing such Incremental Commitments and the Administrative Agent shall agree.

 

The Borrower may elect to use the Incurrence Based Incremental Amount prior to
the Incremental Base Amount or any combination thereof, provided that if no
election is specified, the Borrower shall be deemed to have elected to use the
Incurrence Based Incremental Amount, and any portion of any Incremental Facility
incurred in reliance on the Incremental Base Amount shall be reclassified, as
the Borrower may elect from time to time, as incurred under the Incurrence Based
Incremental Amount if the Borrower meets the applicable ratio for the Incurrence
Based Incremental Amount at such time on a Pro Forma Basis.

 

For purposes of determining Pro Forma Compliance and any testing of any ratios
in the Incurrence Based Incremental Amount, (a) it shall be assumed that all
commitments under any Incremental Revolving Facility then being established are
fully drawn and (b) the cash proceeds of any Incremental Facility shall be
excluded from “net” Indebtedness in determining whether such Incremental
Facility can be incurred (provided that the use of proceeds thereof and any
other Pro Forma Adjustments shall be included).

 

(e)       Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Credit Loans and Incremental Revolving Credit Commitments, as the case
may be, of any Class shall be as agreed between the Borrower and the applicable
Incremental Lenders providing such Incremental Commitments, and except as
otherwise set forth herein, to the extent not consistent with the Initial Term
Loans or Revolving Credit Commitments, as applicable, each existing on the
Incremental Facility Closing Date have covenants and events of default that in
the good faith determination of the Borrower are not materially less favorable
(when taken as a whole) to the Borrower than the covenants and events of default
of the Loan Documents (when taken as a whole) unless (x) the Lenders of the Term
Loans receive the benefit of such more restrictive terms or (y) any such
provisions apply after the Latest Maturity Date at the time of incurrence of
such Incremental Commitment or shall otherwise be reasonably satisfactory to
Administrative Agent (it being understood that to the extent any more
restrictive terms are added for the benefit of any such Incremental Commitment,
no consent shall be required from the Administrative Agent or any of the Lenders
to the extent that such more restrictive terms are also added for the benefit of
any corresponding existing Facility, and (iii) otherwise be reasonably
satisfactory to Administrative Agent. In any event:

 



 109 

 

 

(i)       the Incremental Term Loans:

 

(A)       shall rank pari passu or junior in right of payment or of security
with the initial Revolving Credit Loans (and related Commitments) and the
initial Term Loans (and to the extent subordinated in right of payment or
security, subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent), or shall be unsecured,

 

(B)       other than Permitted Earlier Maturity Indebtedness, shall not mature
earlier than the Latest Maturity Date of any Term Loans outstanding at the time
of incurrence of such Incremental Term Loans,

 

(C)       other than Permitted Earlier Maturity Indebtedness, shall have a
Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of any Term Loans outstanding at the time of incurrence
of such Incremental Term Loans (without giving effect to prior prepayments that
would otherwise modify the Weighted Average Life to Maturity of the Term Loans),

 

(D)       shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above and clause (e)(iii) below, amortization determined by the
Borrower and the applicable Incremental Term Lenders, and

 

(E)       the Incremental Term Loans may participate on a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory prepayments of Term Loans hereunder, as specified in the applicable
Incremental Amendment.

 

(ii)       the Incremental Revolving Credit Commitments and Incremental
Revolving Credit Loans shall be identical to the Revolving Credit Commitments
and the Revolving Credit Loans, other than the Maturity Date, the All-In Yield
and as set forth in this Section 2.14(e)(ii); provided that notwithstanding
anything to the contrary in this Section 2.14 or otherwise:

 

(A)       any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall rank pari passu in right of payment and of security
with the Revolving Credit Loans and the Term Loans,

 

(B)       any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall not mature or provide for scheduled amortization or
mandatory commitment reductions earlier than the Latest Maturity Date of any
Revolving Credit Loans outstanding at the time of incurrence of such Incremental
Revolving Credit Commitments,

 

(C)       the borrowing and repayment (except for (1) payments of interest and
fees at different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis with all other Revolving Credit Commitments on the Incremental Facility
Closing Date,

 



 110 

 

 

(D)       subject to the provisions of Sections 2.03(n) to the extent dealing
with Letters of Credit which mature or expire after a maturity date when there
exists Incremental Revolving Credit Commitments with a longer maturity date, all
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments on the Incremental Facility Closing Date (and except as provided in
Section 2.03(n), without giving effect to changes thereto on an earlier maturity
date with respect to Letters of Credit theretofore incurred or issued),

 

(E)       the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

 

(F)       assignments and participations of Incremental Revolving Credit
Commitments and Incremental Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans on the Incremental Facility Closing Date,
and

 

(G)       any Incremental Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to the
Incremental Facility Closing Date.

 

(iii)       the amortization schedule applicable to any Incremental Loans and
the All-In Yield applicable to the Incremental Term Loans or Incremental
Revolving Credit Loans of each Class shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, that with respect to any Loans under Incremental
Term Loan Commitments (other than with respect to Incremental Loans up to an
amount not to exceed the sum of (x) $150,000,000 and (y) so long as such amount
is incurred to finance a Permitted Acquisition or other acquisition not
prohibited by this Agreement, an additional $150,000,000), in each case, that
are secured on a pari passu basis with the Initial Term Loans and established on
or prior to the date that is 18 months after the Closing Date, if the All-In
Yield applicable to such Incremental Term Loans shall be greater than the
applicable All-In Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to such Initial Term
Loans or Revolving Credit Loans, as applicable, by more than 50 basis points per
annum (the amount of such excess, the “Yield Differential”) then the interest
rate (together with, as provided in the proviso below, the Eurocurrency or Base
Rate floor) with respect to the Initial Term Loans shall be increased by the
applicable Yield Differential; provided, further that, if any Incremental Term
Loans include a Eurocurrency or Base Rate floor that is greater than the
Eurocurrency or Base Rate floor applicable to the Initial Term Loans, such
differential between interest rate floors shall be included in the calculation
of All-In Yield for purposes of this clause (iii) but only to the extent an
increase in the Eurocurrency or Base Rate Floor applicable to the Initial Term
Loans would cause an increase in the interest rate then in effect thereunder,
and in such case the Eurocurrency and Base Rate floors (but not the Applicable
Rate, unless the Borrower otherwise elects in its sole discretion) applicable to
the Initial Term Loans shall be increased to the extent of such differential
between interest rate floors (this Section 2.14(e)(iii), the “MFN Protection”).

 



 111 

 

 

(f)       Incremental Amendment. Commitments in respect of Incremental Term
Loans and Incremental Revolving Credit Commitment shall become Commitments (or
in the case of an Incremental Revolving Credit Commitment to be provided by an
existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14. The Borrower will use the proceeds
of the Incremental Term Loans and Incremental Revolving Credit Commitments for
any purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it so agrees.

 

(g)       Reallocation of Revolving Credit Exposure. Upon any Incremental
Facility Closing Date on which Incremental Revolving Credit Commitments are
effected through an increase in the Revolving Credit Commitments pursuant to
this Section 2.14, (a) if the increase relates to the Revolving Credit Facility,
each of the Revolving Credit Lenders immediately prior to such increase will
automatically and without further act be deemed to have assigned to each of the
Incremental Revolving Credit Lenders, and each of the Incremental Revolving
Credit Lenders shall automatically and without further act be deemed to have
purchased from each such existing Revolving Credit Lender, a portion of such
Revolving Credit Lender’s participations hereunder in outstanding Letters of
Credit, at the principal amount thereof, such interests in the Revolving Credit
Loans outstanding on such Incremental Facility Closing Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such participations and Revolving Credit Loans will be held by
existing Revolving Credit Lenders and Incremental Revolving Credit Lenders
ratably in accordance with their Revolving Credit Commitments after giving
effect to the addition of such Incremental Revolving Credit Commitments to the
Revolving Credit Commitments, (b) each Incremental Revolving Credit Commitment
shall be deemed for all purposes a Revolving Credit Commitment and each Loan
made thereunder shall be deemed, for all purposes, a Revolving Credit Loan and
(c) each Incremental Revolving Credit Lender shall become a Lender with respect
to the Incremental Revolving Credit Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Sections 2.02 and 2.05(a) of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 



 112 

 

 

(h)       Notwithstanding the foregoing, Incremental Term Facilities and
Incremental Revolving Facilities may be established and incurred as a means of
effectively extending the maturity or effecting a repricing or a refinancing, in
whole or in part, without regard to whether an Event of Default has occurred and
is continuing and, without regard to the minimums set forth in Section
2.14(d)(iv), to the extent that the net cash proceeds from the Incremental Term
Loans and Incremental Revolving Credit Loans, as applicable, are used to either
(x) prepay Term Loans or (y) permanently reduce the Revolving Credit
Commitments, Extended Revolving Credit Commitments or Incremental Revolving
Credit Commitments; provided that (i) the Lenders with respect to any Class of
Loans or Commitments being prepaid are offered the opportunity to participate in
such transaction on a pro rata basis (and on the same terms) and (ii) the
aggregate principal amount of such Class of Loans or Commitments, as the case
may be, does not exceed the sum of (A) the aggregate principal amount of the
applicable Class of Loans or Commitments being prepaid, (B) fees and expenses
associated with the such prepayment (including any prepayment premium, penalties
or other call protection) and (C) fees and expenses (including any OID, upfront
fees, commitment fees, amendment fees, arrangement fees, underwriting fees or
other fees) related to the establishment of such Incremental Term Facilities and
Incremental Revolving Facilities, as applicable.

 

SECTION 2.15 Refinancing Amendments.

 

(a)       On one or more occasions after the Closing Date, the Borrower may
obtain, from any Lender or any other bank, financial institution or other
institutional lender or investor that agrees to provide any portion of
Refinancing Term Loans or Other Revolving Credit Commitments pursuant to a
Refinancing Amendment in accordance with this Section 2.15 (each, an “Additional
Refinancing Lender”) (provided that the Administrative Agent, and each L/C
Issuer shall have consented (not to be unreasonably withheld or delayed) to such
Lender’s or Additional Refinancing Lender’s making such Refinancing Term Loans
or providing such Other Revolving Credit Commitments to the extent such consent,
if any, would be required under Section 10.07(b) for an assignment of Loans or
Revolving Credit Commitments, as applicable, to such Lender or Additional
Refinancing Lender; provided that notwithstanding anything to the contrary in
this Section 2.15 or otherwise, (1) the borrowing and repayment (except for (A)
payments of interest and fees at different rates on Other Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Credit Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments (subject
to clause (3) below)) of Loans with respect to Other Revolving Credit
Commitments after the date of obtaining any Other Revolving Credit Commitments
shall be made on a pro rata basis with all other Revolving Credit Commitments,
(2) subject to the provisions of Section 2.03(n) to the extent dealing with
Letters of Credit which mature or expire after a maturity date when there exist
Other Revolving Credit Commitments with a longer maturity date, all Letters of
Credit shall be participated on a pro rata basis by all Lenders with Commitments
in accordance with their percentage of the Revolving Credit Commitments (and
except as provided in Section 2.03(n), without giving effect to changes thereto
on an earlier maturity date with respect to Letters of Credit theretofore
incurred or issued), (3) the permanent repayment of Revolving Credit Loans with
respect to, and termination of, Other Revolving Credit Commitments after the
date of obtaining any Other Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Other Revolving Credit Commitments and Other Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans.

 



 113 

 

 

(b)       The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

 

(c)       Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $20,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

 

(d)       Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the third paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.

 

SECTION 2.16 Extension of Term Loans; Extension of Revolving Credit Loans.

 

(a)       Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that: (i)
all or any of the scheduled amortization payments of principal of the Extended
Term Loans may be delayed to later dates than the scheduled amortization
payments of principal of the Term Loans of such Existing Term Loan Tranche, to
the extent provided in the applicable Extension Amendment; (ii) the All-In Yield
with respect to the Extended Term Loans (whether in the form of interest rate
margin, upfront fees, OID or otherwise) may be different than the All-In Yield
for the Term Loans of such Existing Term Loan Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Borrower and the Lenders thereof; provided that no Extended Term
Loans may be optionally prepaid prior to the date on which the Term Loans under
the Existing Term Loan Tranche from which such Extended Term Loans were amended
are repaid in full, unless such optional prepayment is accompanied by at least a
pro rata optional prepayment of such Existing Term Loan Tranche; provided,
however, that (A) in no event shall the final maturity date of any Extended Term
Loans of a given Term Loan Extension Series at the time of establishment thereof
be earlier than the then Latest Maturity Date of any then existing Term Loans
hereunder, (B) the Weighted Average Life to Maturity of any Extended Term Loans
of a given Term Loan Extension Series at the time of establishment thereof shall
be no shorter (other than by virtue of amortization or prepayment of such
Indebtedness prior to the time of incurrence of such Extended Term Loans) than
the remaining Weighted Average Life to Maturity of any Existing Term Loan
Tranche, (C) any such Extended Term Loans (and the Liens securing the same)
shall be permitted by the terms of the Intercreditor Agreements (to the extent
any Intercreditor Agreement is then in effect), (D) all documentation in respect
of such Extension Amendment shall be consistent with the foregoing and (E) any
Extended Term Loans may participate on a pro rata basis or less than a pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Term Loan Extension Request. Any Extended Term Loans amended pursuant to any
Term Loan Extension Request shall be designated a series (each, a “Term Loan
Extension Series”) of Extended Term Loans for all purposes of this Agreement;
provided that any Extended Term Loans amended from an Existing Term Loan Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Term Loan Extension Series with
respect to such Existing Term Loan Tranche. Each Term Loan Extension Series of
Extended Term Loans incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $20,000,000 (or such greater amount that
the Borrower, at its election, specifies as a condition to consummating any
Extension Amendment (to be determined and specified in the relevant Extension
Request in the Borrower’s sole discretion and as may be waived by the
Borrower)).

 



 114 

 

 

(b)       Extension of Revolving Credit Commitments. The Borrower may at any
time and from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
(ii) the All-In Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, commitment fees, OID or otherwise) may be different than the
All-In Yield for extensions of credit under the Revolving Credit Commitments of
such Existing Revolver Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings under the applicable Revolving Credit
Commitments (i.e., the Existing Revolver Tranche and the Extended Revolving
Credit Commitments of the applicable Revolver Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required upon the Maturity Date
of the non-extending Revolving Credit Commitments); provided, further, that (A)
in no event shall the final maturity date of any Extended Revolving Credit
Commitments of a given Revolver Extension Series at the time of establishment
thereof be earlier than the then Latest Maturity Date of any other Revolving
Credit Commitments hereunder, (B) any such Extended Revolving Credit Commitments
(and the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreements (to the extent any Intercreditor Agreement is then in
effect) and (C) all documentation in respect of such Extension Amendment shall
be consistent with the foregoing. Any Extended Revolving Credit Commitments
amended pursuant to any Revolver Extension Request shall be designated a series
(each, a “Revolver Extension Series”) of Extended Revolving Credit Commitments
for all purposes of this Agreement; provided that any Extended Revolving Credit
Commitments amended from an Existing Revolver Tranche may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Revolver Extension Series with respect to such
Existing Revolver Tranche. Each Revolver Extension Series of Extended Revolving
Credit Commitments incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $5,000,000 (or such greater amount that
the Borrower, at its election, specifies as a condition to consummating any
Extension Amendment (to be determined and specified in the relevant Extension
Request in the Borrower’s sole discretion and as may be waived by the
Borrower)).

 



 115 

 

 

(c)       Extension Request. The Borrower shall provide the applicable Extension
Request at least three (3) Business Days prior to the date on which Lenders
under the Existing Term Loan Tranche or Existing Revolver Tranche, as
applicable, are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.16. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Credit Commitments amended into Extended Revolving Credit Commitments,
as applicable, pursuant to any Extension Request. Any Lender holding a Loan
under an Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing
to have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request amended into Extended Term Loans and any
Revolving Credit Lender (each, an “Extending Revolving Credit Lender”) wishing
to have all or a portion of its Revolving Credit Commitments under the Existing
Revolver Tranche subject to such Extension Request amended into Extended
Revolving Credit Commitments, as applicable, shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche or Revolving Credit Commitments under the Existing Revolver Tranche, as
applicable, which it has elected to request be amended into Extended Term Loans
or Extended Revolving Credit Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Administrative Agent). In the event
that the aggregate principal amount of Term Loans under the Existing Term Loan
Tranche or Revolving Credit Commitments under the Existing Revolver Tranche, as
applicable, in respect of which applicable Term Lenders or Revolving Credit
Lenders, as the case may be, shall have accepted the relevant Extension Request
exceeds the amount of Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, requested to be extended pursuant to the Extension
Request, Term Loans or Revolving Credit Commitments, as applicable, subject to
Extension Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.

 



 116 

 

 

(d)       Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.16(a) or (b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent (but only to the extent) necessary to (i)
reflect the existence and terms of the Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, incurred pursuant thereto, (ii) modify the
scheduled repayments set forth in Section 2.07 with respect to any Existing Term
Loan Tranche subject to an Extension Election to reflect a reduction in the
principal amount of the Term Loans thereunder in an amount equal to the
aggregate principal amount of the Extended Term Loans amended pursuant to the
applicable Extension (with such amount to be applied ratably to reduce scheduled
repayments of such Term Loans required pursuant to Section 2.07), (iii) modify
the prepayments set forth in Section 2.05 to reflect the existence of the
Extended Term Loans and the application of prepayments with respect thereto,
(iv) make such other changes to this Agreement and the other Loan Documents
consistent with the provisions and intent of the second paragraph of
Section 10.01 (without the consent of the Required Lenders called for therein)
and (v) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.16, and the Required Lenders hereby expressly authorize the Administrative
Agent to enter into any such Extension Amendment.

 

(e)       No conversion of Loans pursuant to any Extension in accordance with
this Section 2.16 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

 

SECTION 2.17 Defaulting Lenders.

 

(a)       Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 



 117 

 

 

(i)       Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

(ii)       Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent or the
Collateral Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by that Defaulting Lender to L/C Issuers hereunder; third, if so
determined by the Administrative Agent or requested by any L/C Issuer, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Letter of Credit; fourth, as the Borrower may
request (so long as no Default or Event of Default has occurred and is
continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Issuer or against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)       Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.03(h).

 



 118 

 

 

(iv)       Reallocation of Pro Rata Share to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or pursuant to Sections 2.03, the Pro
Rata Share of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default has occurred and is continuing; and (ii) the
aggregate obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and shall not exceed the positive
difference, if any, of (1) the Revolving Credit Commitment of that
Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the Loans of
that Lender. Subject to Section 10.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation. If the
allocation described in this clause (iv) cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures satisfactory to such L/C Issuer (in
its sole discretion).

 

(b)       Defaulting Lender Cure. If the Borrower, the Administrative Agent, and
the L/C Issuers agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in accordance with their Pro Rata Share (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Article III

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01 Taxes.

 

(a)       Except as provided in this Section 3.01, any and all payments made by
or on account of the Borrower (the term Borrower under Article III being deemed
to include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
assessments or withholdings (including backup withholding) or similar charges
imposed by any Governmental Authority including interest, penalties and
additions to tax (collectively “Taxes”), except as required by applicable Law.
If the Borrower, any Guarantor or other applicable withholding agent shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Agent or any Lender, (A) to the extent the Tax in
question is an Indemnified Tax, the sum payable by the Borrower or such
Guarantor shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (B) the
applicable withholding agent shall make such deductions, (C) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (D) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if the
Borrower or any Guarantor is the applicable withholding agent, shall furnish to
such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence reasonably acceptable to such Agent
or Lender.

 



 119 

 

 

(b)       In addition, each Loan Party agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes, or charges or levies of the same
character, imposed by any Governmental Authority, which arise from any payment
made under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(including additions to tax, penalties and interest related thereto) excluding,
in each case, such amounts that result from (A) an Agent or Lender’s Assignment
and Assumption, grant of a participation, transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document (collectively, “Assignment Taxes”) to the
extent such Assignment Taxes result from a present or former connection that the
Agent or Lender has with the taxing jurisdiction other than the connection
arising out of the Loan Documents or the transactions therein, except for such
Assignment Taxes resulting from assignment or participation that is requested or
required in writing by the Borrower or (B) any Luxembourg registration duties
(droits d’enregistrement) and/or stamp duties (droits de timbre) due to a
registration, submission or filing by any Agent or any Lender of any Loan
Document but only to the extent that such registration, submission or filing is
made on a purely voluntary basis by such Agent or Lender which shall mean that
such registration, submission or filing is (a) not mandatory and (b) not
required to maintain, defend or preserve the rights of such Agent or Lender
under the Loan Documents (all such non-excluded Taxes described in this Section
3.01(b) being hereinafter referred to as “Other Taxes”) or (C) upon a voluntary
registration made by the Agent or any Lender if such registration is not
necessary to evidence, prove, maintain, enforce, compel or otherwise assert the
rights of the Agent or such Lender under the Loan Documents.

 

(c)       Each Loan Party agrees to indemnify each Agent and each Lender for (i)
the full amount of Indemnified Taxes and Other Taxes payable by such Agent or
such Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that if a
Loan Party reasonably believes that such Taxes were not correctly or legally
imposed or asserted, such Agent or Lender will use reasonable efforts to
cooperate with the Loan Party to obtain a refund of such Taxes (which shall be
repaid to the Loan Party in accordance with Section 3.01(f)) so long as such
efforts would not result in any additional out-of-pocket costs or expenses not
reimbursed by the Loan Party or be otherwise disadvantageous to such Agent or
Lender. A certificate as to the amount of such payment or liability prepared in
good faith by such Agent or Lender (or by an Agent on behalf of such Lender),
accompanied by a written statement thereof setting forth in reasonable detail
the basis and calculation of such amounts shall be conclusive absent manifest
error.

 



 120 

 

 

(d)       Each Lender (which shall, for purposes of this Section 3.01(d) include
any Administrative Agent to whom payment is made)shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding Tax with respect to any payments to be made to such
Lender under the Loan Documents. Each such Lender shall, whenever a lapse in
time or change in circumstances renders such documentation obsolete or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent in writing of its
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Loan
Document to or for a Lender are not subject to withholding Tax or are subject to
such Tax at a rate reduced by an applicable tax treaty, the Borrower, the
Administrative Agent or other applicable withholding agent shall withhold
amounts required to be withheld by applicable Law from such payments at the
applicable statutory rate. Notwithstanding any other provision of this clause
(d), a Lender shall not be required to deliver any form pursuant to this clause
(d) that such Lender is not legally able to deliver. Without limiting the
foregoing:

 

(i)       Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from
federal backup withholding.

 

(ii)       Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement
whichever of the following is applicable:

 

(A)       two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming
eligibility for the benefits of an income tax treaty to which the United States
is a party, and such other documentation as required under the Code,

 

(B)       two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

 

(C)       in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (a) a United States Tax
Compliance Certificate and (b) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
form), or

 

(D)       to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a Form
W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY and/or any other required information from each beneficial owner, as
applicable (provided that if the Lender is a partnership, and one or more
beneficial partners of such Lender are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Lender on behalf of such partner).

 



 121 

 

 

(iii)       If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.

 

(e)       Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested by the Borrower, use its
reasonable efforts to change the jurisdiction of its Lending Office (or take any
other measures reasonably requested by the Borrower) if such a change or other
measures would reduce any such additional amounts (including any such additional
amounts that may thereafter accrue) and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender.

 

(f)       If any Lender or Agent receives a refund in respect of any Indemnified
Taxes or Other Taxes as to which indemnification or additional amounts have been
paid to it by any Loan Party pursuant to this Section 3.01, it shall promptly
remit such refund to such Loan Party (but only to the extent of indemnification
or additional amounts paid by such Loan Party under this Section 3.01 with
respect to Indemnified Taxes or Other Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses (including any Taxes) of the Lender or
Agent, as the case may be, and without interest (other than any interest paid by
the relevant taxing authority with respect to such refund); provided that such
Loan Party, upon the request of the Lender or Agent, as the case may be, agrees
promptly to return such refund (plus any penalties, interest or other charges
imposed by the relevant taxing authority) to such party in the event such party
is required to repay such refund to the relevant taxing authority. This section
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to Taxes that it
deems confidential) to the Borrower or any other person.

 

(g)       For the avoidance of doubt, the term “Lender” for purposes of this
Section 3.01 shall include each L/C Issuer.

 

SECTION 3.02 Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies, or, in the case of Eurocurrency Rate Loans
denominated in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all applicable Eurocurrency Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or promptly, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 



 122 

 

 

SECTION 3.03 Inability to Determine Rates.

 

(a) If the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the applicable Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan in a given Approved Currency or that the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan in
such Approved Currency does not adequately and fairly reflect the cost to such
Lenders of funding such Loan or that deposits in the applicable Approved
Currency in which such proposed Eurocurrency Rate Loan is to be denominated are
not being offered to banks in the applicable offshore interbank market for the
applicable amount and the Interest Period of such Eurocurrency Rate Loan in the
applicable Approved Currency, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected Approved Currency shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in the affected Approved Currency or,
failing that, will be deemed to have converted such request, if applicable, into
a request for a Borrowing of Base Rate Loan in the amount specified therein.

 

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower, or Required Lenders, as applicable,
have determined that adequate and reasonable means do not exist for ascertaining
LIBOR for any requested Interest Period, because LIBOR is not available or
published on a current basis and such circumstances are unlikely to be
temporary, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes. Any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

 



 123 

 

 

If no LIBOR Successor Rate has been determined, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended,
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods), and
(y) the Eurocurrency Rate component shall no longer be utilized in determining
the Base Rate. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans (subject to the foregoing
clause (y)) in the amount specified therein. Notwithstanding anything else
herein, any definition of LIBOR Successor Rate shall provide that in no event
shall such LIBOR Successor Rate be less than zero for purposes of this
Agreement.

 

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

 

(a)       If any Lender or L/C Issuer reasonably determines that as a result of
the introduction of or any change in or in the interpretation of any Law, in
each case after the Closing Date, or such Lender’s or L/C Issuer’s compliance
therewith, there shall be any increase in the cost to such Lender or L/C Issuer
of agreeing to make or making, funding or maintaining any Loans or (as the case
may be) issuing or participating in, issuing or maintaining any Letters of
Credit (or of maintaining its obligation to participate in or to issue any
Letters of Credit), or a reduction in the amount received or receivable by such
Lender or L/C Issuer in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes, or any Taxes excluded from
the definition of Indemnified Taxes or (ii) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender or L/C Issuer of making or maintaining the Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within fifteen
(15) days after demand by such Lender or L/C Issuer setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender or L/C Issuer such additional amounts as will compensate such Lender or
L/C Issuer for such increased cost or reduction. Notwithstanding anything herein
to the contrary, for all purposes under this Agreement, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted or issued; provided, that to the extent
any increased costs or reductions are incurred by any Lender or L/C Issuer as a
result of any requests, rules, guidelines or directives promulgated under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or pursuant to Basel
III after the Closing Date, then such Lender or L/C Issuer shall be compensated
pursuant to this Section 3.04 only if such Lender or L/C Issuer imposes such
charges under other syndicated credit facilities involving similarly situated
borrowers that such Lender is a lender under or such or L/C Issuer is a letter
of credit issuer under.

 

(b)       If any Lender or L/C Issuer determines that the introduction of any
Law regarding capital adequacy or liquidity requirements or any change therein
or in the interpretation thereof, in each case after the Closing Date, or
compliance by such Lender (or its Lending Office) or L/C Issuer therewith, has
the effect of reducing the rate of return on the capital of such Lender or L/C
Issuer or any Person controlling such Lender or L/C Issuer as a consequence of
such Lender’s or L/C Issuer’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and liquidity requirements and
such Lender’s or L/C Issuer’s desired return on capital), then from time to time
upon demand of such Lender or L/C Issuer setting forth in reasonable detail the
charge and the calculation of such reduced rate of return (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender or L/C Issuer such additional amounts as will
compensate such Lender or L/C Issuer (or the Person controlling such Lender or
L/C Issuer, as applicable) for such reduction within fifteen (15) days after
receipt of such demand.

 



 124 

 

 

(c)       The Borrower shall pay to each Lender and L/C Issuer, (i) as long as
such Lender or L/C Issuer shall be required to maintain reserves, capital or
liquidity with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits, additional interest on the unpaid principal
amount of each applicable Eurocurrency Rate Loan of the Borrower equal to the
actual costs of such reserves, capital or liquidity allocated to such Loan by
such Lender or L/C Issuer (as determined by such Lender or L/C Issuer in good
faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender or L/C Issuer shall be required to
comply with any reserve ratio, capital or liquidity requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of any
Eurocurrency Rate Loans of the Borrower, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender or L/C Issuer (as determined by such Lender or L/C Issuer in good
faith, which determination shall be conclusive absent manifest error) which in
each case shall be due and payable on each date on which interest is payable on
such Loan; provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender or L/C Issuer. If a Lender or L/C Issuer fails
to give notice fifteen (15) days prior to the relevant Interest Payment Date,
such additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

 

(d)       Failure or delay on the part of any Lender or L/C Issuer to demand
compensation pursuant to this Section 3.04 shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation.

 

(e)       If any Lender or L/C Issuer requests compensation under this Section
3.04, then such Lender or L/C Issuer will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender or L/C Issuer, cause
such Lender or L/C Issuer and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender or L/C Issuer pursuant to Sections
3.04(a), (b), (c) or (d).

 

SECTION 3.05 Funding Losses.

 

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

 

(a)       any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan of the Borrower on a day other than the last day of the
Interest Period for such Loan;

 



 125 

 

 

(b)       any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan of the Borrower on the date or in the amount notified by
the Borrower, including any loss or expense (excluding loss of anticipated
profits) arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank Eurocurrency market for the
applicable currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

 

SECTION 3.06 Matters Applicable to All Requests for Compensation.

 

(a)       Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

 

(b)       With respect to any Lender’s claim for compensation under Sections
3.01, 3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Borrower of the event that gives rise
to such claim; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

 

(c)       If the obligation of any Lender to make or continue any Eurocurrency
Rate Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Sections 3.02, 3.03 or 3.04 hereof
that gave rise to such conversion no longer exist:

 

(i)       to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

 

(ii)       all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

 



 126 

 

 

(d)       If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

 

SECTION 3.07 Replacement of Lenders under Certain Circumstances.

 

(a)       If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 (with respect to
Indemnified Taxes) or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make any Eurocurrency Rate Loans as a result of
any condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes
a Defaulting Lender, (iii) any Lender elects not to be an Extending Term Lender
or an Extending Revolving Credit Lender or (iv) any Lender becomes a
Non-Consenting Lender, then the Borrower may so long as no Event of Default has
occurred and is continuing, at its sole cost and expense, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender, (x)
replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of clause
(i) or, with respect to a Class vote, clause (iii)) to one or more Eligible
Assignees (or with respect to any assignment to any Affiliated Lender, pursuant
to Section 10.07(l)); provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person; and provided, further, that (A) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01 (with respect to
Indemnified Taxes), such assignment will result in a reduction in such
compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to, and shall be sufficient (together with all other
consenting Lenders) to cause the adoption of, the applicable departure, waiver
or amendment of the Loan Documents; or (y) terminate the Commitment of such
Lender or L/C Issuer (in respect of any applicable Facility only in the case of
clause (i) or clause (iv)), as the case may be, and (1) in the case of a Lender
(other than an L/C Issuer), repay all Obligations of the Borrower owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of an L/C Issuer, repay all Obligations of
the Borrower owing to such L/C Issuer relating to the Loans and participations
held by the L/C Issuer as of such termination date and cancel or backstop on
terms satisfactory to such L/C Issuer any Letters of Credit issued by it;
provided that in the case of any such termination of a Non-Consenting Lender
such termination shall be sufficient (together with all other consenting
Lenders) to cause the adoption of the applicable departure, waiver or amendment
of the Loan Documents and such termination shall be in respect of any applicable
Facility only in the case of clause (i) or, with respect to a Class vote, clause
(iv).

 



 127 

 

 

(b)       Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations in respect thereof, and (ii) deliver any Notes evidencing such Loans
to the Borrower or Administrative Agent. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption (provided that Obligations
other than with respect to the principal of the Loans may be paid by the
Borrower) and (C) upon such payment and, if so requested by the assignee Lender,
delivery to the assignee Lender of the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender. In connection with any such replacement, if any such
Non-Consenting Lender or Defaulting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

 

(c)       Notwithstanding anything to the contrary contained above, any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

 

(d)       In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required Class
Lenders as applicable) have agreed to such consent, waiver or amendment, then
any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

 

(e)       For the avoidance of doubt, any amounts owning to a Non-Consenting
Lender or a Lender electing not to be an Extending Term Lender or an Extending
Revolving Lender under Section 2.5(a) shall be required to be paid as a
condition to replacing or terminating such Lender under this Section 3.07.

 



 128 

 

 

SECTION 3.08 Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

Article IV

Conditions Precedent to Credit Extensions

 

SECTION 4.01 Conditions to Initial Credit Extension.

 

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Borrower and the Administrative Agent:

 

(a)       The Administrative Agent’s receipt of the following, each of which
shall be originals or pdf copies or other facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party each in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)       a Committed Loan Notice in accordance with the requirements hereof;

 

(ii)      executed counterparts of this Agreement;

 

(iii)     each Collateral Document set forth on Schedule 1.01B required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

 

(A)     certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock or membership interest powers executed in
blank and instruments evidencing the Pledged Debt indorsed in blank (or
confirmation in lieu thereof that such certificates, powers and instruments have
been sent for overnight delivery to the Collateral Agent or its counsel);

 

(B)     copies of Uniform Commercial Code financing statements in appropriate
form for filing under the Uniform Commercial Code in the jurisdiction of
incorporation or organization of each Loan Party (or, in the case of any Foreign
Subsidiary that is a Loan Party, the District of Columbia); and

 

(C)     evidence that all other actions, recordings and filings required by the
Collateral Documents as of the Closing Date or that the Administrative Agent may
deem reasonably necessary to satisfy the Collateral and Guarantee Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

 

(D)     subject to Section 6.16, evidence that insurance (other than title
insurance) complying with the requirements of Section 6.07 has been obtained and
is in effect;

 

(E)       to the extent required by the Security Agreement, Intellectual
Property Security Agreements, duly executed by the appropriate Loan Party,
together with evidence that all actions that the Administrative Agent may deem
reasonably necessary in order to perfect the Lines created under such
Intellectual Property Security Agreements have been taken; and

 



 129 

 

 

(iv)       the First Lien Intercreditor Agreement substantially in the form
attached hereto as Exhibit J-1 among the Borrower and the Guarantors from time
to time party thereto, the Administrative Agent, the Collateral Agent, U.S.
Bank, National Association, as trustee under the Senior Notes and the other
parties thereto;

 

(v)       such certificates of good standing (to the extent such concept exists)
from the applicable secretary of state (or equivalent public official) of the
state of organization of each Loan Party (or, with respect to any Loan Party
that is a Foreign Subsidiary, an equivalent officer of appropriate jurisdiction,
to the extent available), certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party (A) evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date, (B) certifying copies
of resolutions or other actions of the board of directors, board of managers or
other applicable governing body of such Loan Party (including shareholder
resolutions to the extent necessary under applicable law or any Organization
Document) approving the entry into this Agreement and all other agreements in
connection with the Transactions or this Agreement, to which such Loan Party is
a party, (C) certifying copies of the Organization Documents of such Loan Party,
(D) in the case of any Loan Party organized under the laws of Luxembourg,
certifying an excerpt of the Luxembourg Companies Register dated no more than
one Business Day prior to the Closing Date and (E) certifying such other matters
as the Administrative Agent may reasonably require;

 

(vi)      customary legal opinions from each of (A) Kirkland & Ellis LLP,
counsel to the Loan Parties, (B) Arendt & Medernach, Luxembourg counsel to the
Loan Parties and (C) Conyers Dill & Pearman Limited, Bermuda counsel to the Loan
Parties;

 

(vii)      a solvency certificate from the chief financial officer, chief
accounting officer or other officer with equivalent duties or manager of
Holdings (after giving effect to the Transactions) substantially in the form
attached hereto as Exhibit E-2;

 

(viii)    a certificate, dated the Closing Date and signed by a Responsible
Officer of Holdings and the Borrower, confirming satisfaction of the conditions
set forth in Sections 4.01(g) and 4.02; and

 

(ix)       copies of a recent Lien and judgment search (to the extent such
search is available in the applicable Loan Party’s jurisdiction in which it is
organized and/or its chief executive office is located) in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties.

 

(b)       The Closing Fees and all fees and expenses due to the Lead Arrangers
and their Affiliates required to be paid on the Closing Date and (in the case of
expenses) invoiced at least three Business Days before the Closing Date (except
as otherwise reasonably agreed by the Borrower) shall have been paid from the
proceeds of the initial funding under the Facilities.

 



 130 

 

 

(c)       Substantially concurrently with the satisfaction of the other
conditions precedent set forth in this Section 4.01, Travelport Corporate
Funding PLC shall have entered into the Senior Notes Indenture and issued
$745,000,000 aggregate principal amount of Senior Notes thereunder.

 

(d)       The Administrative Agent shall have received reasonably satisfactory
evidence that prior to or substantially simultaneously with the initial Credit
Extensions the Refinancing has been or shall be consummated.

 

(e)       The Lead Arrangers shall have received the Audited Financial
Statements and the Unaudited Financial Statements. It being understood that the
foregoing shall be satisfied with any Audited Financial Statements or Unaudited
Financial Statements filed on Parent’s Form 10-K or Form 10-Q.

 

(f)       The Administrative Agent shall have received at least three (3)
Business Days prior to the Closing Date all documentation and other information
about the Borrower and the Guarantors required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act that has been requested by the Administrative Agent in writing at
least ten (10) Business Days prior to the Closing Date.

 

(g)       Since the most recently publicly filed Audited Financial Statements or
Unaudited Financial Statements filed on Parent’s Form 10-K or Form 10-Q, there
has been no event or circumstance, either individually or in the aggregate, that
has resulted in, or would reasonably be expected to result in, a Material
Adverse Effect.

 

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

SECTION 4.02 Conditions to All Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a (x) Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans and or (y) a Request
for Credit Extension for an Incremental Facility which shall be governed by
Section 2.14(d)) is subject to the following conditions precedent:

 

(i)       The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects as so qualified) on and as of the date of such Credit Extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date (except that any representation and warranty that is qualified as
to “materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified).

 



 131 

 

 

(ii)       No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

 

(iii)       The Administrative Agent and, if applicable, the relevant L/C
Issuer, shall have received a Request for Credit Extension in accordance with
the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(i) and (ii) (or, in the
case of a Request for Credit Extension for an Incremental Facility, the
conditions specified in Section 2.14(d)) have been satisfied on and as of the
date of the applicable Credit Extension.

 

Article V

Representations and Warranties

 

The Borrower and each Guarantor party hereto (solely to the extent applicable to
it) represent and warrant to the Agents and the Lenders at the time of each
Credit Extension (to the extent required by Section 4.01 or Section 4.02, as
applicable) that:

 

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws.

 

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party, (c)
is duly qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) and (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.02 Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions, are
within such Loan Party’s corporate or other powers, (a) have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(ii)(x), to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

 



 132 

 

 

SECTION 5.03 Governmental Authorization; Other Consents.

 

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings,
recordings and registrations with Governmental Authorities necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given or made or be in full force and effect pursuant to the Collateral
and Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.04 Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity, (ii) the need for filings,
recordations and registrations necessary to create or perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and (iii)
the effect of foreign Laws, rules and regulations as they relate to pledges
and/or Liens granted by the Loan Parties, if any, of or in Equity Interests in
Foreign Subsidiaries.

 

SECTION 5.05 Financial Statements; No Material Adverse Effect.

 

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of Holdings and its Subsidiaries as of the dates thereof
and their results of operations for the periods covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

 

(ii) The Unaudited Financial Statements fairly present in all material respects
the financial condition of Holdings and its Subsidiaries as of the dates thereof
and their results of operations for the periods covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

 

(b)       The forecasts of consolidated balance sheets and consolidated
statements of income and cash flow of Holdings and its Subsidiaries which have
been furnished to the Administrative Agent prior to the Closing Date have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
forecasts, it being understood that actual results may vary from such forecasts
and that such variations may be material.

 

(c)       Since the Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(d)       As of the Closing Date, none of Holdings and its Subsidiaries has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05 or otherwise set forth on
the Unaudited Financial Statements, (ii) obligations arising under the Loan
Documents or under the Senior Notes Documents and (iii) liabilities incurred in
the ordinary course of business that, either individually or in the aggregate,
have not had nor could reasonably be expected to have a Material Adverse
Effect).

 



 133 

 

 

SECTION 5.06 Litigation.

 

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of Holdings or the Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any of its Restricted
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.07 [Reserved].

 

SECTION 5.08 Ownership of Property; Liens and Real Property. 

 

Holdings and each of its Restricted Subsidiaries has good record title to, or
valid leasehold interests in, or easements or other limited property interests
in, all Real Property necessary in the ordinary conduct of its business, free
and clear of all Liens except as set forth on Schedule 5.08 hereto and except
for minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title
or other interest could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. As of the Closing Date, neither
Holdings nor any of its Restricted Subsidiaries owns any Material Real Property.

 

SECTION 5.09 Environmental Matters.

 

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

 

(a)       Each Loan Party and its respective properties and operations are and,
other than any matters which have been finally resolved, have been in compliance
with all Environmental Laws, which includes obtaining, maintaining and complying
with all applicable Environmental Permits required under such Environmental Laws
to carry on the business of the Loan Parties;

 

(b)       the Loan Parties have not received any written notice that alleges any
of them is in violation of or potentially liable under any Environmental Laws
and none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of Holdings or the Borrower,
threatened, under or relating to any Environmental Law;

 



 134 

 

 

(c)       there has been no Release of Hazardous Materials on, at, under or from
any Real Property or facilities currently or formerly owned, leased or operated
by any Loan Party or Subsidiary, or arising out of the conduct of the Loan
Parties that could reasonably be expected to require investigation, remedial
activity or corrective action or cleanup by, or on behalf of, any Loan Party or
Subsidiary or could reasonably be expected to result in any Environmental
Liability;

 

(d)       there are no facts, circumstances or conditions arising out of or
relating to the Loan Parties or any of their respective operations or any
facilities currently or, to the knowledge of Holdings or the Borrower, formerly
owned, leased or operated by any of the Loan Parties or Subsidiaries, that could
reasonably be expected to require investigation, remedial activity or corrective
action or cleanup by, or on behalf of, any Loan Party or Subsidiary or could
reasonably be expected to result in any Environmental Liability; and

 

(e)       the Borrower has made available to the Administrative Agent all
environmental reports, studies, assessments, audits, or other similar documents
containing information regarding any Environmental Liability that are in the
possession or control of a Loan Party or any Subsidiary of a Loan Party.

 

SECTION 5.10 Taxes.

 

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those that
are being contested in good faith by appropriate proceedings diligently
conducted. Except as described on Schedule 5.10, there is no proposed Tax
deficiency or assessment known to any Loan Parties against the Loan Parties that
would, if made, individually or in the aggregate, have a Material Adverse
Effect.

 

SECTION 5.11 ERISA Compliance.

 

(a)       Except as set forth on Schedule 5.11(a) or as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan maintained by a Loan Party or ERISA Affiliate is in
compliance with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder and other federal or state
Laws.

 

(b)       (i) No ERISA Event has occurred during the five year period prior to
the date on which this representation is made or deemed made or is reasonably
expected to occur; (ii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could reasonably be expected to be
subject to Sections 4069 or 4212(c) of ERISA, except, with respect to each of
the foregoing clauses of this Section 5.11(b), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 



 135 

 

 

(c)       Neither any Loan Party nor any ERISA Affiliate maintains or
contributes to a Plan that is, or is expected to be, in at-risk status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code) in each
case, except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

(d)       With respect to each Foreign Pension Plan and except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (i) such Foreign Pension Plan has been maintained and
administered in compliance with its terms and with the requirements of all
applicable Law, (ii) all required contributions with respect to such Foreign
Pension Plan have been made when due and (iii) the present value of the accrued
benefit liabilities (whether or not vested) under each such Foreign Pension
Plan, determined as of the most recent valuation date of such Foreign Pension
plan, on the basis of actuarial assumptions each of which are reasonable, did
not exceed the current value of the assets of such Foreign Pension plan
allocable to such liabilities.

 

SECTION 5.12 Subsidiaries; Equity Interests.

 

As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any material Restricted Subsidiaries other than those specifically disclosed
in Schedule 5.12, and all of the outstanding Equity Interests owned by the Loan
Parties in such material Restricted Subsidiaries have been validly issued and
are fully paid and all Equity Interests owned by a Loan Party in such material
Restricted Subsidiaries are owned free and clear of all Liens except (i) those
created under the Collateral Documents and the Senior Notes Documents and (ii)
any other Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.12 sets forth the name and jurisdiction of each Loan Party and sets
forth the ownership interest of the Borrower and any other Guarantor in each
material Subsidiary, including the percentage of such ownership.

 

SECTION 5.13 Margin Regulations; Investment Company Act.

 

(a)       None of the Loan Parties is engaged nor will it engage, principally or
as one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock, and no proceeds of any Borrowings or drawings under any Letter of
Credit will be used for any purpose that violates Regulation U of the Board of
Governors of the United States Federal Reserve System.

 

(b)       None of the Borrower, any Person Controlling the Borrower, or any of
its Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

SECTION 5.14 Disclosure.

 

To the best of Holdings’ and the Borrower’s knowledge, no written report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party (other than projected financial information, pro forma
financial information and information of a general economic or industry nature)
to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished), when taken as a whole, contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein (when taken as a whole), in the light of the circumstances under which
they were made, not materially misleading. With respect to projected financial
information and pro forma financial information, each of Holdings and the
Borrower represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may include certain items beyond the control of
Holdings and its Restricted Subsidiaries, may vary from actual results and that
such variances may be material.

 



 136 

 

 

SECTION 5.15 Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, as of the Closing Date (a) there are no strikes or other labor
disputes against Holdings or any of its Restricted Subsidiaries pending or, to
the knowledge of Holdings or the Borrower, threatened, (b) hours worked by and
payment made to employees of Holdings or any of its Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Laws, (c) the Borrower and the other Loan Parties have complied with all
applicable labor laws including work authorization and immigration and (d) all
payments due from the Borrower or any of its Restricted Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.

 

SECTION 5.16 [Reserved].

 

SECTION 5.17 Intellectual Property; Licenses, Etc.

 

Holdings and its Restricted Subsidiaries own, license or possess the right to
use all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, licenses, technology, software, know-how database
rights, design rights and other intellectual property rights, whether owned or
licensed (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses as currently conducted, and, to the
knowledge of Holdings or the Borrower, such IP Rights do not conflict with the
rights of any Person, except to the extent such failure to own, license or
possess or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The business of any
Loan Party or any of their Subsidiaries as currently conducted does not infringe
upon, misappropriate or otherwise violate any IP Rights held by any Person
except for such infringements, misappropriations and violations, individually or
in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the IP Rights, is filed
and presently pending or, to the knowledge of Holdings or the Borrower,
presently threatened in writing against any Loan Party or any of its
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the Closing Date, all
registrations listed on schedules to the applicable Intellectual Property
Security Agreements entered into on the Closing Date are valid and subsisting
except, in each case, to the extent failure of such registrations to be valid
and subsisting could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 



 137 

 

 

SECTION 5.18 Solvency.

 

On the Closing Date, after giving effect to the Transactions, Holdings and its
Restricted Subsidiaries, on a consolidated basis, are Solvent.

 

SECTION 5.19 OFAC; USA PATRIOT Act; FCPA.

 

(a)       To the extent applicable; each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, the International Emergency Economic Powers Act, as amended, and the
sanctions regulations administered by OFAC (31 CFR Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
the United States Foreign Corrupt Practices Act of 1977, as amended and other
anti-corruption laws, and (ii) the USA PATRIOT Act.

 

(b)       Neither Holdings nor any of its Subsidiaries nor, to the knowledge of
the Borrower and the other Loan Parties, any director, officer, employee, agent
or controlled affiliate of Holdings or any Subsidiary of Holdings is currently
the subject of any Sanctions, nor is Holdings or any of its Restricted
Subsidiaries located, organized or resident in any country or territory that is
the subject of comprehensive Sanctions.

 

(c)       No part of the proceeds of the Loans will be used, lent, contributed
or otherwise made available, directly or, to the knowledge of the Borrower or
Holdings, indirectly, by the Borrower or Holdings (i) in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended or other applicable
anti-corruption law or (ii) for the purpose of financing or facilitating any
activities or business of or with, involving or for the benefit of any Person
that, at the time of such financing or facilitation, is the subject of any
Sanctions.

 

SECTION 5.20 [Reserved].

 

SECTION 5.21 Security Documents.

 

(a)       Valid Liens. Each Collateral Document delivered pursuant to Section
4.01 and Sections 6.11 and 6.13 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby and (i) when financing statements and other filings in appropriate form
are filed in the appropriate offices for filing and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the applicable
Collateral Document), the Liens created by the Collateral Documents (other than
the Mortgages) shall constitute fully perfected Liens on, and security interests
in (to the extent intended to be created thereby), all right, title and interest
of the grantors in such Collateral to the extent perfection can be obtained by
filing financing statements or the taking of possession or control, in each case
subject to no Liens other than Liens permitted hereunder.

 

(b)       PTO Filing; Copyright Office Filing. When the Intellectual Property
Security Agreements are properly filed in the United States Patent and Trademark
Office and the United States Copyright Office, to the extent such filings may
perfect such interests, the Liens created by the Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents and Trademarks (each as
defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office and Copyrights (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case subject to no Liens other than Liens permitted
hereunder (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to establish a Lien on registered Patents, Trademarks and Copyrights
acquired by the grantors thereof after the Closing Date).

 



 138 

 

 

(c)       Mortgages. Upon recording thereof in the appropriate recording office,
each Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected Liens on, and security interest in, all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Liens permitted hereunder, and when any
Mortgage executed and delivered after the date hereof in accordance with the
provisions of Sections 6.11 and 6.13, is filed in the offices specified in the
local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 6.11 and 6.13, the Mortgages shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, in each
case prior and superior in right to any other Person, other than Liens permitted
by hereunder.

 

Notwithstanding anything herein (including this Section 5.21) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) other than in the case of the
Non-US Collateral Documents, the effects of perfection or non-perfection, the
priority or the enforceability of any pledge of or security interest in any
Equity Interests of any Foreign Subsidiary, or as to the rights and remedies of
the Agents or any Lender with respect thereto, under foreign Law or (B) the
pledge or creation of any security interest, or the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest to the extent such pledge, security interest, perfection or priority is
not required pursuant to the Collateral and Guarantee Requirement.

 

Article VI

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements or other contingent indemnification
obligations not yet due and payable) hereunder which is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, Holdings shall, and shall cause, to the extent applicable, each of
its Restricted Subsidiaries to:

 

SECTION 6.01 Financial Statements.

 

(a)       Deliver to the Administrative Agent for prompt further distribution to
each Lender, within ninety (90) days after the end of each fiscal year (which
may be extended to the extent such extension is permitted and such extension is
granted by the SEC but, in any event, no later than 105 days after the end of
such fiscal year), a consolidated balance sheet of Holdings and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Deloitte LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit other than a going concern qualification or “emphasis of matter”
resulting from (I) an upcoming maturity date under the Facilities (including any
Refinancing Loans, Incremental Loans or any Extended Loans) or Indebtedness
permitted under Section 7.03 occurring within one year from the time such
opinion is delivered, (II) any prospective financial covenant default under
Section 7.11 or any other financial covenant under the Facilities or (III) any
actual Default under Section 7.11 hereunder;

 



 139 

 

 

(b)       Deliver to the Administrative Agent for prompt further distribution to
each Lender, within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of Holdings (which may be extended to
the extent such extension is permitted and such extension is granted by the SEC
but, in any event, no later than 60 days after the end of such fiscal quarter),
a consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter and the related consolidated statements of income or
operations for such fiscal quarter and the portion of the fiscal year then
ended, setting forth in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, and statements of stockholders’ equity for the current
fiscal quarter and consolidated statement of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of Holdings as fairly
presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of Holdings and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;

 

(c)       [Reserved]; and

 

(d)       Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above,
supplemental financial information necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and the Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings, including Parent) or (B)
Holdings’ (or any direct or indirect parent thereof, including Parent), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that
with respect to clauses (A) and (B), (i) to the extent such information relates
to a parent of Holdings, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Holdings (or such parent), on the one hand, and the
information relating to Holdings and the Subsidiaries on a stand-alone basis, on
the other hand and (ii) to the extent such information is in lieu of information
required to be provided under Section 6.01(a), such materials are accompanied by
a report and opinion of Deloitte LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and,
except as permitted in Section 6.01(a), shall not be subject to any “going
concern” or “emphasis of matter” or like qualification or exception or any
qualification or exception as to the scope of such audit.

 



 140 

 

 

Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which Holdings (or any direct or indirect
parent of Holdings) posts such documents, or provides a link thereto on the
website on the Internet at Holdings’ website address listed on Schedule 10.02;
or (ii) on which such documents are posted on Holdings’ behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
upon written request by the Administrative Agent, Holdings shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent; and (ii) Holdings shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

 

SECTION 6.02 Certificates; Other Information.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)       no later than five (5) Business Days after the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of Holdings and the
Borrower;

 

(b)       promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, (or any direct or indirect parent of Holdings, including Parent) or
any of its Restricted Subsidiaries files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided that notwithstanding the foregoing, the obligations in this Section
6.02(b) may be satisfied so long as such information is publicly available on
the SEC’s EDGAR website;

 

(c)       promptly after the furnishing thereof, copies of any material requests
or material notices received by any Loan Party (other than in the ordinary
course of business) or material statements or material reports furnished to any
holder of debt securities of any Loan Party or of any of its Restricted
Subsidiaries pursuant to the terms of any Senior Notes Documents or any Junior
Financing Documentation and, in each case, and any Permitted Refinancing
thereof, and any other Indebtedness in a principal amount in excess of the
Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

 

(d)       together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the legal name and the jurisdiction of formation of each
Loan Party and the location of the chief executive office of each Loan Party or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report, (ii) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of Holdings that identifies each Subsidiary
as a Restricted Subsidiary, an Unrestricted Subsidiary, a Securitization
Subsidiary or an Excluded Subsidiary as of the date of delivery of such
Compliance Certificate or confirmation that there has been no change in such
information since the later of the Closing Date or the date of the last such
list;

 



 141 

 

 

(e)       [reserved]; and

 

(f)       promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Lead Arrangers will make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Loan Parties hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to Holdings, the Borrower, their respective Affiliates
or any of their respective securities) (each, a “Public Lender”). The Borrower
hereby agrees to make all Borrower Materials that the Borrower intends to be
made available to Public Lenders clearly and conspicuously designated as
“PUBLIC.” By designating Borrower Materials as “PUBLIC”, the Borrower (x)
authorizes such Borrower Materials to be made available to a portion of the
Platform designated “Public Investor”, which is intended to contain only
information that is either publicly available or not material information
(though it may be sensitive and proprietary) with respect to Holdings, the
Borrower, their respective Affiliates or any of their respective securities for
purposes of foreign, United States federal and state securities laws, (y)
authorizes the Administrative Agent, the Collateral Agent and/or the Lead
Arrangers to treat such Borrower materials as publicly available and not
containing any material non-public information with respect to Holdings, the
Borrower, their respective Affiliates or any of their respective securities for
purposes of foreign, United States federal and state securities laws and (z)
authorizes the Administrative Agent, the Collateral Agent and/or the Lead
Arrangers to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”. Notwithstanding the foregoing, the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC.” The Borrower agrees that (i)
any Loan Documents and notifications of changes in terms of the Loan Documents,
(ii) any financial statements delivered pursuant to Section 6.01 and (iii) any
Compliance Certificates delivered pursuant to Section 6.02(a) will be deemed to
be “public-side” Borrower Materials and may be made available to Public Lenders.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.

 



 142 

 

 

SECTION 6.03 Notices.

 

Within 3 Business Days after a Responsible Officer of Holdings or the Borrower
has obtained knowledge thereof, notify the Administrative Agent:

 

(a)       of the occurrence of any Default;

 

(b)       of any matter that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and

 

(c)       of the filing or commencement of any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
(i) against Holdings or any of its Restricted Subsidiaries that would reasonably
be expected to result in a Material Adverse Effect or (ii) with respect to any
Loan Document.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Sections 6.03(a), (b) or (c) (as applicable) and (y)
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

 

SECTION 6.04 Payment of Obligations.

 

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, (i) to the extent any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (ii) if such failure
to pay or discharge such obligations and liabilities would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 6.05 Preservation of Existence, Etc.

 

(a)       Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except (x) in a
transaction permitted by Sections 7.04 or 7.05 and (y) any Restricted Subsidiary
may merge or consolidate with any other Restricted Subsidiary and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of (a) (other than with respect to the Borrower) or (b), (i) to the
extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
a transaction permitted by Article VII or clause (y) of this Section 6.05.

 

SECTION 6.06 Maintenance of Properties.

 

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition (including, in the case of IP Rights, by maintaining, preserving and
protecting such rights, including by maintaining and renewing registrations and
reasonably prosecuting applications therefor), ordinary wear and tear excepted
and fire, casualty or condemnation excepted.

 



 143 

 



 

SECTION 6.07 Maintenance of Insurance.

 

(a)       Maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as Holdings, the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.

 

(b)       If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area (a “Special Flood Hazard Area”) with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as in effect on the Closing Date or thereafter or
any successor act thereto), then the Borrower shall, or shall cause each Loan
Party to, (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer (except to the extent that any insurance company insuring the
Mortgaged Property of such Loan Party ceases to be financially sound and
reputable after the Closing Date, in which case, such Loan Party shall promptly
replace such insurance company with a financially sound and reputable insurance
company), flood insurance in an amount as the Administrative Agent and the
Lenders may from time to time reasonably require, and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) promptly upon request of the Administrative Agent
or any Lender, will deliver to the Administrative Agent for distribution to the
Lenders, evidence of such compliance in form and substance reasonably acceptable
to the Administrative Agent and such Lender, including, without limitation,
evidence of annual renewals of such insurance.

 

SECTION 6.08 Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

SECTION 6.09 Books and Records.

 

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of Holdings or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

 

SECTION 6.10 Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year and only one (1) such time shall
be at the Borrower’s expense; provided, further, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing from
time to time at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of Holdings nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product.

 

 144 

 

 

SECTION 6.11 Additional Collateral; Additional Guarantors.

 

At the Borrower’s expense, take all action either necessary or as reasonably
requested by the Administrative Agent or the Collateral Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

 

(a)       Upon (x) the formation or acquisition of any new direct or indirect
wholly owned Restricted Subsidiary organized in a Covered Jurisdiction (other
than an Excluded Subsidiary) by Holdings, (y) any Excluded Subsidiary ceasing to
constitute an Excluded Subsidiary (including, following the election of a
Restricted Subsidiary to be an Electing Guarantor) or (z) the designation in
accordance with Section 6.14 of an Unrestricted Subsidiary (other than an
Excluded Subsidiary) organized in a Covered Jurisdiction as a Restricted
Subsidiary (a “New Restricted Subsidiary”):

 

(i)       within sixty (60) days (or ninety (90) days in the case of any Foreign
Subsidiary or any documents governed by a law other than the laws of the United
States, any state thereof or the District of Columbia) after such formation,
acquisition, cessation or designation or election, or such longer period as the
Administrative Agent may agree in writing in its discretion:

 

(A)       cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (each, a “New
Guarantor”) to duly execute and deliver to the Administrative Agent or the
Collateral Agent (as appropriate) joinders to this Agreement as Guarantors,
Security Agreement Supplements (with respect to any US Guarantor), Intellectual
Property Security Agreements, Mortgages, a counterpart of the Intercompany Note,
each Intercreditor Agreement, if applicable, and other security agreements and
documents (including, with respect to such Mortgages, the documents listed in
Section 6.13) and including, with respect to any such Guarantor that is a
Foreign Subsidiary, the applicable Non-US Collateral Documents), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement and
other Collateral Documents in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;

 

 145 

 

 

(B)       cause each such New Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such New Guarantor) to deliver any and all certificates representing
Equity Interests in such New Restricted Subsidiary (to the extent certificated
or constituting “certificated securities”) and intercompany notes that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank;

 

(C)       take and cause any such New Restricted Subsidiary that is a New
Guarantor pursuant to the Collateral and Guarantee Requirement to take whatever
action (including the recording of Mortgages, the filing of Uniform Commercial
Code financing statements and intellectual property security agreements, and
delivery of Pledged Equity and Pledged Debt, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank) as may be
necessary in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and perfected Liens securing the Obligations to the extent required by
the Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

 

(ii)       if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent, Collateral Agent and the Lenders, of counsel for the Loan
Parties consistent with the opinion delivered pursuant to Section 4.01(a)(vi) on
the Closing Date;

 

(iii)       as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, any existing title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of the Loan Parties or their respective Subsidiaries; provided,
however, that there shall be no obligation to deliver to the Administrative
Agent any existing environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than the Loan
Parties or one of their respective Subsidiaries, where, despite the commercially
reasonable efforts of the Loan Parties or their respective Subsidiaries to
obtain such consent, such consent cannot be obtained; and

 

(iv)       if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i), (ii) or (iii) or clause (b)
below.

 

 146 

 

 

(b)       Not later than ninety (90) days after the acquisition by any Loan
Party of any Material Real Property as determined by the Borrower (acting
reasonably and in good faith) (or such longer period as the Administrative Agent
may agree in writing in its discretion) that is required to be provided as
Collateral pursuant to the Collateral and Guarantee Requirement, cause such
property to be subject to a Lien and Mortgage in favor of the Collateral Agent
for the benefit of the Secured Parties and take, or cause the relevant Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, in each case to
the extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement.

 

SECTION 6.12 Compliance with Environmental Laws.

 

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain,
maintain and renew all Environmental Permits necessary for its operations and
properties; and, in each case to the extent the Loan Parties or Subsidiaries are
required by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any property or
facility in accordance with applicable Environmental Laws.

 

SECTION 6.13 Further Assurances.

 

Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
any Intercreditor Agreement or the Collateral Documents, to the extent required
pursuant to the Collateral and Guarantee Requirement. If the Administrative
Agent or the Collateral Agent reasonably determines that it is required by
applicable Law to have appraisals prepared in respect of the Real Property of
any Loan Party subject to a Mortgage constituting Collateral, the Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.

 

SECTION 6.14 Designation of Subsidiaries.

 

(a)       Holdings may at any time designate any Restricted Subsidiary of
Holdings as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing and (ii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Senior
Notes Documents or any Junior Financing. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
Holdings therein at the date of designation in an amount equal to the fair
market value of Holdings’ or its Subsidiary’s (as applicable) Investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by Holdings in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of Holdings’ or its Subsidiary’s (as applicable)
Investment in such Subsidiary.

 

 147 

 

 

(b)       Holdings may designate (or re-designate) any Restricted Subsidiary
that is an Excluded Subsidiary as an Electing Guarantor and may designate (or
re-designate) any Electing Guarantor as an Excluded Subsidiary; provided that
(i) no Subsidiary may be designated as an Excluded Subsidiary if it is a
guarantor for the purpose of any Senior Notes Documents or any Junior Financing
and (ii) such redesignation shall constitute an Investment by Holdings or the
relevant Restricted Subsidiary, as applicable, therein at the date of
designation in an amount equal to the fair market value (as determined in good
faith by Holdings) of the Investments held by the and/or the applicable
Restricted Subsidiaries in such Electing US Guarantor or Electing Foreign
Guarantor immediately prior to such re-designation and such Investments shall
otherwise be permitted hereunder and (ii) any Indebtedness or Liens of such
Restricted Subsidiary (after giving effect to such release) shall be deemed to
be incurred at the time of such release by such Electing Guarantor and such
incurrence shall otherwise be permitted hereunder.

 

SECTION 6.15 Maintenance of Ratings. Use commercially reasonable efforts to (i)
cause each Facility to be continuously rated (but not any specific rating) by
S&P and Moody’s and (ii) maintain a public corporate rating for Holdings (but
not any specific rating) from S&P and a public corporate family rating for
Holdings (but not any specific rating) from Moody’s. For purposes of clause (ii)
of this Section 6.15, a public corporate rating of Parent and a public corporate
family for Parent shall be sufficient.

 

SECTION 6.16 Post-Closing Covenants.

 

Except as otherwise agreed by the Administrative Agent in its sole discretion,
Holdings and the Borrower shall, and shall cause each of the other Loan Parties
to, deliver each of the documents, instruments and agreements and take each of
the actions set forth on Schedule 6.16 within the time periods set forth therein
(or such longer time periods as determined by the Administrative Agent in its
sole discretion).

 

Article VII
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements or other contingent
indemnification obligations not yet due and payable) which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date:

 

SECTION 7.01 Liens.

 

Neither Holdings nor the Restricted Subsidiaries shall, directly or indirectly,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

 148 

 

 

(a)       Liens pursuant to any Loan Document and the Senior Notes Documents and
any Permitted Refinancing thereof;

 

(b)       Liens existing on the Closing Date (i) securing obligations in an
amount less than $2,500,000 individually and $25,000,000 in the aggregate or
(ii) otherwise listed on Schedule 7.01(b) and, in any such case, any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (x) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (y) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;

 

(c)       Liens for Taxes that are not overdue for a period of more than thirty
(30) days or not yet payable or that are being contested in good faith and by
appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

 

(d)       statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than
forty-five (45) days or if more than forty-five (45) days overdue, that are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

 

(e)       (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings or any of its Restricted Subsidiaries;

 

(f)       deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) letters of credit and bank
guarantees required or requested by any Governmental Authority in connection
with any contract or Law) incurred in the ordinary course of business;

 

(g)      easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting Real Property, and
any exceptions on the Mortgage Policies issued in connection with the Mortgaged
Properties, that do not in the aggregate materially interfere with the ordinary
conduct of the business of Holdings or any of its Restricted Subsidiaries, taken
as a whole;

 

(h)       Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

 

 149 

 

 

(i)       leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of Holdings and its Restricted Subsidiaries, taken as a whole
or (ii) secure any Indebtedness;

 

(j)       Liens (i) in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) Liens on
specific items of inventory or other goods and proceeds thereof of any Person
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business;

 

(k)       Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

 

(l)       Liens (i) on cash advances or Cash Equivalents in favor of (x) the
seller of any property to be acquired in an Investment permitted pursuant to
Sections 7.02(g), (i) and (n) or, to the extent related to any of the foregoing,
Section 7.02(r) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05 (other than 7.05(e)), in each case, solely to the
extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

 

(m)      Liens (i) in favor of Holdings or a Restricted Subsidiary on assets of
a Restricted Subsidiary that is not a Loan Party securing permitted intercompany
Indebtedness and (ii) in favor of Holdings or any Subsidiary Guarantor;

 

(n)       any interest or title of a lessor, sublessor, licensor or sublicensor
under leases, subleases, licenses or sublicenses entered into by Holdings or any
of its Restricted Subsidiaries in the ordinary course of business;

 

(o)       Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(p)       Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

 

(q)       Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(r)       Liens that are contractual rights of set-off or rights of pledge (i)
relating to the establishment of depository relations with banks not given in
connection with the issuance of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of Holdings or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings or any of its Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of Holdings
or any of its Restricted Subsidiaries in the ordinary course of business;

 

 150 

 

 

(s)       Liens solely on any cash earnest money deposits made by Holdings or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(t)       ground leases in respect of Real Property on which facilities owned or
leased by Holdings or any of its Restricted Subsidiaries are located;

 

(u)       Liens to secure Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens are created within 365 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

 

(v)       Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of
Holdings or any Restricted Subsidiary permitted under Section 7.03;

 

(w)      In the case of Liens securing Indebtedness assumed pursuant to Section
7.03(g), Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary); provided
that (i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary and (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);

 

(x)       (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
Holdings and its Restricted Subsidiaries, taken as a whole;

 

(y)       to the extent constituting a Lien, Liens arising from precautionary
Uniform Commercial Code financing statement or similar filings;

 

 151 

 

 

(z)       Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(aa)      the modification, replacement, renewal or extension of any Lien
permitted by clauses (u) and (w) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property, other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

 

(bb)    other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $15,000,000 incurred pursuant to Section 7.03(f);

 

(cc)     Liens with respect to property or assets of Holdings or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $200,000,000 and 35% of
Consolidated EBITDA in each case determined as of the date of incurrence;
provided that any Liens on Collateral incurred pursuant to this clause (cc) must
be secured on a junior priority basis to the Liens securing the Obligations and
the Other Debt Representative acting on behalf of the holders of such
Indebtedness shall have entered into a Junior Lien Intercreditor Agreement;

 

(dd)     Liens to secure Indebtedness permitted to be secured under Sections
7.03(g), 7.03(q) or 7.03(s); provided that the Other Debt Representative acting
on behalf of the holders of each such Indebtedness becomes party to (i) if such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations, the First Lien
Intercreditor Agreement and, if any Indebtedness is outstanding that is secured
by the Collateral on a second priority (or other junior priority) basis to the
liens securing the Obligations, the Junior Lien Intercreditor Agreement as a
“Senior Representative” (as defined in the Junior Lien Intercreditor Agreement),
and (ii) if such Indebtedness is secured by the Collateral on a second priority
(or other junior priority) basis to the liens securing the Obligations, the
Junior Lien Intercreditor Agreement as a “Second Priority Representative” (as
defined in the Junior Lien Intercreditor Agreement);

 

(ee)    Liens on the Collateral securing obligations in respect of Credit
Agreement Refinancing Indebtedness constituting Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt (and any
Permitted Refinancing of any of the foregoing); provided that (x) any such Liens
securing any Permitted Refinancing in respect of any Permitted First Priority
Refinancing Debt are subject to the First Lien Intercreditor Agreement and (y)
any such Liens securing any Permitted Refinancing in respect of such Permitted
Second Priority Refinancing Debt are subject to the Junior Lien Intercreditor
Agreement;

 

(ff)     Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

 

(gg)    deposits of cash with the owner or lessor of premises leased and
operated by Holdings or any of its Subsidiaries to secure the performance of
Holdings’ or such Subsidiary’s obligations under the terms of the lease for such
premises; and

 

 152 

 

 

(hh)    Liens on the Securitization Assets arising in connection with a
Qualified Securitization Financing.

 

Notwithstanding the foregoing, no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to clauses (a), (dd)
and (ee) above.

 

For purposes of determining compliance with this Section 7.01, (A) Liens need
not be incurred solely by reference to one category of Liens permitted by this
Section 7.01 but are permitted to be incurred in part under any combination
thereof and of any other available exemption, (B) in the event that Lien (or any
portion thereof) meets the criteria of one or more of the categories of Liens
permitted by this Section 7.01, the Borrower may, in its sole discretion,
classify or reclassify such Lien (or any portion thereof) in any manner that
complies with this provision, (C) in the event that a portion of Indebtedness or
other obligations secured by a Lien could be classified as secured in part
pursuant to Section 7.01(dd) above (giving pro forma effect to the incurrence of
such portion of such Indebtedness or other obligations), the Borrower, in its
sole discretion, may classify such portion of such Indebtedness (and any
obligations in respect thereof) as having been secured pursuant to Section
7.01(dd) above and thereafter the remainder of the Indebtedness or other
obligations as having been secured pursuant to one or more of the other clauses
of this Section 7.01 and (D) with respect to any Lien securing Indebtedness that
was permitted to secure such Indebtedness at the time of the incurrence of such
Indebtedness, such Lien shall also be permitted to secure any amount permitted
under Section 7.03(y) in respect of such Indebtedness.

 

SECTION 7.02 Investments.

 

Neither Holdings nor the Restricted Subsidiaries shall directly or indirectly,
make any Investments, except:

 

(a)       Investments by Holdings or any of its Restricted Subsidiaries in
assets that were Cash Equivalents when such Investment was made;

 

(b)       loans or advances to officers, directors, managers and employees of
any Loan Party (or any direct or indirect parent thereof) or any of its
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of Holdings or any
direct or indirect parent thereof directly from such issuing entity (provided
that the amount of such loans and advances shall be contributed to Holdings in
cash as common equity) and (iii) for any other purposes not described in the
foregoing clauses (i) and (ii); provided that the aggregate principal amount
outstanding at any time under clause (iii) above shall not exceed $7,250,000;

 

(c)       Investments by Holdings, any Intermediate Holding Company or the
Borrower or any Restricted Subsidiary in any of Holdings, any Intermediate
Holding Company or the Borrower or any Restricted Subsidiary; provided that, in
the case of any Investment by a Loan Party in a Restricted Subsidiary that is
not a Loan Party, the aggregate amount of such Investments pursuant to this
clause (c), shall not exceed the greater of (x) $500,000,000 and (y) 100% of
Consolidated EBITDA, (in each case after giving effect to any deposits received
or intercompany loans owed to a Loan Party from a Subsidiary that is not a Loan
Party in connection with Permitted Intercompany Activities) plus an amount equal
to any returns of capital or sale proceeds actually received in cash in respect
of any such Investments (which amount shall not exceed the amount of such
Investment valued at cost at the time such Investment was made);

 

 153 

 

 

(d)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(e)       Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c), (d) and
(x)), 7.04 (other than 7.04(c), (d) and (e)), 7.05 (other than 7.05(d) or (e),
7.06 (other than 7.06(e) and (i)(iv)) and 7.13, respectively;

 

(f)       Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 7.02(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Closing Date by
Holdings or any Restricted Subsidiary in Holdings or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that, in
each case, the amount of the original Investment is not increased except by the
terms of such Investment as of the Closing Date and described on Schedule
7.02(f) or as otherwise permitted by this Section 7.02;

 

(g)       Investments in Swap Contracts permitted under Section 7.03;

 

(h)       promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

 

(i)       any acquisition of all or substantially all the assets of a Person, or
any Equity Interests in a Person that becomes a Restricted Subsidiary or a
division or line of business of a Person (or any subsequent Investment made in a
Person, division or line of business previously acquired in a Permitted
Acquisition), in a single transaction or series of related transactions, if
immediately after giving effect thereto to the extent required by the Collateral
and Guarantee Requirement, (A) the property, assets and businesses acquired in
such purchase or other acquisition shall constitute Collateral and (B) any such
newly created or acquired Subsidiary (other than an Excluded Subsidiary,
Securitization Subsidiary or an Unrestricted Subsidiary) shall become a
Guarantor, in each case, in accordance with Section 6.11 (any such acquisition,
a “Permitted Acquisition”);

 

(j)        [reserved];

 

(k)       Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(l)       Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of suppliers and customers
or in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

(m)      loans and advances to Holdings and any other direct or indirect parent
of Holdings, and not in excess of the amount of (after giving effect to any
other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to such parent in accordance with
Sections 7.06(f), (g), (h) or (l);

 

 154 

 

 

(n)       other Investments in an aggregate amount outstanding pursuant to this
clause (n) (valued at the time of the making thereof, and without giving effect
to any write downs or write offs thereof) at any time not to exceed the sum of
(I) Restricted Payments permitted pursuant to 7.06(h) that have not otherwise
been made, plus (II) the greater of $200,000,000 and 35.0% of Consolidated
EBITDA (in each case, net of any return in respect thereof, including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) plus (III) the portion, if any, of the Cumulative
Credit on such date that Holdings elects to apply to this clause (III) plus (IV)
Investments (i) in an amount equal to the amount of Excluded Contributions
previously received and that Holdings elects to apply under this clause (IV) or
(ii) without duplication with clause (III) or clause (IV)(i), in an amount equal
to the Net Proceeds from a Disposition in respect of property or assets acquired
after the Closing Date, if the acquisition of such property or assets was
financed with Excluded Contributions, in each case, to the extent Not Otherwise
Applied;

 

(o)       advances of payroll payments to employees in the ordinary course of
business;

 

(p)       Investments to the extent that payment for such Investments is made
solely with Equity Interests (other than Disqualified Equity Interests) of
Holdings (or any direct or indirect parent of Holdings);

 

(q)       Investments of a Restricted Subsidiary acquired after the Closing Date
or of a Person merged or amalgamated or consolidated into Holdings or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(r)       Investments made by any Restricted Subsidiary that is not a Loan Party
to the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under Section 7.02(n);

 

(s)       Investments constituting the non-cash portion of consideration
received in a Disposition permitted by Section 7.05;

 

(t)       Guarantees by Holdings or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

 

(u)       (i) Investments of Securitization Assets in or relating to a
Securitization Subsidiary that, in the good faith determination of the Borrower
are necessary or advisable to effect any Qualified Securitization Financing
(including any contribution of replacement or substitute assets to such
Subsidiary) or any repurchase obligation in connection therewith and (ii)
distributions or payments of Securitization Fees and purchases of Securitization
Assets in connection with a Qualified Securitization Financing;

 

(v)       Investments in Unrestricted Subsidiaries having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (v) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash or marketable securities (until such proceeds are converted to
Cash Equivalents), not to exceed the greater of $100,000,000 and 17.5% of
Consolidated EBITDA at the time of such Investment (with the fair market value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value);

 

 155 

 

 

(w)      any Investment in a Similar Business taken together with all other
Investments made pursuant to this clause (w) that are at that time outstanding
not to exceed the greater of $100,000,000 and 17.5% of Consolidated EBITDA (in
each case, determined on the date such Investment is made, with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (w) is made in any Person that is not a
Restricted Subsidiary of Holdings at the date of the making of such Investment
and such Person becomes a Restricted Subsidiary after such date, such investment
shall thereafter be deemed to have been made pursuant to clause (c) above and
shall cease to have been made pursuant to this clause (w);

 

(x)       so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Holdings and its Restricted Subsidiaries
may make Investments in an unlimited amount so long as the Consolidated Total
Net Leverage Ratio calculated on a Pro Forma Basis is less than or equal to 5.20
to 1.00 calculated on a consolidated basis for Holdings and its Restricted
Subsidiaries’ most recently ended four fiscal quarters for which internal
financial statements are available immediately preceding the date on which
Investment is consummated;

 

(y)       Investments in joint ventures of Holdings or any of its Restricted
Subsidiaries existing on the Closing Date and set forth on Schedule 7.02(y);

 

(z)       Investments in joint ventures of Holdings or any of its Restricted
Subsidiaries after the Closing Date, taken together with all other Investments
made pursuant to this clause (z) that are at that time outstanding, not to
exceed the greater of $100,000,000 and 17.5% of Consolidated EBITDA (in each
case, determined on the date such Investment is made, with the fair market value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value);

 

(aa)     earnest money deposits required in connection with Permitted
Acquisitions (or similar Investments); and

 

(bb)    contributions to a “rabbi” trust for the benefit of employees or other
grantor trusts subject to claims of creditors in the case of bankruptcy of
Holdings.

 

SECTION 7.03 Indebtedness.

 

Neither Holdings nor any of the Restricted Subsidiaries shall directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)       Indebtedness of any Loan Party under (i) the Loan Documents and (ii)
the Senior Notes Documents in an aggregate principal amount under this clause
(ii) not to exceed $745,000,000 and any Permitted Refinancing thereof;

 

(b)       (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) Indebtedness
owed to Holdings or any Restricted Subsidiary outstanding on the Closing Date
and any refinancing thereof with Indebtedness owed to Holdings or any Restricted
Subsidiary in a principal amount that does not exceed the principal amount (or
accreted value, if applicable) of the intercompany Indebtedness so refinanced;
provided that all such Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be subordinated in right of payment to
the Obligations pursuant to an Intercompany Note (subject to Section 6.16);

 

 156 

 

 

(c)       Guarantees by Holdings and any Restricted Subsidiary in respect of
Indebtedness of Holdings or any Restricted Subsidiary of Holdings otherwise
permitted hereunder; provided that (A) no Guarantee of any Senior Notes or any
Indebtedness constituting Junior Financing shall be permitted unless such
guaranteeing party shall have also provided a Guaranty of the Obligations on the
terms set forth herein and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

 

(d)       Indebtedness of Holdings or any Restricted Subsidiary owing to
Holdings or any Restricted Subsidiary (or issued or transferred to any direct or
indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02; provided that,
subject to Section 6.16, any such Indebtedness (i) owing by any Loan Party to a
Restricted Subsidiary that is not a Loan Party shall be subordinated in right of
payment to the Obligations pursuant to an Intercompany Note and (ii) owed
contractually to a Loan Party by any other Loan Party or any Restricted
Subsidiary shall be evidenced by, and pledged to the Collateral Agent pursuant
to, the Intercompany Note;

 

(e)       (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by Holdings or any
Restricted Subsidiary prior to or within 365 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset
in an aggregate amount not to exceed 7.5% of Total Assets determined at the time
of incurrence (together with any Permitted Refinancings thereof) at any time
outstanding, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(m) and (iii) any Permitted Refinancing of
any of the foregoing;

 

(f)       Indebtedness in respect of Swap Contracts designed to hedge against
Holdings’ or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

 

(g)       Indebtedness of Holdings or any Restricted Subsidiary assumed or
incurred in connection with any Permitted Acquisition or similar permitted
Investment; provided that: (I) in the case of Indebtedness assumed in connection
with any Permitted Acquisition or similar permitted Investment (A) such
Indebtedness may be assumed on an unlimited basis so long as after giving Pro
Forma Effect to the assumption thereof (and the other transactions consummated
concurrently therewith), the Consolidated First Lien Net Leverage Ratio does not
exceed 6.00 to 1.00 and (B) any such assumed Indebtedness was not incurred in
contemplation of such Permitted Acquisition or similar permitted Investment; and
(II) in the case of Indebtedness incurred in connection with such Permitted
Acquisition or similar permitted Investment (including to finance the
consummation thereof) (A) the aggregate amount of such incurred Indebtedness
does not exceed the sum of (1) the greater of (x) $90,000,000 and (y) 15.5% of
Consolidated EBITDA and (2) additional unlimited amounts that would otherwise be
permitted to be incurred as Permitted Ratio Debt hereunder; provided, further,
that any such Indebtedness assumed or incurred by a Restricted Subsidiary that
is not a Loan Party, together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party pursuant to Sections 7.03(q), 7.03(s) or
7.03(v) or as a Permitted Refinancing by a Restricted Subsidiary that is not a
Loan Party of Indebtedness initially incurred under any of the foregoing
clauses, does not exceed in the aggregate at any time outstanding the greater of
(x) $200,000,000 and (y) 35.0% of Consolidated EBITDA determined at the time of
incurrence;

 

 157 

 

 

(h)       Indebtedness representing deferred compensation to employees of
Holdings (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries incurred in the ordinary course of business;

 

(i)        Indebtedness consisting of promissory notes issued by Holdings or any
of its Restricted Subsidiaries to future, present or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any direct or indirect parent of Holdings permitted by Section 7.06;

 

(j)        Indebtedness incurred by Holdings or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments;

 

(k)       Indebtedness consisting of obligations of Holdings or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

 

(l)        obligations in respect of Treasury Services Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

 

(m)      Indebtedness of Holdings or any of its Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed (i) the greater of $200,000,000 and 35.0%
of Consolidated EBITDA at any time outstanding plus (ii) 100% of the cumulative
amount of the net cash proceeds and Cash Equivalent proceeds from the sale of
Equity Interests (other than Excluded Contributions, proceeds of Disqualified
Equity Interests, Designated Equity Contributions or sales of Equity Interests
to Holdings or any of its Subsidiaries) of Holdings or any direct or indirect
parent of Holdings after the Closing Date and on or prior to such time
(including upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of Holdings that has not been
applied to incur debt pursuant to this clause (m)(ii), to make Restricted
Payments pursuant to Section 7.06 (other than pursuant to Section 7.06(h)(y)),
to make Investments pursuant to clause 7.02(n), (v), (w), (y) or (z), to make
prepayments of subordinated indebtedness pursuant to Section 7.13 (other than
7.13(a)(iv)(y));

 

(n)       Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(o)       Indebtedness incurred by Holdings or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
Business Days following the incurrence thereof;

 

 158 

 

 

(p)       obligations in respect of performance, bid, appeal and surety bonds
and performance and completion guarantees and similar obligations provided by
Holdings or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(q)       Indebtedness not to exceed the sum of (A) the Incremental Equivalent
Starter Amount plus (B) the Incremental Repayment Amount as the same shall be
reduced by any Incremental Facilities incurred pursuant to Section
2.14(d)(v)(B), plus (C) additional unlimited amounts incurred as if such
Incremental Equivalent Debt was incurred pursuant to the Incurrence Based
Incremental Amount described in Section 2.14(d)(v)(C) (such Indebtedness,
“Incremental Equivalent Debt”); provided that (1) (x) if the proceeds of such
Incremental Equivalent Debt are being used to finance a Permitted Acquisition,
Investment, or irrevocable repayment, repurchase or redemption of any
Indebtedness, no Event of Default under Sections 8.01(a) or (f) with respect to
the Borrower shall have occurred and be continuing or would exist after giving
effect to such Indebtedness, or (y) if the proceeds of such Incremental
Equivalent Debt are being used for any other purpose permitted hereunder, no
Event of Default shall have occurred and be continuing or would exist after
giving effect to such Incremental Equivalent Debt; (2) such Indebtedness shall
(x) in the case of Incremental Equivalent Debt secured on a pari passu basis to
the Liens securing the Obligations, have a maturity date that is after the
Latest Maturity Date at the time such Indebtedness is incurred, and (y) in the
case of Incremental Equivalent Debt secured on a junior lien basis with the
Liens securing the Obligations or that is unsecured, have a maturity date that
is at least ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred (in each case, other than with respect to Incremental
Equivalent Debt that constitutes Permitted Earlier Maturity Indebtedness);
provided that the foregoing requirements of this clause (2) shall not apply to
the extent such Indebtedness constitutes a customary bridge facility, so long as
the long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged satisfies the requirements of this clause (2) and such
conversion or exchange is subject only to conditions customary for similar
conversions or exchanges; (3) such Indebtedness shall, in the case of
Incremental Equivalent Debt secured on a pari passu basis to the Liens securing
the Obligations, have a Weighted Average Life to Maturity not shorter than the
longest remaining Weighted Average Life to Maturity of the Facilities (other
than with respect to Incremental Equivalent Debt that constitutes Permitted
Earlier Maturity Indebtedness); provided that the foregoing requirements of this
clause (3) shall not apply to the extent such Indebtedness constitutes a
customary bridge facility, so long as the long-term Indebtedness into which such
customary bridge facility is to be converted or exchanged satisfies the
requirements of this clause (3) and such conversion or exchange is subject only
to conditions customary for similar conversions or exchanges and, in the case of
Incremental Equivalent Debt secured on a junior lien basis with the Lien
securing the Obligations or that is unsecured, shall not be subject to scheduled
amortization prior to maturity; (4) if such Incremental Equivalent Debt is
secured on a junior lien basis to the Liens securing the Obligations, the Other
Debt Representative shall be subject to the Junior Lien Intercreditor Agreement
and, if the Indebtedness is secured on a pari passu basis with the Liens
securing the Obligations, the Other Debt Representative shall be subject to the
First Lien Intercreditor Agreement; (5) in the case of Incremental Equivalent
Debt (other than with respect to Incremental Equivalent Debt up to an amount not
to exceed (x) in the case of any Permitted Acquisition or similar permitted
Investment, $300,000,000 and (y) otherwise, $150,000,000), in the form of term
loans secured on a pari passu basis with the Liens securing the Obligations,
such Incremental Equivalent Debt shall be subject to MFN Protection as if such
Indebtedness were an Incremental Term Loan; (6) such Incremental Equivalent Debt
shall otherwise have terms and conditions, covenants or other provisions (other
than pricing, rate floors, discounts, fees, premiums and optional prepayment or
redemption provisions) that in the good faith determination of Holdings are not
materially less favorable (when taken as a whole) to Holdings than the terms and
conditions of the Loan Documents (when taken as a whole); provided that a
certificate of Holdings as to the satisfaction of the conditions described in
this clause (7) delivered at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that Holdings has determined in good
faith that such terms and conditions satisfy the foregoing requirements of this
clause (7), shall be conclusive unless the Administrative Agent notifies
Holdings within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees))
unless (x) the Lenders of the Term Loans receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Latest Maturity
Date at the time of incurrence of such Indebtedness or shall otherwise be
reasonably satisfactory to the Administrative Agent (it being understood that to
the extent any more restrictive terms added for the benefit of any such
Permitted Ratio Debt, no consent shall be required from the Administrative Agent
or any of the Lenders to the extent that such more restrictive terms are added
for the benefit of any existing Facility); and (7) Incremental Equivalent Debt
may be incurred by Restricted Subsidiaries that do not constitute Loan Parties
so long as the aggregate amount of Incremental Equivalent Debt incurred pursuant
to this clause (7), together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party pursuant to Sections 7.03(g), 7.03(v) and
7.03(s) and as Permitted Refinancing of any of the foregoing by a Restricted
Subsidiary that is not a Loan Party, does not exceed in the aggregate at any
time outstanding, the greater of $200,000,000 and 35.0% of Consolidated EBITDA;

 

 159 

 

 

(r)       Indebtedness supported by a Letter of Credit, in a principal amount
not to exceed the face amount of such Letter of Credit;

 

(s)       Permitted Ratio Debt and any Permitted Refinancing thereof;

 

(t)       Credit Agreement Refinancing Indebtedness;

 

(u)       [reserved];

 

(v)       Indebtedness incurred by a Foreign Subsidiary which, when aggregated
with the principal amount of all other Indebtedness incurred pursuant to this
clause (v) and then outstanding, together with any Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party pursuant to Sections 7.03(g),
7.03(q) or 7.03(s) or as a Permitted Refinancing of any of the foregoing by a
Restricted Subsidiary that is not a Loan Party, does not exceed the greater of
$200,000,000 and 35.0% of Consolidated EBITDA in the aggregate at any time
outstanding;

 

(w)      [reserved];

 

(x)       Indebtedness arising from Permitted Intercompany Activities to the
extent constituting an Investment that would otherwise be permitted under
Section 7.02; and

 

(y)       all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (x) above.

 

 160 

 

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower may, in
its sole discretion, classify or later divide, classify or reclassify all or a
portion of such item of Indebtedness or any portion thereof in a manner that
complies with this Section 7.03 and will only be required to include the amount
and type of such Indebtedness in one or more of the above clauses; provided that
all Indebtedness outstanding under the Loan Documents and Senior Notes Documents
any Permitted Refinancing thereof, will at all times be deemed to be outstanding
in reliance only on the exception in Section 7.03(a) (but without limiting the
right of the Borrower to classify and reclassify, or later divide, classify or
reclassify, Indebtedness incurred under Sections ‎7.03(g), ‎7.03(q), ‎7.03(s) or
7.03(v)). In the event that a portion of Indebtedness or other obligations could
be classified as an Incurrence Based Amount (giving pro forma effect to the
incurrence of such portion of such Indebtedness or other obligations), the
Borrower, in its sole discretion, may classify such portion of such Indebtedness
as an Incurrence Based Amount and thereafter the remainder of the Indebtedness
or other obligations as having been incurred pursuant to one or more of the
other clauses of this Section 7.03. The accrual of interest, the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 7.03.

 

SECTION 7.04 Fundamental Changes.

 

Neither Holdings nor any of the Restricted Subsidiaries shall merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)       any Restricted Subsidiary (other than the Borrower) may merge,
amalgamate or consolidate with (i) Holdings (including a merger, the purpose of
which is to reorganize Holdings into a new jurisdiction); provided that Holdings
shall be the continuing or surviving Person and such merger does not result in
Holdings ceasing to be a corporation, partnership or limited liability company
organized under the Laws of a Covered Jurisdiction, (ii) one or more other
Restricted Subsidiaries; provided that when any Person that is a Loan Party is
merging with a Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person or (iii) in order to consummate the Permitted Tax
Restructuring;

 

(b)       (i) any Restricted Subsidiary (other than the Borrower) that is not a
Loan Party may merge, amalgamate or consolidate with or into any other
Restricted Subsidiary that is not a Loan Party; (ii) any Restricted Subsidiary
(other than the Borrower) may liquidate or dissolve if (x) Holdings determines
in good faith that such action is in the best interest of Holdings and its
Restricted Subsidiaries and is not materially disadvantageous to the Lenders or
the Collateral Agent and (y) to the extent such Restricted Subsidiary is a Loan
Party, any assets or business not otherwise disposed of or transferred in
accordance with Sections 7.02 (other than 7.02(e) or (h)) or 7.05 or, in the
case of any such business, discontinued, shall be transferred to otherwise owned
or conducted by another Loan Party after giving effect to such liquidation or
dissolution (it being understood that in the case of any change in legal form, a
Restricted Subsidiary that is a Guarantor will remain a Guarantor unless such
Guarantor is otherwise permitted to cease being a Guarantor hereunder), and
(iii) Holdings or any Restricted Subsidiary may change its legal form if
Holdings determines in good faith that such action is in the best interest of
Holdings and its Restricted Subsidiaries and is not materially disadvantageous
to the Lenders or the Collateral Agent);

 

 161 

 

 

(c)       any Restricted Subsidiary (other than the Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
Holdings or to another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Guarantor, then (i) the transferee must be a Guarantor
or the Borrower or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary that is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

 

(d)       so long as no Default exists or would result therefrom, the Borrower
may merge or consolidate with any other Person; provided that (i) the Borrower
shall be the continuing or surviving corporation or (ii) if the Person formed by
or surviving any such merger or consolidation is not the Borrower (any such
Person, the “Successor Company”), (A) the Successor Company shall be an entity
organized or existing under the Laws of a Covered Jurisdiction, (B) the
Successor Company shall expressly assume all the obligations of the Borrower
under this Agreement and the other Loan Documents to which the Borrower is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent, (C) each Guarantor, unless it is the other party to
such merger or consolidation, shall have confirmed that its Guaranty shall apply
to the Successor Company’s obligations under the Loan Documents, (D) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement and/or other applicable
Collateral Documents confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under the Loan Documents, (E) if requested
by the Administrative Agent, each mortgagor of a Mortgaged Property, unless it
is the other party to such merger or consolidation, shall have by an amendment
to or restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document preserves the enforceability of this Agreement, the Guaranty and the
Collateral Documents and the perfection of the Liens under the Collateral
Documents; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, the Borrower under this
Agreement;

 

(e)       so long as no Default exists (in the case of a merger involving a Loan
Party), any Restricted Subsidiary may merge or consolidate with any other Person
(other than Holdings) in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Restricted Subsidiary (or, if such transaction involves the Borrower, the
Borrower shall survive), and any such Restricted Subsidiary shall have complied
with the requirements of Section 6.11 to the extent required pursuant to the
Collateral and Guarantee Requirement; and

 

(f)       so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

 

SECTION 7.05  Dispositions

 

Neither Holdings nor any of the Restricted Subsidiaries shall, directly or
indirectly, make any Disposition, except:

 

 162 

 

 

(a)       Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of Holdings
and its Restricted Subsidiaries;

 

(b)      Dispositions of inventory or goods (or other assets, including
furniture and equipment) held for sale, intellectual property licensed to
customers and immaterial assets (including allowing any registrations or any
applications for registration of any immaterial intellectual property to lapse
or go abandoned in the ordinary course of business), in each case, in the
ordinary course of business;

 

(c)       Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(d)       Dispositions of property to Holdings or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

 

(e)       to the extent constituting Dispositions, transactions permitted by
Sections 7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section
7.04(f)) and 7.06;

 

(f)       [reserved];

 

(g)       Dispositions of Cash Equivalents;

 

(h)       (i) leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and which do not materially interfere with the
business of Holdings or any of its Restricted Subsidiaries and (ii) Dispositions
of intellectual property that do not materially interfere with the business of
Holdings or any of its Restricted Subsidiaries so long as Holdings or any of its
Restricted Subsidiaries receives a license or other ownership rights to use such
intellectual property;

 

(i)        transfers of property subject to Casualty Events;

 

(j)       Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default exists), no Default shall
exist or would result from such Disposition and (ii) with respect to any
Disposition pursuant to this clause (j) for a purchase price in excess of
$50,000,000, Holdings or any of its Restricted Subsidiaries shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents (in
each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sections
7.01(a), (f), (k), (p), (q), (r)(i), (r)(ii), (dd) (only to the extent the
Obligations are secured by such cash and Cash Equivalents) and (ee) (only to the
extent the Obligations are secured by such cash and Cash Equivalents); provided,
however, that for the purposes of this clause (j)(ii), the following shall be
deemed to be cash: (A) any liabilities (as shown on Holdings’ (or the Restricted
Subsidiaries’, as applicable) most recent balance sheet provided hereunder or in
the footnotes thereto) of Holdings or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which Holdings and all of its Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing, (B) any
securities received by Holdings or the applicable Restricted Subsidiary from
such transferee that are converted by Holdings or such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
and (C) aggregate non-cash consideration received by Holdings or the applicable
Restricted Subsidiary having an aggregate fair market value (determined as of
the closing of the applicable Disposition for which such non-cash consideration
is received) not to exceed the greater of $100,000,000 and 17.5% of Consolidated
EBITDA (net of any non-cash consideration converted into cash and Cash
Equivalents);

 

 163 

 

 

(k)       other Dispositions not permitted under this Section 7.05 in an
aggregate amount not to exceed $30,000,000 during the term of this Agreement;

 

(l)        Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

 

(m)      Dispositions of property pursuant to sale-leaseback transactions;
provided that the fair market value of all property so Disposed of after the
Closing Date shall not exceed 5% of Total Assets;

 

(n)       any swap of assets in exchange for services or other assets of
comparable or greater value or usefulness to the business of Holdings and its
Subsidiaries as a whole, as determined in good faith by the management of
Holdings;

 

(o)       any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (or a Restricted Subsidiary which owns
an Unrestricted Subsidiary so long as such Restricted Subsidiary owns no assets
other than the Equity Interests of such an Unrestricted Subsidiary));

 

(p)       the unwinding of any Swap Contract pursuant to its terms;

 

(q)       Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;

 

(r)       the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

 

(s)       [reserved];

 

(t)       any Disposition of Securitization Assets (or of the Equity Interests
in a Subsidiary, substantially all of the assets of which are Securitization
Assets) to a Securitization Subsidiary;

 

(u)       transactions entered into in order to consummate a Permitted Tax
Restructuring;

 

(v)       Dispositions of assets acquired pursuant to or in order to effectuate
a Permitted Acquisition which assets are not used or useful to the core or
principal business of Holdings and its Restricted Subsidiaries;

 

 164 

 

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (k), (p), (r) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition. To
the extent any Collateral is Disposed of as expressly permitted by this Section
7.05 to any Person other than a Loan Party, such Collateral shall be sold free
and clear of the Liens created by the Loan Documents, and the Administrative
Agent or the Collateral Agent, as applicable, shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

 

SECTION 7.06 Restricted Payments.

 

Neither Holdings nor any of the Restricted Subsidiaries shall declare or make,
directly or indirectly, any Restricted Payment, except:

 

(a)       each Restricted Subsidiary may make Restricted Payments to Holdings,
and other Restricted Subsidiaries of Holdings (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to Holdings and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

 

(b)       Holdings and each Restricted Subsidiary may declare and make
Restricted Payments payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

 

(c)       [reserved];

 

(d)       so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Holdings and its Restricted Subsidiaries
may make Restricted Payments in an unlimited amount so long as the Consolidated
Total Net Leverage Ratio calculated on a Pro Forma Basis is less than or equal
to 3.70 to 1.00;

 

(e)       to the extent constituting Restricted Payments, Holdings and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.02 (other than 7.02(e) and (m)), 7.04
or 7.08 (other than Sections 7.08(e) or 7.08(j));

 

(f)       repurchases of Equity Interests in Holdings (or any direct or indirect
parent thereof) or any Restricted Subsidiary of Holdings deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

 

(g)       Holdings and each Restricted Subsidiary may pay (or make Restricted
Payments to allow Holdings or any other direct or indirect parent thereof to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of such Restricted Subsidiary (or of Holdings or any other
such direct or indirect parent thereof) from any future, present or former
employee, officer, director, manager or consultant of such Restricted Subsidiary
(or Holdings or any other direct or indirect parent of such Restricted
Subsidiary) or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or pursuant to any employee or
director equity plan, employee, manager or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, manager, director,
officer or consultant of such Restricted Subsidiary (or Holdings or any other
direct or indirect parent thereof) or any of its Restricted Subsidiaries;
provided that the aggregate amount of Restricted Payments made pursuant to this
clause (g) shall not exceed $45,000,000 in any calendar year, plus for calendar
year 2018, an additional $20,000,000 (with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum of
$90,000,000 in any calendar year); provided, further, that such amount in any
calendar year may be increased by an amount not to exceed:

 

 165 

 

 

(i)       to the extent contributed to Holdings, the Net Proceeds from the sale
of Equity Interests (other than Disqualified Equity Interests) of any of
Holdings’ direct or indirect parent companies, in each case to members of
management, managers, directors or consultants of Holdings, Holdings, any of its
Subsidiaries or any of its direct or indirect parent companies that occurs after
the Closing Date, to the extent Net Proceeds from the sale of such Equity
Interests have been Not Otherwise Applied; plus

 

(ii)       the Net Proceeds of key man life insurance policies received by
Holdings or its Restricted Subsidiaries; less

 

(iii)      the amount of any Restricted Payments previously made with the cash
proceeds described in clause (i) and (ii) of this Section 7.06(g);

 

(h)       Holdings may make Restricted Payments in an aggregate amount not to
exceed the sum of (i) Investments permitted pursuant to Section 7.02(n) that
have not otherwise been made, plus (ii) the greater of $120,000,000 and 20.0% of
Consolidated EBITDA minus amounts applied to the prepayment of Junior Financing
pursuant to Section 7.13(a)(iv)(1), plus (iii) so long as no Event of Default
under Sections 8.01(a) or (f) has occurred or is continuing, the portion, if
any, of the Cumulative Credit on such date that Holdings elects to apply to this
paragraph;

 

(i)       Holdings may make Restricted Payments to any direct or indirect parent
of Holdings:

 

(i)       to pay its operating costs and expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of Holdings and its
Restricted Subsidiaries and, Transaction Expenses and any reasonable and
customary indemnification claims made by directors, managers or officers of such
parent attributable to the ownership or operations of Holdings and its
Restricted Subsidiaries;

 

(ii)       the proceeds of which shall be used by such parent to pay franchise
Taxes and other fees, Taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence or good standing under
applicable law;

 

(iii)       for any taxable period ending after the Closing Date (A) in which
Holdings and/or any of its Subsidiaries is a member of a consolidated, combined,
unitary or similar Tax group (a “Tax Group”) of which a direct or indirect
parent of Borrower is the common parent or (B) in which Holdings is treated as a
disregarded entity or partnership for U.S. federal, state and/or local income
tax purposes, to pay U.S. federal, state and local and foreign Taxes that are
attributable to the taxable income, revenue, receipts, gross receipts, gross
profits, capital or margin of Holdings and/or its Subsidiaries; provided that
for each taxable period, the amount of such payments made in respect of such
taxable period in the aggregate shall not exceed the amount of such Taxes that
Holdings and its Subsidiaries would have been required to pay if they were a
stand-alone Tax Group with Holdings as the corporate common parent of such
stand-alone Tax Group; provided, further, that the permitted payment pursuant to
this clause (iii) with respect to any Taxes of any Unrestricted Subsidiary shall
be limited to the amount actually paid with respect to such period by such
Unrestricted Subsidiary to Holdings or its Restricted Subsidiaries for the
purposes of paying such consolidated, combined unitary or similar Taxes;

 

 166 

 

 

(iv)      to finance any Investment that would be permitted to be made pursuant
to Section 7.02 if such parent were subject to such Section; provided that (A)
such Restricted Payment shall be made substantially concurrently with the
closing of such Investment and (B) such parent shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to Holdings or the Restricted Subsidiaries or (2)
the merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into Holdings or its Restricted Subsidiaries in order to consummate
such Permitted Acquisition or Investment, in each case, in accordance with the
requirements of Section 6.11;

 

(v)       the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of Holdings and
the Restricted Subsidiaries; and

 

(vi)      the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of Holdings and its Restricted
Subsidiaries;

 

(j)       payments made or expected to be made by Holdings or any of the
Restricted Subsidiaries in respect of required withholding or similar non-US
Taxes with respect to any future, present or former employee, director, manager
or consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

 

(k)       Holdings or any Restricted Subsidiary may (i) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

 

(l)       (i) any Restricted Payment by Holdings or any other direct or indirect
parent of Holdings to pay listing fees and other costs and expenses attributable
to being a publicly traded company which are reasonable and customary and (ii)
Restricted Payments not to exceed up to the sum of (A) 6% per annum of the net
proceeds received by (or contributed to) Holdings and its Restricted
Subsidiaries from the Parent IPO plus (B) 5.0% per annum of the Market
Capitalization of Parent and its Subsidiaries determined at the time of
declaration of such Restricted Payment;

 

(m)      [reserved];

 

 167 

 

 

(n)       distributions in connection with the making of any “AHYDO Catch-up
Payments,” in respect of any Junior Financing defined as payments on any
indebtedness to avoid the application of the “Applicable High-Yield Discount
Obligation” rules of Section 163 of the Code to such indebtedness;

 

(o)       the distribution, by dividend or otherwise, of Equity Interests of an
Unrestricted Subsidiary (or a Restricted Subsidiary that owns one or more
Unrestricted Subsidiaries), or Indebtedness owed to Holdings or a Restricted
Subsidiary by an Unrestricted Subsidiary; provided that such Unrestricted
Subsidiary (or a Restricted Subsidiary that owns one or more Unrestricted
Subsidiaries) owns no assets other than Equity Interests of one or more
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the primary
assets of which are cash and/or Cash Equivalents); and

 

(p)       Restricted Payments that are made (i) in an amount equal to the amount
of Excluded Contributions previously received and that Holdings elects to apply
under this clause (p) or (ii) without duplication with clause (i), in an amount
equal to the Net Proceeds from a Disposition in respect of property or assets
acquired after the Closing Date, if the acquisition of such property or assets
was financed with Excluded Contributions, in each case, to the extent Not
Otherwise Applied.

 

SECTION 7.07 Change in Nature of Business.

 

Holdings shall not, nor shall Holdings permit any of the Restricted Subsidiaries
to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by Holdings and
the Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.

 

SECTION 7.08 Transactions with Affiliates.

 

Neither Holdings shall, nor shall Holdings permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of Holdings, whether or not in the ordinary course of
business for a transaction value in excess of $25,000,000 per each individual
transaction or series of related transactions, other than (a) loans and other
transactions among Holdings and its Restricted Subsidiaries and Securitization
Subsidiaries or any entity that becomes a Restricted Subsidiary or
Securitization Subsidiary or as a result of such loan or other transaction to
the extent permitted under this Article VII, (b) on terms substantially as
favorable to Holdings or such Restricted Subsidiary as would be obtainable by
Holdings or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) the Transactions and the
payment of Transaction Expenses as part of or in connection with the
Transactions, (d) [reserved], (e) Restricted Payments permitted under Section
7.06 and Investments permitted under Section 7.02, (f) employment and severance
arrangements between Holdings and its Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business, (g) the payment of customary
fees and reasonable out of pocket costs to, and indemnities provided on behalf
of, directors, managers, officers, employees and consultants of Holdings and its
Restricted Subsidiaries (or any direct or indirect parent of Holdings) in the
ordinary course of business to the extent attributable to the ownership or
operation of Holdings and its Restricted Subsidiaries, (h) transactions pursuant
to agreements in existence on the Closing Date and set forth on Schedule 7.08 or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect, (i) [reserved], (j) payments by Holdings or any
of its Subsidiaries pursuant to any tax sharing agreements with any direct or
indirect parent of Holdings to the extent attributable to the ownership or
operation of Holdings and the Subsidiaries, but only to the extent permitted by
Section 7.06(i)(iii), (k) the issuance or transfer of Equity Interests (other
than Disqualified Equity Interests) of Holdings to any Permitted Holder or to
any former, current or future director, manager, officer, employee or consultant
(or any Affiliate of any of the foregoing) of Holdings, any of its Subsidiaries
or any direct or indirect parent thereof, (l) any Disposition of Securitization
Assets or related assets in connection with any Qualified Securitization
Financing, (m) Permitted Intercompany Activities, (n) transactions in connection
with Permitted Tax Restructurings or (o) a joint venture which would constitute
a transaction with an Affiliate solely as a result of Holdings or any Restricted
Subsidiary owning an equity interest or otherwise controlling such joint venture
or similar entity.

 

 168 

 

 

SECTION 7.09 Burdensome Agreements.

 

Holdings shall not, nor shall Holdings permit any of the Restricted Subsidiaries
to, enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Restricted Subsidiary of Holdings that is not a Guarantor to make Restricted
Payments to Holdings or any Guarantor or to make or repay intercompany loans and
advances to Holdings or any Guarantor or (b) any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Lenders with respect to the Facilities and the Obligations or under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations which (i)(x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of Holdings, so long
as such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of Holdings; provided, further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to Section
6.14, (iii) represent Indebtedness of a Restricted Subsidiary of Holdings which
is not a Loan Party which is permitted by Section 7.03, (iv) arise in connection
with any Disposition permitted by Sections 7.04 or 7.05 and relate solely to the
assets or Person subject to such Disposition, (v) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 7.02 and applicable solely to such joint
venture entered into in the ordinary course of business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 7.03 but solely to the extent any negative pledge
relates to the property financed by such Indebtedness, (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness, (ix) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of Holdings or any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business and (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) arise in connection with
cash or other deposits permitted under Sections 7.01 and 7.02 and limited to
such cash or deposit.

 

 169 

 

 

SECTION 7.10 Use of Proceeds.

 

The proceeds of the Term Loans and the Revolving Credit Loans shall be used in a
manner consistent with the uses set forth in the Preliminary Statements to this
Agreement.

 

SECTION 7.11 Financial Covenant.

 

Holdings will not permit the Consolidated First Lien Net Leverage Ratio as of
the last day of a Test Period (commencing with the Test Period ending on or
about September 30, 2018) to exceed 6.00 to 1.00; provided that the provisions
of this ‎Section 7.11 shall not be applicable to any such Test Period if on the
last day of such Test Period the aggregate principal amount of Revolving Credit
Loans and/or Letters of Credit that are issued and/or outstanding (excluding up
to $30,000,000 of Letters of Credit and other Letters of Credit which have been
Cash Collateralized or backstopped by a letter of credit reasonably satisfactory
to the applicable L/C Issuer) as of such last day of such Test Period is equal
to or less than 35% of the Revolving Credit Facility. In the event that any
Accounting Change shall occur which would have resulted in the Financial
Covenant not having been set at the same cushion to Consolidated EBITDA for the
most recent Test Period then ended prior to such Accounting Change, then the
Financial Covenant shall be recalculated to maintain such cushion; provided
that, for the avoidance of doubt, and notwithstanding the foregoing, in no event
shall the Financial Covenant be adjusted to a level below 6.00 to 1.00.

 

SECTION 7.12 Accounting Changes.

 

Holdings shall not make any change in its fiscal year; provided, however, that
Holdings may, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
in which case, Holdings and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

 

SECTION 7.13 Prepayments, Etc. of Indebtedness.

 

(a)       Holdings shall not, nor shall Holdings permit any of the Restricted
Subsidiaries to, directly or indirectly, voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that (A) payments of regularly scheduled principal
and interest and (B) except to the extent occurring within the period that
constitutes the final 365 days before the Latest Maturity of the Initial Term
Loans, any prepayment, redemption, purchase, defeasance or other retirement of
Indebtedness made within one year of the final maturity of such Indebtedness
shall be permitted), any Indebtedness (I) in excess of the Threshold Amount and
(II) that is or is required to be subordinated to the Obligations pursuant to
the terms of the Loan Documents in right of payment to the Obligations
(collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with the Net Proceeds of any Indebtedness (to the extent
such Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness
was originally incurred under Section 7.03(g), (q) or (s), is permitted pursuant
to Section 7.03(g), (q) or (s)), to the extent not required to prepay any Loans
pursuant to Section 2.05(b), (ii) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (iii) the prepayment of Indebtedness of
Holdings or any Restricted Subsidiary to Holdings or any Restricted Subsidiary
to the extent not prohibited by the subordination provisions contained in the
Intercompany Note, (iv) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings prior to their scheduled maturity
in an aggregate amount not to exceed the sum of (1) Restricted Payments
permitted pursuant to Section 7.06(h) that have not otherwise been made plus (2)
the greater of $100,000,000 and 17.5% of Consolidated EBITDA plus (3) so long as
no Event of Default is continuing or would result therefrom, the portion, if
any, of the Cumulative Credit on such date that Holdings elects to apply to this
paragraph, plus (4) prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings that are made (i) in an amount equal to
the amount of Excluded Contributions previously received and that Holdings
elects to apply under this clause (4) or (ii) without duplication with clause
(3), in an amount equal to the Net Proceeds from a Disposition in respect of
property or assets acquired after the Closing Date, if the acquisition of such
property or assets was financed with Excluded Contributions, in each case, to
the extent Not Otherwise Applied plus (5) so long as no Event of Default is
continuing or would result therefrom, unlimited prepayments of Junior Financing
so long as the Consolidated Total Net Leverage Ratio calculated on a Pro Forma
Basis is less than or equal to 5.20 to 1.00 and (v) repayments, redemptions,
purchases or defeasances in connection with “AHYDO Catch-up Payments,” defined
as payments on any indebtedness to avoid the application of the “Applicable
High-Yield Discount Obligation” rules of Section 163 of the Code to such
Indebtedness.

 

 170 

 

 

(b)       Holdings shall not, nor shall it permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed).

 

SECTION 7.14  Permitted Activities.

 

In the case of Holdings, conduct, transact or otherwise engage in any business
or operations other than the following activities and those incidental thereto
(i) its ownership of the Equity Interests of the Borrower or other Restricted
Subsidiaries, (ii) the maintenance of its legal existence, (iii) the performance
of the Loan Documents and the Senior Notes Documents or (iv) any transaction
that Holdings is permitted to enter into or consummate under this Article VII.

 

Article VIII
Events of Default and Remedies

 

SECTION 8.01 Events of Default.

 

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

 

(a)       Non-Payment. Any Loan Party fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan, or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or

 

(b)       Specific Covenants. Holdings or any Restricted Subsidiary, fails to
perform or observe any term, covenant or agreement contained in any of Section
6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article VII;
provided that a Default as a result of a breach of Section 7.11 (a “Financial
Covenant Event of Default”) is subject to cure pursuant to Section 8.05;
provided, further, that a Financial Covenant Event of Default or any breach of a
financial maintenance covenant under any Incremental Revolving Credit Loan or
any revolving facility that constitutes Credit Agreement Refinancing
Indebtedness shall not constitute an Event of Default with respect to any Term
Loans unless and until the Revolving Credit Lenders have declared all amounts
outstanding under the Revolving Credit Facility to be immediately due and
payable and all outstanding Revolving Credit Commitments to be immediately
terminated, in each case in accordance with this Agreement and such declaration
has not been rescinded on or before such date (the “Term Loan Standstill
Period”); or

 

 171 

 

 

(c)       Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after written notice thereof by the
Administrative Agent to Holdings or the Borrower; or

 

(d)       Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Holdings or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect in any material respect when made or deemed made; or

 

(e)       Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails
to make any payment beyond the applicable grace period with respect thereto, if
any, (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (B) shall not apply to Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness if such sale or transfer is permitted hereunder; provided,
further, that this clause (e) shall not apply if such failure is remedied or
waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Loans pursuant to this Article VIII; or

 

(f)       Insolvency Proceedings, Etc. Except with respect to any dissolution or
liquidation of a Restricted Subsidiary expressly permitted by Section 7.04 in
connection with the consummation of a Permitted Tax Restructuring, any Loan
Party or any Restricted Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty (60)
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

 

 172 

 

 

(g)       Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of the Loan Parties, taken as a whole, and is
not released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

 

(h)       Judgments. There is entered against any Loan Party or any Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days from the entry thereof; or

 

(i)        Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

 

(j)       Change of Control. There occurs any Change of Control; or

 

(k)       Collateral Documents. (i) Any Collateral Document or any material
portion thereof, after delivery thereof pursuant to Section 4.01 or Sections
6.11 or 6.13 shall for any reason (other than pursuant to the terms hereof and
thereof including as a result of a transaction not prohibited under this
Agreement) cease to be in full force and effect and to create a valid and
perfected Lien, with the priority required by this Agreement the Collateral
Documents and the Intercreditor Agreements on and security interest in any
material portion of the Collateral purported to be covered thereby, subject to
Liens permitted under Section 7.01, (x) except to the extent that any such
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or any loss thereof results from the failure of the Administrative
Agent or the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements and (y) except as to
Collateral consisting of Real Property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage, or (ii) any of the Equity Interests of the Borrower or Holdings shall
for any reason cease to be pledged pursuant to the Collateral Documents; or

 

(l)       ERISA. (i) An ERISA Event occurs which has resulted or could
reasonably be expected to result in liability of a Loan Party or a Restricted
Subsidiary in an aggregate amount which could reasonably be expected to result
in a Material Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan and a Material
Adverse Effect could reasonably be expected to result.

 

 173 

 

 

SECTION 8.02 Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions (or, if a Financial Covenant Event of Default occurs and is
continuing and prior to the expiration of the Term Loan Standstill Period, at
the request of the Required Revolving Credit Lenders under the Revolving Credit
Facility only, and in such case only with respect to the Revolving Credit
Commitments, Revolving Credit Loans, L/C Obligations, any Letters of Credit and
L/C Credit Extensions):

 

(i)       terminate the Aggregate Commitments;

 

(ii)      declare the unpaid principal amount of all outstanding Loans and the
amount of all outstanding L/C Disbursements, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable, whereupon the foregoing shall
become immediately due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the Loan
Parties;

 

(iii)     require that the Borrower Cash Collateralize the L/C Obligations in
accordance with Section 2.03(g); and

 

(iv)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

provided that, upon the occurrence of an Event of Default described in Section
8.01(f) with respect to Holdings or the Borrower, (x) the Aggregate Commitments
shall automatically terminate, and (y) the unpaid principal amount of all
outstanding Loans and the amount of all outstanding L/C Disbursements, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document shall be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Holdings or the Borrower; provided, further, that
upon the occurrence of an actual or deemed entry of an order for relief with
respect to any Loan Party under the Bankruptcy Code of the United States, the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable and the obligation of the Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

SECTION 8.03 Exclusion of Immaterial Subsidiaries.

 

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of Holdings, have assets with a fair
market value in excess of 5.0% of Total Assets individually, or 10.0% of Total
Assets together with the assets of all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause.

 

 174 

 

 

SECTION 8.04 Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to any Intercreditor Agreements then in effect, be applied by the
Administrative Agent in the following order (to the fullest extent permitted by
mandatory provisions of applicable Law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III or Section 10.05) payable to the Administrative Agent or the
Collateral Agent in its capacity as such and their Agent-Related Parties and any
L/C Issuers in their capacities, as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law or as directed by a court of
competent jurisdiction.

 

Subject to Section 2.03(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower or as otherwise set forth in
clause Last above. Notwithstanding the foregoing, no amounts received from any
Guarantor shall be applied to any Excluded Swap Obligation of such Guarantor.

 

 175 

 

 

SECTION 8.05 Borrower’s Right to Cure.

 

(a)       Notwithstanding anything to the contrary contained in Sections 8.01 or
8.02, if the Borrower determines that an Event of Default under the covenant set
forth in Section 7.11 has occurred or may occur, during the period commencing
after the beginning of the last fiscal quarter included in such Test Period and
ending ten (10) Business Days after the date on which financial statements are
required to be delivered hereunder with respect to such fiscal quarter, any
investor may make a Specified Equity Contribution to Holdings (a “Designated
Equity Contribution”), and the amount of the net cash proceeds thereof shall be
deemed to increase Consolidated EBITDA with respect to such applicable quarter;
provided that such net cash proceeds (i) are actually received by Holdings as
cash common equity during the period commencing after the beginning of the last
fiscal quarter included in such Test Period and ending ten (10) Business Days
after the date on which financial statements are required to be delivered with
respect to such fiscal quarter hereunder and (ii) are identified as a Designated
Equity Contribution in a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent. The parties hereby acknowledge that this
Section 8.05(a) may not be relied on for purposes of calculating any financial
ratios other than as applicable to Section 7.11 and shall not result in any
adjustment to any baskets or other amounts other than the amount of the
Consolidated EBITDA for the purpose of Section 7.11.

 

(b)       (i) In each period of four consecutive fiscal quarters, there shall be
at least two fiscal quarters in which no Designated Equity Contribution is made,
(ii) no more than five Designated Equity Contributions may be made in the
aggregate during the term of this Agreement, (iii) the amount of any Designated
Equity Contribution shall be no more than the amount required to cause Holdings
to be in Pro Forma Compliance with Section 7.11 for any applicable period and
(iv) there shall be no reduction in Indebtedness from the proceeds of such
Designated Equity Contribution (either directly or through cash netting) with
the proceeds of any Designated Equity Contribution for determining compliance
with Section 7.11 for any fiscal quarter with respect to which such Designated
Equity Contribution is included in Consolidated EBITDA.

 

Article IX
Administrative Agent and Other Agents

 

SECTION 9.01 Appointment and Authorization of Agents.

 

(a)       Each Lender hereby irrevocably appoints Goldman Sachs Bank USA to act
on its behalf as the Administrative Agent and Collateral Agent (for purposes of
this Section 9.01, the Administrative Agent and the Collateral Agent are
referred to collectively as the “Agents”) hereunder and under the other Loan
Documents and authorizes each of the Administrative Agent and the Collateral
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Lenders hereby expressly
authorize the Agents to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Collateral Documents and (ii) negotiate, enforce or the
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders and, in each case, acknowledge
and agree that any such action by any Agent shall bind the Lenders.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, neither the Administrative Agent nor the Collateral
Agent shall have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent or the Collateral Agent have or
be deemed to have any fiduciary relationship with any Lender or Participant, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to any Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

 176 

 

 

(b)       Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

(c)       Each of the Secured Parties hereby irrevocably appoints and authorizes
the Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including Section
9.07, as though such co-agents, sub-agents and attorneys-in-fact were the
Collateral Agent under the Loan Documents) as if set forth in full herein with
respect thereto.

 

(d)       Except as provided in Sections 9.09 and 9.11, the provisions of this
Article IX are solely for the benefit of the Agents, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third-party beneficiary of any of such provisions.

 

(e)       The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

 177 

 

 

SECTION 9.02 Delegation of Duties.

 

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent, the
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Agent-Related
Persons.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Agent-Related Persons of the Administrative Agent, the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent or Collateral Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects, so long as such selection was
made in the absence of gross negligence or willful misconduct (as determined in
the final non-appealable judgment of a court of competent jurisdiction).

 

SECTION 9.03 Liability of Agents.

 

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), (b) except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Parent, Holdings, the Borrower
or any of their respective Affiliates that is communicated to or obtained by the
Person serving as an Agent or any of their respective Affiliates in any
capacity, (c) be responsible for or have any duty to ascertain or inquire into
the satisfaction of any condition set forth in Article IV or elsewhere herein or
in any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent or (d) be responsible in any manner to
any Lender or Participant for any recital, statement, representation or warranty
made by any Loan Party or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by any Agent or any of their
respective Affiliates under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, the existence, value
or collectability of the Collateral, any failure to monitor or maintain any part
of the Collateral, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.
Notwithstanding the foregoing, no Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent or Collateral Agent (as applicable) is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that no Agent (as applicable) shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Agent (as applicable) to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law.

 

 178 

 

 

SECTION 9.04 Reliance by Agents.

 

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.

 

SECTION 9.05 Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders (or, if a Financial
Covenant Event of Default occurs and is continuing and prior to the expiration
of the Term Loan Standstill Period, the Required Revolving Credit Lenders under
the Revolving Credit Facility only, and in such case only with respect to the
Revolving Credit Commitments, Revolving Credit Loans, L/C Obligations, Letters
of Credit and L/C Credit Extensions) in accordance with Article VIII; provided
that unless and until the Administrative Agent has received any such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

 

SECTION 9.06 Credit Decision; Disclosure of Information by Agents.

 

Each Lender and L/C Issuer acknowledges that no Agent-Related Person has made
any representation or warranty to it, and that no act by any Agent hereafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender or any L/C Issuer as to any matter, including whether Agent-Related
Persons have disclosed material information in their possession. Each Lender and
each L/C Issuer represents to each Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender and each L/C Issuer also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders or the L/C Issuers by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender or any L/C Issuer with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates which may come into the possession of any Agent-Related
Person.

 

 179 

 

 

SECTION 9.07 Indemnification of Agents.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07; provided, further, that any
obligation to indemnify an L/C Issuer pursuant to this Section 9.07 shall be
limited to Revolving Credit Lenders only. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by each
Agent, as the case may be, in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent, as the case may be, is not reimbursed for such expenses by or
on behalf of the Loan Parties; provided that such reimbursement by the Lenders
shall not affect the Loan Parties’ continuing reimbursement obligations with
respect thereto. The undertaking in this Section 9.07 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent or the Collateral Agent, as the case may
be.

 

 180 

 

 

SECTION 9.08 Agents in Their Individual Capacities.

 

Each of Goldman Sachs Bank USA, Bank of America Merrill Lynch International
Limited, Morgan Stanley Senior Funding, Inc., UBS Securities LLC and Citigroup
Global Markets Limited and their respective Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Borrower and its respective
Affiliates as though such Person were not an Agent and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, any of Goldman Sachs Bank USA, Bank of America Merrill Lynch
International Limited, Morgan Stanley Senior Funding, Inc., UBS Securities LLC
and Citigroup Global Markets Limited and/or any of their respective Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them. With respect to its Loans, each
of Goldman Sachs Bank USA, Bank of America Merrill Lynch International Limited,
Morgan Stanley Senior Funding, Inc., UBS Securities LLC and Citigroup Global
Markets Limited and their respective Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not an Agent, and the terms “Lender” and “Lenders”
include Goldman Sachs Bank USA in its individual capacity. Any successor to
Goldman Sachs Bank USA as the Administrative Agent or the Collateral Agent shall
also have the rights attributed to Goldman Sachs Bank USA under this paragraph.

 

SECTION 9.09 Successor Agents.

 

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable upon thirty (30)
days’ notice to the Lenders and the Borrower and if either the Administrative
Agent or the Collateral Agent is a Defaulting Lender, the Borrower may remove
such Defaulting Lender from such role upon ten (10) days’ notice to the Lenders.
If the Administrative Agent or the Collateral Agent resigns under this Agreement
or is removed by the Borrower, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default under Sections 8.01(a), (f) or (g) (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no successor agent
is appointed prior to the effective date of the resignation or removal of the
Administrative Agent or the Collateral Agent, as applicable, the Administrative
Agent or the Collateral Agent, as applicable, in the case of a resignation, and
the Borrower, in the case of a removal may appoint, after consulting with the
Lenders and the Borrower (in the case of a resignation), a successor agent from
among the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent or retiring
Collateral Agent and the term “Administrative Agent” or “Collateral Agent”, as
applicable, shall mean such successor administrative agent or collateral agent
and/or Supplemental Agent, as the case may be, and the retiring Administrative
Agent’s or Collateral Agent’s appointment, powers and duties as the
Administrative Agent or Collateral Agent shall be terminated. After the retiring
Administrative Agent’s or the Collateral Agent’s resignation or removal
hereunder as the Administrative Agent or Collateral Agent, the provisions of
this Article IX and the provisions of Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent or Collateral Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent or the
Collateral Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s or Collateral Agent’s notice of resignation or ten (10)
days following the Borrower’s notice of removal, the retiring Administrative
Agent’s or the retiring Collateral Agent’s resignation shall nevertheless
thereupon become effective and such Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents, and Required
Lenders shall perform all of the duties of the Administrative Agent or
Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as the Administrative Agent or Collateral Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that Section 6.11 is satisfied,
the successor Administrative Agent or Collateral Agent shall thereupon succeed
to and become vested with all the rights, powers, discretion, privileges, and
duties of the retiring Administrative Agent or Collateral Agent, and the
retiring Administrative Agent or Collateral Agent shall be discharged, if not
previously discharged pursuant to the foregoing sentence, from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
or Collateral Agent’s resignation hereunder as the Administrative Agent or the
Collateral Agent, the provisions of this Article IX and Sections 10.04 and 10.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent or the
Collateral Agent.

 

 181 

 

 

Any resignation by Goldman Sachs Bank USA as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer. If Goldman
Sachs Bank USA resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c) another existing L/C issuer, or a successor
L/C Issuer that is appointed pursuant to the following sentence, issues
substitute Letters of Credit for, or makes other arrangements to effectively
assume, any such Letters of Credit issued by Goldman Sachs Bank USA. Upon the
appointment by the Borrower of a successor L/C Issuer hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue Letters of Credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Goldman Sachs Bank USA to effectively assume the obligations of
Goldman Sachs Bank USA with respect to such Letters of Credit.

 

SECTION 9.10 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent or the Collateral Agent shall
have made any demand on the Borrower) shall be (to the fullest extent permitted
by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise:

 

 182 

 

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 9.11 Collateral and Guaranty Matters.

 

The Lenders irrevocably agree:

 

(a)       that any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than (x) obligations under Secured Hedge Agreements
and Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination or Cash Collateralization of all Letters of Credit (or if such
Letters of Credit have been backstopped by letters of credit reasonably
satisfactory to the applicable L/C Issuers or deemed reissued under another
agreement reasonably satisfactory to the applicable L/C issuers), (ii) at the
time the property subject to such Lien is Disposed or to be Disposed as part of
or in connection with any Disposition permitted hereunder to any Person other
than a Person required to grant a Lien to the Administrative Agent or the
Collateral Agent under the Loan Documents (or, if such transferee is a Person
required to grant a Lien to the Administrative Agent or the Collateral Agent on
such asset, if necessary or advisable to effect such Disposition in the
reasonably opinion of the applicable Loan Party or its counsel, such Lien on
such asset may still be released in connection with the transfer so long as (x)
the transferee grants a new Lien to the Administrative Agent or Collateral Agent
on such asset substantially concurrently with the transfer of such asset, (y)
the transfer is between parties organized under the laws of different
international jurisdictions and at least one of such parties is a Foreign
Subsidiary and (z) the priority of the new Lien is the same as that of the
original Lien), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (iv) to the
extent such asset constitutes an Excluded Asset (as defined in the Security
Agreement) or (v) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (c) below;

 

 183 

 

 

(b)       to release or subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Sections 7.01(u) or
(w) (in the case of clause (w), to the extent required by the terms of the
obligations secured by such Liens);

 

(c)       that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder, provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of the Senior Notes or any
Junior Financing; and

 

(d)       the Administrative Agent and/or the Collateral Agent may, without any
further consent of any Lender, enter into (i) a First Lien Intercreditor
Agreement with the Other Debt Representative for any Permitted First Priority
Refinancing Notes or any Indebtedness incurred pursuant to Section(g), (q) or
(s) that is secured on a pari passu basis with the Liens securing the
Obligations and/or (ii) a Junior Lien Intercreditor Agreement with the Other
Debt Representative for any Permitted Second Priority Refinancing Debt or any
Indebtedness incurred pursuant to Section(g), (q) or (s) that is secured on a
junior lien basis with the Liens securing the Obligations, in each case, where
such Indebtedness is secured by Liens permitted under Section 7.01. The
Administrative Agent and the Collateral Agent may rely exclusively on a
certificate of a Responsible Officer of Holdings or the Borrower as to whether
any such other Liens are permitted. Any First Lien Intercreditor Agreement or
Junior Lien Intercreditor Agreement entered into by the Administrative Agent
and/or Collateral Agent in accordance with the terms of this Agreement shall be
binding on the Secured Parties.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as the Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.11.

 

SECTION 9.12 Other Agents; Lead Arrangers.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint bookrunner”, “joint lead arranger”,
“co-syndication agent” or “co-documentation agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

 184 

 

 

SECTION 9.13 Withholding Tax Indemnity.

 

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), such Lender shall, within 10
days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 3.01 and Section
3.04 and without limiting or expanding the obligation of the Borrower to do so)
for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.13. The agreements in this Section 9.13 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Aggregate Commitment and
the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, the term “Lender” for purposes of this Section 9.13 shall
include each L/C Issuer.

 

SECTION 9.14 Appointment of Supplemental Agents.

 

(a)       It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent or the Collateral Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent and the Collateral Agent are hereby authorized to
appoint an additional individual or institution selected by the Administrative
Agent or the Collateral Agent in its sole discretion as a separate trustee,
co-trustee, administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Agent” and collectively as
“Supplemental Agents”).

 

(b)       In the event that the Collateral Agent appoints a Supplemental Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to the Collateral Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental Agent
to the extent, and only to the extent, necessary to enable such Supplemental
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Agent shall run to and be
enforceable by either the Collateral Agent or such Supplemental Agent, and (ii)
the provisions of this Article IX and of Sections 10.04 and 10.05 that refer to
the Administrative Agent shall inure to the benefit of such Supplemental Agent
and all references therein to the Collateral Agent shall be deemed to be
references to the Collateral Agent and/or such Supplemental Agent, as the
context may require.

 

 185 

 

 

Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

 

SECTION 9.15 Lender Action; Approved Counterparties.

 

(a)       Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents (including the
exercise of any right of setoff (except to the extent permitted by Section
10.09), rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Guaranty or any Collateral or any
other property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provisions of this Section 9.15 are for the sole
benefit of the Lenders and the Agents and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

(b)       No Approved Counterparty that obtains the benefits of Section 8.04,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral or any Guaranty
(including the release or impairment of any Collateral or any Guaranty) other
than in its capacity as a Lender and/or any Agent, as applicable, and, in such
case, only to the extent expressly provided in the Loan Documents; provided that
this sentence shall not in any manner limit any rights or remedies of any
Approved Counterparty pursuant to any Secured Hedge Agreement or any Treasury
Services Agreement to which it is a party. Notwithstanding any other provision
of this Article IX to the contrary, neither the Administrative Agent nor the
Collateral Agent shall be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under any Secured Hedge Agreement or any Treasury Services Agreement unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Approved Counterparty.

 

SECTION 9.16 Intercreditor Agreements.

 

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document: (a) the priority of the Liens granted to the Collateral Agent in favor
of the Secured Parties pursuant to the Loan Documents and the exercise of any
right related to any Collateral shall be subject, in each case, to the terms of
the First Lien Intercreditor Agreement or any Junior Lien Intercreditor
Agreement, (b) in the event of any conflict between the express terms and
provisions of this Agreement or any other Loan Document, on the one hand, and of
the First Lien Intercreditor Agreement or any Junior Lien Intercreditor
Agreement, on the other hand, the terms and provisions of the First Lien
Intercreditor Agreement or such Junior Lien Intercreditor Agreement, as the case
may be, shall control (in each case, other than any clause in any Loan Document
which grants a lien or security interest, which clause shall control), and (c)
each Lender (and, by its acceptance of the benefits of any Collateral Document,
each other Secured Party) hereunder authorizes and instructs the Administrative
Agent and Collateral Agent to execute the First Lien Intercreditor Agreement or
any Junior Lien Intercreditor Agreement on behalf of such Lender, and such
Lender agrees to be bound by the terms thereof.

 

 186 

 

 

SECTION 9.17  Certain ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(i)       such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

 

(ii)      the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith, or

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement.

 

(b)       In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that:

 

 187 

 

 

(i)       neither the Administrative Agent or any of its respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto),

 

(ii)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)      no fee or other compensation is being paid directly to the
Administrative Agent or any of its respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

 

(c)      The Administrative Agent hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, arrangement fees, commitment fees,
upfront fees, underwriting fees, ticking fees, agency fees, administrative agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

 188 

 

 

Article X
Miscellaneous

 

SECTION 10.01 Amendments, Etc.

 

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and acknowledged by the Administrative Agent, or
by the Administrative Agent with the consent of the Required Lenders, and such
Loan Party and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that
any amendment or waiver contemplated in clause (g) below, shall only require the
consent of such Loan Party and the Required Revolving Credit Lenders or the
Required Facility Lenders under the applicable Facility, as applicable;
provided, further, that no such amendment, waiver or consent shall:

 

(a)       extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent or of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

 

(b)       postpone any date scheduled for, or reduce or forgive the amount of,
any payment of principal or interest under Sections 2.07 or 2.08 without the
written consent of each Lender holding the applicable Obligation (it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest and it being understood that
any change to the definition of “Consolidated First Lien Net Leverage Ratio,”
“Consolidated Secured Net Leverage Ratio,” “Consolidated Total Net Leverage
Ratio,” “Fixed Charge Coverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest);

 

(c)       reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan, or L/C Borrowing, or (subject to clause (ii) of the first
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or extend the timing of payments of such fees or
other amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “Consolidated First Lien Net Leverage Ratio,”
“Consolidated Secured Net Leverage Ratio,” “Consolidated Total Net Leverage
Ratio,” “Fixed Charge Coverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest); provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

 

(d)       change any provision of Sections 8.04 or 10.01 or the definition of
“Required Revolving Credit Lenders,” “Required Lenders,” “Required Facility
Lenders,” “Required Class Lenders” or any other provision specifying the number
of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents, without the written consent of each Lender directly
affected thereby (it being understood that with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the “Required Revolving Credit Lenders,”
“Required Lenders,” “Required Facility Lenders,” “Required Class Lenders” or
similar provisions on substantially the same basis as the Initial Term Loans and
the Commitments in respect of the Revolving Credit Facility, as applicable, on
Closing Date);

 

 189 

 

 

(e)       other than in connection with a transaction permitted under Sections
7.04 or 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(f)       other than in connection with a transaction permitted under Sections
7.04 or 7.05, release all or substantially all of the aggregate value of the
Guaranty, without the written consent of each Lender;

 

(g)       (1) waive any condition set forth in Section 4.02 as to any Credit
Extension under one or more Revolving Credit Facilities or (2) amend, waive or
otherwise modify any term or provision which directly affects Lenders under one
or more Revolving Credit Facilities and does not directly affect Lenders under
any other Facility, including any waiver, amendment or modification of Section
7.11 or the definition of “Consolidated First Lien Net Leverage Ratio” or the
component definitions thereof (but only to the extent of any such component
definition’s effect on the definition of “Consolidated First Lien Net Leverage
Ratio” for the purposes of Section 7.11), in each case, without the written
consent of the Required Facility Lenders under such applicable Revolving Credit
Facility or Facilities (and in the case of multiple Facilities which are
affected, with respect to any such Facility, such consent shall be effected by
the Required Facility Lenders of such Facility); provided, however, that the
waivers described in this clause (g) shall not require the consent of any
Lenders other than the Required Facility Lenders under such Facility or
Facilities;

 

(h)       amend, waive or otherwise modify the portion of the definition of
“Interest Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Issuance Request relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent or the Collateral Agent, as applicable, in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent or the Collateral
Agent, as applicable, under this Agreement or any other Loan Document; (iii)
Section 10.07(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (iv)
the consent of Lenders holding more than 50% of any Class of Commitments or
Loans shall be required with respect to any amendment that by its terms
adversely affects the rights of such Class in respect of payments or Collateral
hereunder in a manner different than such amendment affects other Classes.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms materially
and adversely affects any Defaulting Lender (if such Lender were not a
Defaulting Lender) to a greater extent than other affected Lenders shall require
the consent of such Defaulting Lender.

 

 190 

 

 

Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended by the Administrative Agent, the Borrower and the
Lenders providing any Incremental Term Loans, Incremental Revolving Credit
Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments pursuant to an
Incremental Amendment, Refinancing Amendment or Extension Amendment without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including, without limitation, in order
to change or impose “MFN” pricing protection with respect to additional Loans
and/or Commitments made after the date of such amendment) and (ii) make such
other changes to this Agreement and the other Loan Documents consistent with the
provisions of Section 2.14, 2.15 or 2.16, as applicable (without the consent of
the Required Lenders called for therein) and (iii) effect such other amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of Section 2.14, 2.15 or 2.16, as applicable,
and the Required Lenders hereby expressly authorize the Administrative Agent to
enter into any such Refinancing Amendment.

 

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Junior Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

 

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (a) to correct or cure ambiguities, errors, omissions,
defects, (b) to effect administrative changes of a technical or immaterial
nature, (c) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document, (d) solely to add benefit to one or
more existing Facilities, including increase in margin, interest rate floor,
prepayment premium, call protection and reestablishment of or increase in
amortization schedule, in order to cause any Incremental Facility to be fungible
with any existing Facility and (e) to add any financial covenant for the benefit
of all Lenders or any Class of Lenders pursuant to the conditions imposed on the
incurrence of any Indebtedness set forth elsewhere in this Agreement, and in
each case of clauses (a), (b) and (c), such amendment shall become effective
without any further action or the consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof. The
Collateral Documents and related documents in connection with this Agreement and
the other Loan Documents may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such Collateral Documents or
other document to be consistent with this Agreement and the other Loan
Documents; provided that, in any such case, such amendment, supplement or waiver
shall become effective only if the same is not objected to in writing by the
Required Lenders to the Administrative Agent within five (5) days following
receipt of notice thereof.

 

 191 

 

 

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.15 and Extension Amendment in accordance with Section
2.16 and such Incremental Amendments, Refinancing Amendments and Extension
Amendments shall be effective to amend the terms of this Agreement and the other
applicable Loan Documents, in each case, without any further action or consent
of any other party to any Loan Document.

 

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

 

(a)       General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile or other electronic image scan
transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)       if to the Borrower (or any other Loan Party) or the Administrative
Agent, the Collateral Agent, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

 

(ii)      if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent, the Collateral Agent and each L/C Issuer.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(c)), when delivered; provided that notices and other communications to the
Administrative Agent, the Collateral Agent or any L/C Issuer pursuant to Article
II shall not be effective until actually received by such Person. In no event
shall a voice mail message be effective as a notice, communication or
confirmation hereunder.

 

 192 

 

 

(b)       Effectiveness of Facsimile Documents and Signatures. Loan Documents
may be transmitted and/or signed by facsimile or other electronic image scan
communication. The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually signed
originals and shall be binding on all Loan Parties, the Agents and the Lenders.

 

(c)       Reliance by Agents and Lenders. The Administrative Agent, the
Collateral Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction. All telephonic notices to the
Administrative Agent or Collateral Agent may be recorded by the Administrative
Agent or the Collateral Agent, and each of the parties hereto hereby consents to
such recording.

 

(d)       Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or L/C
Issuer pursuant to Article II if such Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
L/C Issuers or the Borrower may each, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

(e)       The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Collateral Agent, any Lead Arranger or any
of their respective Related Parties (the “Agent Parties”) have any liability to
any Loan Party, any Lender, the L/C Issuers or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether or not based on
strict liability and including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise)) arising out of the Borrower’s, any other Loan Party’s or any Agent
Party’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.

 

 193 

 

 

SECTION 10.03 No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

SECTION 10.04 Attorney Costs and Expenses.

 

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent, the Lead Arrangers and the Joint
Bookrunners for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions (other than the occurrence of the Closing Date)
contemplated hereby or thereby are consummated) and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby (including all Attorney Costs,
which shall be limited to one counsel to the Arrangers and one local counsel as
reasonably necessary in each relevant jurisdiction material to the interests of
the Lenders taken as a whole) and (b) from and after the Closing Date, (i) to
pay all reasonable out of pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (ii) to pay or reimburse the
Administrative Agent, the Collateral Agent, the Lead Arrangers, the Joint
Bookrunners and each Lender for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
(whether through negotiations, legal proceedings or otherwise) of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all respective Attorney
Costs which shall be limited to Attorney Costs of one counsel to the
Administrative Agent, the Collateral Agent and the Lead Arrangers (and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders taken as a whole) and, solely in the case of a conflict
of interest, one additional counsel in each relevant jurisdiction to each group
of similarly situated affected Persons)). The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees related thereto, and other reasonable and documented out-of-pocket expenses
incurred by any Agent. The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 10.04 shall be paid within thirty (30) days
of receipt by the Borrower of an invoice relating thereto setting forth such
expenses in reasonable detail including, if requested by the Borrower and to the
extent reasonably available, backup documentation supporting such reimbursement
request; provided that with respect to the Closing Date, all amounts due under
this Section 10.04 shall be paid on the Closing Date solely to the extent
invoiced to the Borrower within three Business Days of the Closing Date (except
as otherwise reasonably agreed by the Borrower). If any Loan Party fails to pay
when due any costs, expenses or other amounts payable by it hereunder or under
any Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion. For the avoidance of doubt, this
Section 10.04 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.

 

 194 

 

 

SECTION 10.05 Indemnification by the Borrower.

 

The Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
each of the foregoing (collectively the “Indemnitees”) from and against any and
all liabilities (including Environmental Liabilities), obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs but limited in the case of legal
fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction that is material to the interests of
the Lenders, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of similarly situated
affected Indemnitees) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit or (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto and regardless of
whether any such matter is initiated by a third party or by Holdings, the
Borrower, any of their respective Affiliates, creditors or equity holders or any
other Person (all the foregoing, collectively, the “Indemnified Liabilities”) in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that, notwithstanding the foregoing, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
Affiliates or their respective directors, officers, employees, partners, agents,
advisors or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (y) a material breach of any
funding obligations, or a material breach in bad faith of any other obligations,
under any Loan Document by such Indemnitee or of any of its Affiliates or their
respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among Indemnitees (other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
agent or arranger or any similar role or as a letter of credit issuer under any
Facility and other than any claims arising out of any act or omission of
Holdings, the Borrower or any of their Affiliates). No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any
Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential or exemplary damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party and for any out-of-pocket
expenses); it being agreed that this sentence shall not limit the
indemnification obligations of Holdings, the Borrower or any Subsidiary. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of a Loan Party, any of their respective Affiliates, directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund the amount of any payment to the extent
that there is a final judicial or arbitral determination that such Indemnitee
was not entitled to indemnification rights with respect to such payment pursuant
to the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent or Collateral Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. For the
avoidance of doubt, this Section 10.05 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.

 

 195 

 

 

SECTION 10.06  Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.

 

SECTION 10.07  Successors and Assigns.

 

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”) (A) in the case of
any Assignee that, immediately prior to or upon giving effect to such
assignment, is an Affiliated Lender, Section 10.07(l), (B) in the case of any
Assignee that is Holdings or any of its Subsidiaries, Section 10.07(m), or (C)
in the case of any Assignee that, immediately prior to or upon giving effect to
such assignment, is a Debt Fund Affiliate, Section 10.07(p), (ii) by way of
participation in accordance with the provisions of Section 10.07(f), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(h) or (iv) to an SPC in accordance with the provisions of
Section 10.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding anything
to the contrary, (x) no Lender may assign or transfer by participation any of
its rights or obligations hereunder to (i) any Person that is a Defaulting
Lender or a Disqualified Lender, (ii) a natural Person or (iii) to Holdings, the
Borrower or any of their respective Subsidiaries (except pursuant to
Section 2.05(a)(v) or Section 10.07(m)) and (y) no Lender may assign any of its
rights or obligations under the Revolving Credit Facility hereunder without the
consent of the Borrower (not to be unreasonably withheld or delayed) unless (i)
such assignment or transfer is to a Revolving Credit Lender or (ii) an Event of
Default under Section 8.01(a) or, solely with respect to the Borrower, Section
8.01(f), has occurred and is continuing; provided that the Borrower shall be
deemed to have consented to any assignment of Term Loans and Revolving Credit
Loans unless the Borrower shall have objected thereto within fifteen (15)
Business Days after having received written notice thereof. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(f) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement. The
Administrative Agent shall have no responsibility or liability for monitoring or
enforcing the list of Disqualified Lenders or for any assignment of any Loan or
Commitment or for the sale of any participation, in either case, to a
Disqualified Lender.

 

 196 

 

 

(b)       (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (“Assignees”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)       the Borrower; provided that no consent of the Borrower shall be
required for (i) an assignment of all or any portion of the Term Loans to a
Lender, an Affiliate of a Lender or an Approved Fund, (ii) an assignment related
to Revolving Credit Commitments or Revolving Credit Exposure to a Revolving
Credit Lender (including any Affiliate of such Revolving Credit Lender of
similar creditworthiness), (iii) if an Event of Default under Section 8.01(a)
or, solely with respect to the Borrower, Section 8.01(f) has occurred and is
continuing or (iv) an assignment of all or a portion of the Loans pursuant to
Section 10.07(l), Section 10.07(m) or Section 10.07(p);

 

(B)       the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment (i) of all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund
or (ii) all or any portion of the Loans pursuant to Section 10.07(l) or Section
10.07(m);

 

 197 

 

 

(C)       each L/C Issuer at the time of such assignment; provided that no
consent of the L/C Issuers shall be required for any assignment not related to
Revolving Credit Commitments or Revolving Credit Exposure.

 

(ii)       Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of each Revolving Credit Loan), $1,000,000 (in
the case of a Term Loan), and shall be in increments of an amount of $1,000,000
(in the case of each Revolving Credit Loan) or $1,000,000 (in the case of Term
Loans) in excess thereof (or, if less, the remaining portion of the assigning
Lender’s Loans and/or Commitments under the applicable Facility) (provided that
simultaneous assignments to or from two or more Approved Funds shall be
aggregated for purposes of determining compliance with this Section
10.07(b)(ii)(A)), unless each of the Borrower and the Administrative Agent
otherwise consents; provided that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds, if any;

 

(B)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

 

(C)       other than in the case of assignments pursuant to Section 10.07(m),
the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire (in which the Assignee shall designate one
or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws) and all
applicable tax forms required pursuant to Section 3.01(d).

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

 

 198 

 

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Collateral Agent or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

(c)       Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(f).

 

(d)       The Administrative Agent, acting solely for this purpose as a
nonfiduciary agent of the Borrower, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption, each Affiliated Lender
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Borrower or another Restricted Subsidiary pursuant to
Section 10.07(m) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and related
interest amounts) of the Loans, L/C Obligations (specifying the Unreimbursed
Amounts), L/C Borrowings and the amounts due under Section 2.03, owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and, with
respect to such Lender’s own interest only, any Lender, at any reasonable time
and from time to time upon reasonable prior notice. This Section 10.07(d) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations).
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders.

 

 199 

 

 

(e)       Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower and each L/C
Issuer to such assignment and any applicable tax forms required pursuant to
Section 3.01(d), the Administrative Agent shall promptly (i) accept such
Assignment and Assumption and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

 

(f)       Any Lender may at any time sell participations to any Person, subject
to the proviso to Section 10.07(a) (each, a “Participant”), in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the second proviso to Section 10.01 that requires the affirmative
vote of such Lender. Subject to Section 10.07(g), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.13 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary in connection
with an audit or other proceeding to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as such) shall have no responsibility for maintaining a Participant
Register.

 

(g)       A Participant shall not be entitled to receive any greater payment
under Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent, not to be unreasonably withheld or delayed.

 

 200 

 

 

(h)       Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(i)       Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part
thereof, shall be appropriately reflected in the Participant Register. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Section), but neither the grant to any SPC nor the exercise by any SPC of
such option shall increase the costs or expenses or otherwise increase or change
the obligations of the Borrower under this Agreement except in the case of
Sections 3.01 or 3.04, to the extent that the grant to the SPC was made with the
prior written consent of the Borrower (not to be unreasonably withheld or
delayed; for the avoidance of doubt, the Borrower shall have reasonable basis
for withholding consent if an exercise by SPC immediately after the grant would
result in materially increased indemnification obligations to the Borrower at
such time), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 

(j)       Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

 201 

 

 

(k)       Notwithstanding anything to the contrary contained herein, any L/C
Issuer may, upon thirty (30) days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer; provided that on or prior to the expiration of such
30-day period with respect to such resignation, the relevant L/C Issuer shall
have identified a successor L/C Issuer reasonably acceptable to the Borrower and
the Administrative Agent that is willing to accept its appointment as successor
L/C Issuer. In the event of any such resignation of an L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders willing to accept such
appointment a successor L/C Issuer hereunder; provided that no failure by the
Borrower to appoint any such successor shall affect the resignation of the
relevant L/C Issuer, except as expressly provided above. If an L/C Issuer
resigns as an L/C Issuer, it shall retain all the rights and obligations of an
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).

 

(l)       Any Lender may, so long as no Default or Event of Default has occurred
and is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(v) or (y) open market purchases on a
non-pro rata basis, in each case subject to the following limitations:

 

(i)       the assigning Lender and the Affiliated Lender purchasing such
Lender’s Term Loans shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit F-2 hereto (an
“Affiliated Lender Assignment and Assumption”);

 

(ii)       Affiliated Lenders will not (i) receive information provided solely
to Lenders by the Administrative Agent or any Lender and will not be permitted
to attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II or (ii)
challenge the Administrative Agent and the Lenders’ attorney client privilege;

 

(iii)      the aggregate principal amount of Term Loans held at any one time by
any Affiliated Lender and its Affiliates (other than any Debt Fund Affiliates)
shall not exceed 10% of the original principal amount of all Term Loans at such
time outstanding (such percentage, the “Affiliated Lender Cap”); provided that
to the extent any assignment to an Affiliated Lender would result in the
aggregate principal amount of all Loans held by such Affiliated Lender and its
Affiliates (other than any Debt Fund Affiliates) exceeding the Affiliated Lender
Cap with respect to such Affiliated Lender and its Affiliates (other than any
Debt Fund Affiliates), the assignment of such excess amount will be void ab
initio; and

 

(iv)     as a condition to each assignment pursuant to this clause (l), the
Administrative Agent shall have been provided a notice in the form of Exhibit
F-3 to this Agreement in connection with each assignment to an Affiliated Lender
or a Person that upon effectiveness of such assignment would constitute an
Affiliated Lender pursuant to which such Affiliated Lender shall waive any right
to bring any action in connection with such Term Loans against either the
Administrative Agent or the Collateral Agent, in its capacity as such.

 

 202 

 

 

(v)      Each Affiliated Lender agrees to notify the Administrative Agent
promptly (and in any event within ten (10) Business Days) if it acquires any
Person who is also a Lender, and each Lender agrees to notify the Administrative
Agent promptly (and in any event within ten (10) Business Days) if it becomes an
Affiliated Lender. Such notice shall contain the type of information required
and be delivered to the same addressee as set forth in Exhibit F-3.

 

(m)      Any Lender may, so long as no Default or Event of Default has occurred
and is continuing or would result therefrom and no proceeds of Revolving Credit
Borrowings are applied to fund the consideration for any such assignment, at any
time, assign all or a portion of its rights and obligations with respect to Term
Loans under this Agreement to Holdings or any Restricted Subsidiary through (x)
Dutch auctions open to all Lenders on a pro rata basis in accordance with
procedures of the type described in Section 2.05(a)(v) or (y) notwithstanding
Sections 2.12 and 2.13 or any other provision in this Agreement, open market
purchase on a non-pro rata basis; provided that in connection with assignments
pursuant to clause (y) above:

 

(i)       if Holdings or any Intermediate Holding Company is the assignee, upon
such assignment, transfer or contribution, Holdings or such Intermediate Holding
Company shall automatically be deemed to have contributed the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or

 

(ii)      if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above) or another Restricted Subsidiary), (A)
the principal amount of such Term Loans, along with all accrued and unpaid
interest thereon, so contributed, assigned or transferred to the Borrower or
such Restricted Subsidiary shall be deemed automatically cancelled and
extinguished on the date of such contribution, assignment or transfer, (B) the
aggregate outstanding principal amount of Term Loans of the remaining Lenders
shall reflect such cancellation and extinguishing of the Term Loans then held by
the Borrower and (C) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register.

 

(n)       Notwithstanding anything in Section 10.01 or the definition of
“Required Lenders,” “Required Class Lenders,” or “Required Facility Lenders” to
the contrary, for purposes of determining whether the Required Lenders, the
Required Class Lenders (in respect of a Class of Term Loans) or the Required
Facility Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom unless the
action in question affects any Non-Debt Affiliate in a disproportionately
adverse manner than its effect on the other Lenders, or subject to Section
10.07(o), any plan of reorganization pursuant to the U.S. Bankruptcy Code, (ii)
otherwise acted on any matter related to any Loan Document, or (iii) directed or
required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, no
Affiliated Lender shall have any right to consent (or not consent), otherwise
act or direct or require the Administrative Agent or any Lender to take (or
refrain from taking) any such action and:

 

 203 

 

 

(A)     all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders, the
Required Class Lenders (in respect of a Class of Term Loans) or the Required
Facility Lenders have taken any actions; and

 

(B)     all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.

 

(o)       Notwithstanding anything in this Agreement or the other Loan Documents
to the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Term Lenders
that are not Affiliated Lenders.

 

(p)       Notwithstanding anything in Section 10.01 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (ii)
otherwise acted on any matter related to any Loan Document or (iii) directed or
required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, all
Term Loans, Revolving Credit Commitments and Revolving Credit Loans held by Debt
Fund Affiliates may not account for more than 49.9% (pro rata among such Debt
Fund Affiliates) of the Term Loans, Revolving Credit Commitments and Revolving
Credit Loans of consenting Lenders included in determining whether the Required
Lenders have consented to any action pursuant to Section 10.01.

 



 204 

 

 

SECTION 10.08  Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
Governmental Authority or self-regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender or its Affiliates); provided that
such Agent or such Lender, as applicable, agrees that it will notify the
Borrower as soon as practicable in the event of any such disclosure by such
Person (other than at the request of a regulatory authority or examiner) unless
such notification is prohibited by law, rule or regulation; (c) to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities or market data
collectors, similar services providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the Loan Documents; (d) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process;
provided that such Agent or such Lender, as applicable, agrees that it will
notify the Borrower as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority or examiner)
unless such notification is prohibited by law, rule or regulation; (e) to any
other party to this Agreement; (f) subject to an agreement containing provisions
at least as restrictive as those set forth in this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(h), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in any of
its rights or obligations under this Agreement (provided that the disclosure of
any such Information to any Lenders or Eligible Assignees or Participants shall
be made subject to the acknowledgement and acceptance by such Lender, Eligible
Assignee or Participant that such Information is being disseminated on a
confidential basis (on substantially the terms set forth in this Section 10.08
or as otherwise reasonably acceptable to the Borrower, including, without
limitation, as agreed in any Borrower Materials) in accordance with the standard
processes of such Agent or customary market standards for dissemination of such
type of Information; (g) with the written consent of the Borrower; (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.08 or becomes available to the Agents, the Lead
Arrangers, any Lender, the L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than a Loan Party or its respective
known Affiliates (so long as such source is not known to the disclosing Agent,
Lead Arranger, such Lender, such L/C Issuer or any of its Affiliates to be bound
by confidentiality obligations to any Loan Party); (i) to any Governmental
Authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; (j) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; (k) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder or (l) to the extent such Information is independently
developed by the Agents, the Lead Arrangers, such Lender, such L/C Issuer or any
of their respective Affiliates; provided that no disclosure shall be made to any
Disqualified Lender. In addition, the Agents and the Lenders may disclose the
existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this Section
10.08, “Information” means all information received from the Loan Parties
relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrower or any of their Subsidiaries or its business, other
than any such information that is publicly available to any Agent, any L/C
Issuer or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.08; provided that, subject to the
penultimate paragraph of Section 6.02, all information received after the
Closing Date from Holdings, each Intermediate Holding Company, the Borrower or
any of its Subsidiaries shall be deemed confidential unless such information is
clearly identified at the time of delivery as not being confidential.

 

 205 

 

 

SECTION 10.09 Setoff.

 

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent and the Collateral Agent and their
respective Affiliates, in respect of any unpaid fees, costs and expenses payable
to it hereunder) is authorized at any time and from time to time, without prior
notice to Holdings, the Borrower or any other Loan Party, any such notice being
waived by Holdings, the Borrower and each other Loan Party (on its own behalf
and on behalf of each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or such Agent
or its Affiliates to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or the Collateral Agent hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agents, the L/C Issuers, and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent and the
Collateral Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent, the
Collateral Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Collateral Agent and such Lender may have. No amounts
set off from any Guarantor shall be applied to any Excluded Swap Obligations of
such Guarantor.

 

SECTION 10.10  Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

 206 

 

 

SECTION 10.11 Counterparts.

 

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

 

SECTION 10.12 Integration; Termination.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

SECTION 10.13 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

SECTION 10.14 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, or
any L/C Issuer, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

 207 

 

 

SECTION 10.15 GOVERNING LAW.

 

(a)       THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)       ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

SECTION 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 10.17 Binding Effect.

 

This Agreement shall become effective when it shall have been executed by the
Loan Parties, the Administrative Agent, the Collateral Agent, the Lenders and
L/C Issuers party hereto on the Closing Date, the conditions set forth in
Sections 4.01 and 4.02 have been satisfied or waived in accordance with this
Agreement and the Administrative Agent shall have notified by each Lender, and
the L/C Issuers party hereto on the Closing Date that each such Lender and L/C
Issuer has executed it and, thereafter, shall be binding upon and inure to the
benefit of the Loan Parties, each Agent and each Lender and their respective
successors and assigns, in each case in accordance with Section 10.07 (if
applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

 

 208 

 

 

SECTION 10.18 USA PATRIOT Act.

 

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent.

 

SECTION 10.19 No Advisory or Fiduciary Responsibility.

 

(a)       In connection with all aspects of each transaction contemplated
hereby, each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Agents, the Lead Arrangers
and the Lenders, on the other hand, and the Borrower is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof), (ii) in
connection with the process leading to such transaction, each of the Agents, the
Lead Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Lead Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Agents, the Lead Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Agents, the
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Agents,
the Lead Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Agents, the Lead Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate. Each Loan Party hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the Agents,
the Lead Arrangers and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty under applicable law relating to agency and
fiduciary obligations.

 

 209 

 

 

Each Loan Party acknowledges and agrees that each Lender, the Lead Arrangers and
any affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Borrower, Holdings, any Affiliate thereof or
any other person or entity that may do business with or own securities of any of
the foregoing, all as if such Lender, the Lead Arrangers or Affiliate thereof
were not an Lender or the Lead Arrangers (or an agent or any other person with
any similar role under the Facilities) and without any duty to account therefor
to any other Lender, the Lead Arrangers, Holdings, the Borrower or any Affiliate
of the foregoing. Each Lender, the Lead Arrangers and any affiliate thereof may
accept fees and other consideration from Holdings, the Borrower or any Affiliate
thereof for services in connection with this Agreement, the Facilities or
otherwise without having to account for the same to any other Lender, the Lead
Arrangers, Holdings, the Borrower or any Affiliate of the foregoing. Some or all
of the Lenders and the Lead Arrangers may have directly or indirectly acquired
certain equity interests (including warrants) in Holdings, the Borrower or an
Affiliate thereof or may have directly or indirectly extended credit on a
subordinated basis to Holdings, the Borrower or an Affiliate thereof. Each party
hereto, on its behalf and on behalf of its affiliates, acknowledges and waives
the potential conflict of interest resulting from any such Lender, the Lead
Arrangers or an Affiliate thereof holding disproportionate interests in the
extensions of credit under the Facilities or otherwise acting as arranger or
agent thereunder and such Lender, the Lead Arrangers or Affiliate thereof
directly or indirectly holding equity interests in or subordinated debt issued
by Holdings, the Borrower or an Affiliate thereof.

 

SECTION 10.20 Electronic Execution of Assignments.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 10.21 Effect of Certain Inaccuracies.

 

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.02 was inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) Holdings shall as soon as
practicable deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Borrower shall within 15
days after the delivery of the corrected financial statements and Compliance
Certificate pay to the Administrative Agent the accrued additional interest or
fees owing as a result of such increased Applicable Rate for such Applicable
Period. This Section 10.21 shall not limit the rights of the Administrative
Agent or the Lenders with respect to Sections 2.08(b) and 8.01.

 

 210 

 

 

SECTION 10.22 Judgment Currency

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “Specified Currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures any Lender could purchase the Specified Currency with such other
currency at such Lender’s New York office on the Business Day preceding that on
which final judgment is given. The obligations of the Borrower in respect of any
sum due to any Lender hereunder shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by such Lender of any sum adjudged to
be so due in such other currency such Lender may in accordance with normal
banking procedures purchase the Specified Currency with such other currency; if
the amount of the Specified Currency so purchased is less than the sum
originally due to such Lender in the Specified Currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender against such loss,
and if the amount of the Specified Currency so purchased exceeds the sum
originally due to such Lender in the Specified Currency, such Lender agrees to
remit such excess to the Borrower.

 

SECTION 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 211 

 

 

Article XI
Guaranty

 

SECTION 11.01 The Guaranty.

 

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety, to the
Administrative Agent, for the benefit of the Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of (i) Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code and (ii) any other Debtor Relief Laws) on the Loans made
by the Lenders to, and the Notes held by each Lender of, the Borrower, and all
other Obligations (other than with respect to any Guarantor, Excluded Swap
Obligations of such Guarantor) from time to time owing to the Secured Parties by
any Loan Party under any Loan Document or any Loan Party or any Restricted
Subsidiary under any Secured Hedge Agreement or any Treasury Services Agreement,
in each case strictly in accordance with the terms thereof (such obligations
being herein collectively called the “Guaranteed Obligations”). The Guarantors
hereby jointly and severally agree that if the Borrower or other Guarantor(s)
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, the Guarantors will promptly
pay the same in cash, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

SECTION 11.02 Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

 

(i)       at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(ii)      any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

 212 

 

 

(iii)       the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or except as
permitted pursuant to Section 11.10 any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

(iv)       any Lien or security interest granted to, or in favor of, an L/C
Issuer or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or

 

(v)       the release of any other Guarantor pursuant to Section 11.10.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Secured
Parties, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

 

SECTION 11.03  Reinstatement.

 

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization, pursuant to any Debtor Relief Law or otherwise.

 

SECTION 11.04 Subrogation; Subordination.

 

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations (other than contingent indemnification
obligations not yet due and payable) and the expiration or termination of the
Aggregate Commitments of the Lenders under this Agreement, it shall waive any
claim and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to Sections
7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan Party’s Obligations in
the manner set forth in the Intercompany Note evidencing such Indebtedness.

 

 213 

 

 

SECTION 11.05 Remedies.

 

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in Section
8.02 (and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

SECTION 11.06 Instrument for the Payment of Money.

 

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Secured Party, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

 

SECTION 11.07 Continuing Guaranty.

 

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

SECTION 11.08 General Limitation on Guarantee Obligations.

 

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

SECTION 11.09 Information.

 

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding those circumstances or
risks.

 

 214 

 

 

SECTION 11.10  Release of Guarantors.

 

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Guarantor are
sold or otherwise transferred (a “Transferred Guarantor”) to a person or
persons, none of which is a Loan Party (or a Person that is required to become a
Loan Party as a result of such sale or other transfer) or (ii) any Subsidiary
Guarantor becomes an Excluded Subsidiary, such Transferred Guarantor shall, upon
the consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.05 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Collateral Documents shall be
automatically released, and, so long as the Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request,
the Administrative Agent and the Collateral Agent shall, at such Transferred
Guarantor’s expense, take such actions as are necessary or reasonably requested
to effect each release described in this Section 11.10 in accordance with the
relevant provisions of the Collateral Documents.

 

When all Aggregate Commitments hereunder have terminated, and all Loans or other
Obligations have been paid in full (other than obligations under Treasury
Services Agreements or Secured Hedge Agreements not yet accrued and payable and
contingent indemnification obligations not yet accrued and payable) hereunder,
and no Letter of Credit remains outstanding (unless the Outstanding Amount of
the L/C Obligations related thereto has been Cash Collateralized or a backstop
letter of credit reasonably satisfactory to the applicable L/C Issuer is in
place), this Agreement, the other Loan Documents and the guarantees made herein
shall terminate with respect to all Obligations, except with respect to
Obligations that expressly survive such repayment pursuant to the terms of this
Agreement or the other Loan Documents. The Collateral Agent shall, at each
Guarantor’s expense, take such actions as are necessary to release any
Collateral owned by such Guarantor in accordance with the relevant provisions of
the Collateral Documents.

 

SECTION 11.11 Right of Contribution.

 

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment, in an amount not to exceed the highest
amount that would be valid and enforceable and not subordinated to the claims of
other creditors as determined in any action or proceeding involving any state
corporate, limited partnership or limited liability law, or any applicable
state, federal or foreign bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally. Each Subsidiary Guarantor’s right
of contribution shall be subject to the terms and conditions of Section 11.04.
The provisions of this Section 11.11 shall in no respect limit the obligations
and liabilities of any Subsidiary Guarantor to the Agents, the L/C Issuers, the
Lenders and the other Secured Parties, and each Subsidiary Guarantor shall
remain liable to the Agents, the L/C Issuer, the Lenders and the other Secured
Parties for the full amount guaranteed by such Subsidiary Guarantor hereunder.

 

 215 

 

 

SECTION 11.12 Cross-Guaranty.

 

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.12 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.12 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated. Each
Qualified ECP Guarantor intends that this Section 11.12 constitute, and this
Section 11.12 shall be deemed to constitute, an agreement for the benefit of
each Specified Guarantor for all purposes of the Commodity Exchange Act.

 

SECTION 11.13 Limitations with respect to the Luxembourg Guarantors.

 

Notwithstanding the foregoing and any other provision of this Agreement to the
contrary, the Guaranty and the indemnity and other obligations of each Guarantor
which is incorporated under or governed by the laws of the Grand Duchy of
Luxembourg (a “Luxembourg Guarantor”):

 

(a)       shall not apply to any payment which, if made, would either constitute
a misuse of corporate assets as defined under article 171-1 of the Luxembourg
law of 10 August, 1915 on commercial companies, as amended, (the “Luxembourg Law
on Commercial Companies”) or amount to prohibited financial assistance as
provided in article 49-6 and following of the Luxembourg Law on Commercial
Companies; and

 

(b)       shall be limited in respect of obligations and liabilities of the
other Loan Parties other than direct and indirect Subsidiaries of the relevant
Luxembourg Guarantor at any time, to an aggregate amount not exceeding:

 

(i)       an amount equal to the aggregate (without double-counting) of (x) all
moneys received by such Luxembourg Guarantor or its direct or indirect present
or future subsidiaries under this Agreement and (y) the aggregate amount
directly or indirectly made available to such Luxembourg Guarantor or its direct
or indirect present or future subsidiaries by Holdings or any of its
Subsidiaries that has been financed by a Credit Extension under this Agreement;
plus

 

(ii)       ninety-five per cent (95%) of the greater of (x) such Luxembourg
Guarantor’s own funds (capitaux propres; as referred to in article 34 of the
Luxembourg Act dated 19 December 2002 concerning the trade and companies
register as well as the accounting and annual accounts of companies, as amended,
hereinafter the “2002 Luxembourg Act”), as increased by the amount of any
Intra-Group Liabilities, each as reflected in its last filed annual accounts on
the date of payment by such Luxembourg Guarantor under this Agreement and (y)
such Luxembourg Guarantor’s own funds (capitaux propres; as referred to in
article 34 of the 2002 Luxembourg Act) as increased by the amount of any
Intra-Group Liabilities, each as reflected in its filed annual audited accounts
as of the Closing Date.

 

 216 

 

 

For the purposes of this Section 11.13, “Intra-Group Liabilities” means all
existing liabilities owed by the relevant Luxembourg Guarantor to Holdings or
any of its Subsidiaries that have not been financed, directly or indirectly, by
a Credit Extension under this Agreement or a borrowing under any similar third
party debt.

 

[Signature Pages Follow]

 

 217 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

  GOLDMAN SACHS BANK USA, as Administrative Agent and Collateral Agent and as
the Incremental Revolving Credit Lender and as an Additional L/C Issuer        
By:            Name:   Title:

 

[Signature Page to Credit Agreement]

 

 

 

 

  TRAVELPORT FINANCE (LUXEMBOURG) S.À R.L., as Borrower         By: /s/ John
Sutherland                      Name: John Sutherland   Title: Manager and
Authorized Signatory         By: /s/ Rochelle Boas   Name: Rochelle Boas  
Title: Manager and Authorized Signatory       TRAVELPORT LIMITED, as Holdings  
      By: /s/Rochelle Boas   Name: Rochelle Boas   Title: Senior Vice President,
Deputy General Counsel and Corporate Secretary

 

[Signature Page to Credit Agreement]

 

 

 

 

  GALILEO ASIA, LLC   GALILEO LATIN AMERICA, LLC   TRAVEL INDUSTRIES, INC.  
TRAVELPORT INTERNATIONAL SERVICES, INC.   TRAVELPORT HOLDINGS, LLC   TRAVELPORT
INC.   TRAVELPORT NORTH AMERICA, INC.   WORLDSPAN LLC   WORLDSPAN VIATOR
HOLDINGS, LLC   WS FINANCING CORP.   WORLDSPAN OPENTABLE HOLDINGS, LLC  
WORLDSPAN S.A. HOLDINGS II, L.L.C.   WORLDSPAN SOUTH AMERICAN HOLDINGS LLC  
WORLDSPAN XOL LLC   TRAVELPORT OPERATIONS, INC.   WORLDSPAN DIGITAL HOLDINGS,
LLC   WORLDSPAN STOREMAKER HOLDINGS, LLC   WORLDSPAN TECHNOLOGIES INC.  
WORLDSPAN IJET HOLDINGS, LLC         By: /s/ Rochelle Boas                     
Name: Rochelle Boas   Title: Senior Vice President, Deputy General Counsel and
Corporate Secretary       TRAVELPORT FUNDING (LUXEMBOURG) S.À R.L.         By:
/s/ John Sutherland   Name: John Sutherland   Title: Manager and Authorized
Signatory         By: /s/ Rochelle Boas   Name: Rochelle Boas   Title: Manager
and Authorized Signatory

 

[Signature Page to Credit Agreement]

 

 

 

 

  TRAVELPORT INVESTOR (LUXEMBOURG) PARTNERSHIP S.E.C.S.   TRAVELPORT GLOBAL
LIMITED TRAVELPORT OPERATIONS LIMITED   TRAVELPORT TRAVEL COMMERCE PLATFORM
LIMITED   TRAVEL GROUP INVESTMENTS LIMITED TRAVELPORT INTERNATIONAL MANAGEMENT
LIMITED   TRAVELPORT INTERNATIONAL OPERATIONS LIMITED   TRAVELPORT HOLDINGS (UK)
LIMITED TRAVELPORT FINANCE LIMITED TRAVELPORT SERVICES LIMITED TRAVELPORT
PAYMENT SOLUTIONS LIMITED         By: /s/ Timothy Hampton                     
Name: Timothy Hampton   Title: Director       TRAVELPORT, LP       BY:
TRAVELPORT HOLDINGS, LLC, its general partner         By: /s/ Rochelle Boas  
Name:  Rochelle Boas   Title: Senior Vice President, Deputy General Counsel and
Corporate Secretary       TRAVELPORT LLC   GALILEO INTERNATIONAL TECHNOLOGY, LLC
        By: /s/ Rochelle Boas   Name:  Rochelle Boas   Title:  Authorized Person
      TRAVELPORT CORPORATE FINANCE PLC         By: /s/ Rochelle Boas  
Name:  Rochelle Boas   Title:  Director

 

[Signature Page to Credit Agreement]

 

 

 

 

  BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, as a Revolving Credit
Lender and an Additional L/C Issuer         By:                           Name:
      Title:

 

[Signature Page to Credit Agreement]

 

 

 

 

  CITIGROUP GLOBAL MARKETS LIMITED, as a Revolving Credit Lender and an
Additional L/C Issuer         By:                           Name:        
Title:  

 

[Signature Page to Credit Agreement]

 

 

 

 

  MORGAN STANLEY SENIOR FUNDING, INC., as a Revolving Credit Lender and an L/C
Issuer         By:                           Name:       Title:

 

[Signature Page to Credit Agreement]

 

 

 

 

  UBS SECURITIES LLC, as a Revolving Credit Lender and an L/C Issuer         By:
                      Name:   Title:         By:     Name:   Title:

 

[Signature Page to Credit Agreement]

 

 

 